




LEASE AGREEMENT BETWEEN






W2007 RDG REALTY, L.L.C.,
A DELAWARE LIMITED LIABILITY COMPANY,
AS LANDLORD,
AND


CIENA CORPORATION,
A DELAWARE CORPORATION,
AS TENANT
DATED NOVEMBER 3, 2011





--------------------------------------------------------------------------------




BASIC LEASE INFORMATION
Lease Date:
November 3, 2011
 
 
Landlord:
W2007 RDG REALTY, L.L.C., a Delaware limited liability company
 
 
Tenant:
CIENA CORPORATION, a Delaware corporation
 
 
 
Premises:
(1)
All of the rentable area of the first, second and third floors, containing
88,405 rentable square feet and further identified on Exhibit A attached hereto
(the “Building 1 Premises”), in the office building commonly known as Station
Ridge Building 1 (“Building 1”), and whose street address is 7035 Ridge Road,
Hanover, Maryland.
 
(2)
A portion of the rentable area on each of the first and second floors and all of
the rentable area on the third floor, containing 65,695 rentable square feet and
further identified on Exhibit A attached hereto (the “Building 2 Premises”, and,
together with the Building 1 Premises, the “Premises”), in the office building
commonly known as a to-be-built building of Station Ridge (“Building 2”, and,
together with Building 1, the “Buildings”), and whose street address is 7031
Ridge Road, Hanover, Maryland.
 
The Premises are outlined on the plan attached to the Lease as Exhibit A. The
land on which the Buildings are located (the “Land”) is described on Exhibit B.
The term “Complex” means the office building complex commonly known as Station
Ridge, which is now or will be comprised of the Buildings and certain additional
office buildings (commonly known as “Building 3” and having a street address of
7037 Ridge Road, Hanover, Maryland, and “Building 4” and having a street address
of 7033 Ridge Road, Hanover, Maryland, and together, the “Secondary Buildings”),
the land on which the Complex is located, and the driveways, parking facilities
and similar improvements and easements associated with the foregoing or the
operation thereof.
 
 
 
Term:
Approximately fourteen (14) years and eight (8) months, starting on the Building
1 Lease Commencement Date, and ending at 11:59 PM local time on the last day of
the fifteenth (15th) Lease Year, subject to adjustment and earlier termination
as provided in the Lease.
 
 
 
Building 1 Lease
Commencement Date:
The earlier of (a) the date on which Tenant occupies any portion of the Building
1
Premises to operate its business (excluding mere installation of furniture,
computer lab testing and other related activities that do not constitute
business operations), or
(b) Substantial Completion (as defined in Exhibit D) of the Building 1 Work (as
defined in Exhibit D) and Landlord’s delivery to Tenant thereof; however, in no
event shall the Building 1 Lease Commencement Date be prior to June 1, 2012.
 
 
 
Building 1 Rent
Commencement Date:
The later of (a) September 1, 2013, or (b) the Substantial Completion (as
defined in Commencement Date: Exhibit D) of the Building 1 Work (as defined in
Exhibit D).
 
 
 
Building 2 Lease
Commencement Date:
The earlier of (a) the date on which Tenant occupies any portion of the Building
2
Premises to operate its business in Building 2 (excluding mere installation of
furniture, computer lab testing and other related activities that do not
constitute business operations), or (b) Substantial Completion (as defined in
Exhibit J) of the Building 2 Base Building and the Building 2 Tenant
Improvements (as defined in Exhibit J) and Landlord’s delivery to Tenant
thereof. The Building 1 Lease Commencement Date and/or the Building 2 Lease
Commencement Date are sometimes collectively referred to as the “Lease
Commencement Date” or the “Lease Commencement Dates.”
 
 
 
Building 2 Lease
Commencement Date:
The Building 2 Lease Commencement Date.
 
 
 
Basic Rent:
Basic Rent shall be Twenty-Five Dollars ($25.00) per rentable square foot, net
of all charges for electricity, payable on or before the first day of each Lease
Month. Basic Rent shall automatically escalate at a rate of two percent (2.0%)
per Lease Year.




i

--------------------------------------------------------------------------------




Lease Year
Lease Month
Annual Basic
Rent Rate Per
Rentable Square
Foot
Monthly Basic
Rent*
1
1 - 12
$25.00
$321,041.67
2
13 - 24
$25.50
$327,462.50
3
25 - 36
$26.01
$334,011.75
4
37 - 48
$26.53
$340,689.42
5
49 - 60
$27.06
$347,495.00
6
61 - 72
$27.60
$354,430.00
7
73 - 84
$28.15
$361,492.92
8
85 - 96
$28.72
$368,812.67
9
97 - 108
$29.29
$376,132.42
10
109 - 120
$29.88
$383,709.00
11
121 - 132
$30.47
$391,285.58
12
133 - 144
$31.08
$399,119.00
13
145 - 156
$31.71
$407,209.25
14
157 - 168
$32.34
$415,299.50
15**
169 - 176
$32.99
$423,646.58



*Note: Landlord and Tenant aclmowledge that the fIgures shown for Monthly Basic
Rent assume the Building 1 Rent Commencement Date and Building 2 Rent
Commencement Date occur simultaneously.
**Note: Landlord and Tenant aclmowledge that the fifteenth Lease Year will only
contain eight (8) calendar months.
______________________________________________________________________________________________________________
As used herein, the term "Lease Month" means each calendar month during the Term
(and if the fIrst Lease Month does not occur on the fIrst day of a calendar
month, the
period from Lease Corritnencement Date to the fIrst day of the next calendar
month
shall be included in the fIrst Lease Month for purposes of determining the
duration of
the Term and the monthly Basic Rent rate applicable for such partial month).
As used herein, the term "Lease Year" means twelve (12) consecutive Lease
Months,
the fIrst Lease Year being Lease Months 1-12, inclusive, the second Lease Year
being
Lease Months 13-24, inclusive, and so on; provided, however, the fIfteenth
(15th) . Lease Year will only contain eight (8) calendar months.


Security Deposit:
N/A
 
 
Rent:
Basic Rent, Tenant's Proportionate Share of Taxes and Electrical Costs, Tenant's
share of Additional Rent, and all other sums that Tenant may owe to Landlord or
otherwise be required to pay under the Lease.




ii

--------------------------------------------------------------------------------




Security Deposit:
N/A
 
 
Rent:
Basic Rent, Tenant's Proportionate Share of Taxes and Electrical Costs, Tenant's
share of Additional Rent, and all other sums that Tenant may owe to Landlord or
otherwise be required to pay under the Lease.
 
 
Permitted Use:
(i) General office use and (ii) research and development computer labs and
customer computer demonstration labs, and any uses reasonably ancillary thereto,
all in accordance with the Laws.
 
 
Tenant's Proportionate Share:
The percentage obtained by dividing (a) the number of rentable square feet in
the Building 1 Premises and the Building 2 Premises, as applicable, as stated
above by (b) the total rentable square feet in Building 1 and Building 2,
respectively. As of the date of this Lease, Tenant's Proportionate Share for
Building 1 is 100% and Tenant's Proportionate Share for Building 2 is 69.25%.
Landlord and Tenant stipulate that the number of rentable square feet in each of
the Building 1 Premises and the Building 2 Premises, and Building 1 and Building
2, set forth above is conclusive and shall be binding upon them.
 
 
Expense Stop:
Operating Costs for the calendar year 2013 (grossed up as provided in Section
4(b)(6) of the Lease).
 
 
Base Tax Year:
The calendar year 2013, which Taxes for such calendar year shall be increased to
reflect fully assessed Buildings. Tenant shall owe no Taxes or Operating Costs
until January 1, 2014.
 
 
Initial Liability Insurance Amount:
$3,000,000



Tenant's Address:
Prior to Lease Commencement Date: 
Ciena Corporation
1201 Winterson Road
Linthicum, MD 21090
Attention: William Parker, Director, Regional Property Management & Facilities
Telephone: 410-694-3067
Telecopy: 410-694-5802
 
Following Lease Commencement Date:
Ciena Corporation
7035 Ridge Road,
Hanover, MD 21076
Attention: Director, Regional Property Management & Facilities
Telephone: 410-694-3067
Telecopy: 410-694-5802
 
 
 
and
 
and
 
Ciena Corporation
1201 Winterson Road
Linthicum, MD 21090
Attention: General Counsel
Telephone: 410-981-7303
Telecopy: 410-865-8001
 
Ciena Corporation
1201 Winterson Road
Linthicum, MD 21090
Attention: General Counsel
Telephone: 410-981-7303
Telecopy: 410-694-5802
 
 
 
 
and
 
 
 
Ciena Corporation
7035 Ridge Road
Hanover, MD 21076
Attention: General Counsel
Telephone: 410-981-7303
Telecopy: 410-694-5802

Landlord's Address:
For all Notices:
W2007 RDG REALTY, L.L.C.
 
With a copy to:
W2007 RDG REALTY, L.L.C.
c/o Archon Group, L.P.
6011 Connection Drive
Irving, Texas 75039
Attention: General Counsel - Station Ridge
Telephone: 972-368-2200
Telecopy: 972-368-3199
 
 
 
 
c/o Cassidy Turley
7 E. Redwood Street
Suite 401
Baltimore, MD 21202
Attention: Lynn White-Huggins, Property Manager
Telephone: 410-752-0550
Telecopy: 410-752-2502
 
 
 
 
 
 
For Rent Payment:
c/o Cassidy Turley
721 Emerson, Suite 505
St. Louis, MO 63141
 
 


iii

--------------------------------------------------------------------------------




The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.


LANDLORD:
 
W2007 RDG REALTY, L.L.C., a Delaware limited liability
company
 
 
 
 
 
 
By:
/s/ Robert Milkovich
 
 
Name:
Robert Milkovich
 
 
Title:
Authorized Signatory
 
 
 
 
TENANT:
 
CIENA CORPORATION, a Delaware corporation
 
 
 
 
 
 
By:
/s/ James E. Moylan, Jr.
 
 
Name:
James E. Moylan, Jr.
 
 
Title:
C.F.O.
 
 
 
 




iv

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
Page No.
 
 
 
 
1.
Definitions and Basic Provisions
1


 
 
 
 
2.
Lease Grant
1


 
 
 
 
3.
Tender of Possession
1


 
 
 
 
 
(a)
Building 1 Estimated Delivery Dates
1


 
(b)
Building 1 Delayed Delivery
2


 
(c)
Building 2 Estimated Delivery Dates
3


 
(d)
Building 2 Delayed Delivery
4


 
(e)
Acceptance
5


 
(f)
Tenant Delay
5


 
 
 
 
4.
Rent
6


 
(a)
Payment
6


 
(b)
Operating Costs; Taxes; Electrical Costs
6


 
 
 
 
5.
Delinquent Payment; Handling Charges
10


 
 
 
 
6.
Security Deposit
10


 
 
 
 
7.
Landlord's Obligations
10


 
 
 
 
 
(a)
Services
10


 
(b)
Excess Utility Use
11


 
(c)
Restoration of Services; Abatement
12


 
(d)
Access; Services
12


 
(e)
Change in Cleaning Services
12


 
 
 
 
8.
Improvements; Alterations; Repairs; Maintenance
12


 
(a)
Improvements; Alterations
12


 
(b)
Repairs; Maintenance
13


 
(c)
Performance of Work
13


 
(d)
Mechanics' Liens
13


 
(e)
SCIF Space
14


 
 
 
 
9.
Use
14


 
 
 
 
10.
Assignment and Subletting
15


 
 
 
 
 
(a)
Transfers
15


 
(b)
Consent Standards
15


 
(c)
Request for Consent
15


 
(d)
Conditions to Consent
15


 
(e)
Attornment by Subtenants
16


 
(f)
Recapture
16


 
(g)
Additional Compensation
17


 
(h)
Permitted Transfers
17


 
 
 
 
11.
Insurance; Waivers; Subrogation; Indemnity
18


 
(a)
Tenant's Insurance
18


 
(b)
Landlord's Insurance
18




v

--------------------------------------------------------------------------------




 
(c)
No Subrogation; Waiver of Property Claims
19


 
(d)
Indemnity
19


 
 
 
 
12.
Subordination; Attomment; Notice to Landlord's Mortgagee
19


 
(a)
Subordination
19


 
(b)
Attornment
20


 
(c)
Notice to Landlord's Mortgagee
20


 
(d)
Landlord's Mortagagee's Protection Provisions
20


 
(e)
Exceptions
20


 
 
 
 
13.
Rules and Regulations
21


 
 
 
 
14.
Condemnation
21


 
(a)
Total Taking
21


 
(b)
Partial Taking - Tenant's Rights
21


 
(c)
Partial Taking - Landlord's Rights
21


 
(d)
Temporary Taking
22


 
(e)
Award
22


 
(f)
Clarification
22


 
 
 
 
15.
Fire or Other Casualty
22


 
(a)
Repair Estimate
22


 
(b)
Tenant's Rights
22


 
(c)
Landlord's Rights
22


 
(d)
Repair Obligation
23


 
(e)
Abatement of Rent
23


 
(f)
Clarification
23


 
 
 
 
16.
Personal Property Taxes
23


 
 
 
 
17.
Events of Default
24


 
(a)
Payment Default
24


 
(b)
Abandonment
24


 
(c)
Estoppel
24


 
(d)
Insurance
24


 
(e)
Mechanic's Liens
24


 
(f)
Other Defaults
24


 
(g)
Insolvency
24


 
 
 
 
18.
Remedies
24


 
(a)
Termination of Lease
24


 
(b)
Termination of Possession
24


 
(c)
Perform Acts on Behalf of Tenant
25


 
 
 
 
19.
Payment by Tenant; Non-Waiver; Cumulative Remedies
25


 
(a)
Payment by Tenant
25


 
(b)
No Wavier
25


 
(c)
Tenant's Right to Redeem the Premises
25


 
(d)
Cumulative Remedies
25


 
 
 
 
20.
Landlord's Lien
26


 
 
 
 
21.
Surrender of Premises
26


 
 
 
 
22.
Holding Over
26




vi

--------------------------------------------------------------------------------




 
(a)
Holdover Remedies
26


 
(b)
Seventy-Five Percent of Initial Premises
26


 
 
 
 
23.
Certain Rights Reserved by Landlord
27


 
(a)
Building Operations
27


 
(b)
Security
27


 
(c)
Prospective Purchasers and Lenders
27


 
(d)
Prospective Tenants
27


 
 
 
 
24.
Substitution Space
27


 
 
 
 
25.
Miscellaneous
27


 
(a)
Landlord Transfer
27


 
(b)
Landlord's Liability
27


 
(c)
Force Majeure
27


 
(d)
Brokerage
28


 
(e)
Estoppel Certifications
28


 
(f)
Notices
28


 
(g)
Separability
28


 
(h)
Amendments; Binding Effect; No Electronic Records
28


 
(i)
Quiet Enjoyment
29


 
(j)
No Merger
29


 
(k)
No Offer
29


 
(l)
Entire Agreement
29


 
(m)
Governing Law
29


 
(n)
Recording
29


 
(o)
Water or Mold Notification
29


 
(p)
Joint and Several Liability
29


 
(q)
Financial Reports
29


 
(r)
Landlord's Fees
29


 
(s)
Telecommunications
30


 
(t)
Roof Rights
30


 
(u)
Confidentiality
32


 
(v)
Authority
32


 
(w)
Hazardous Materials
32


 
(x)
List of Exhibits
33


 
(y)
Litigation
33


 
(z)
No Counterclaims
33


 
(aa)
Prohibited Persons and Transactions
33


 
(bb)
Compliance with Laws
34


 
(cc)
Security System
34


 
(dd)
Signage
35


 
(ee)
Time of the Essence
36


 
(ff)
Waiver of Consequential Damages
37


 
 
 
 
26.
Termination Option
37


 
(a)
Termination Right
37


 
(b)
Termination Notice and Payment
37


 
(c)
Invalid Notice or Payment
37




vii

--------------------------------------------------------------------------------




 
(d)
Terminated Space
37


 
(e)
Ongoing Liability
37


 
(f)
Personal Right
37


 
 
 
 
27.
Generators
37


 
(a)
Right to Use
38


 
(b)
No Modification; Indemnification
38


 
(c)
Permits
38


 
(d)
Suitability
38


 
(e)
Legality
39


 
(f)
Use
39


 
(g)
Insurance
39


 
(h)
Termination
39


 
(i)
Personal Right
39


 
 
 
 
28.
Waiver of Jury Trail
39


 
 
 
 
29.
Competitors
40


 
(a)
Signage & Sale
40


 
(b)
Leasing
40


 
(c)
Named Competitors
40


 
(d)
Grandfather
40


 
(e)
Merger of Competitor
41


 
(f)
Personal Right
41


 
 
 
 
30.
Landlord Default
41








viii

--------------------------------------------------------------------------------




LIST OF DEFINED TERMS


 
Page No.


 
 
Additional Rent
2


Affiliate
1


Architect
D-1


Base Tax Year
iii


Basic Lease Information
1


Basic Rent
ii


Building
i


Buildings
i


Building 1
i


Building 1 Data Center Space
1


Building 1 Date Center Space Estimated Delivery Date
1


Building 1 Estimated Delivery Date
1


Building 1 FF&E Condition
1


Building 1 FF&E Estimated Delivery Date
1


Building 1 Lab Space
1


Building 1 Lab Space Estimated Delivery Date
1


Building 1 Premises
i


Building 2
i


Building 2 Estimated Delivery Date
4


Building 2 Lab Space
4


Building 2 Lab Space Estimated Delivery Date
4


Building 2 Premises
i


Building's Structure
1


Building's Systems
1


Casualty
14


Collateral
17


Commencement Date
i


Communications Equipment
30


Communications Equipment Drawings
30


Complex
i


Construction Allowance
D-3


Controllable Operating Costs
8


Damage Notice
14


Default Rate
5


Disabilities Act
8


Electrical Costs
4


Emergency Roof Access
32


Estimated Delivery Date
1


Event of Default
15


Expense Stop
iii


First Milestone
3


First Milestone Estimated Delivery Date
3




ix

--------------------------------------------------------------------------------




GAAP
11


Generator Drawings
38


Generators
38


Hazardous Materials
24


HVAC
5


HVAC Equipment
30


HVAC Equipment Drawings
30


Initial Liability Insurance Amount
iii


Insurance Evidence
18


Janitorial Complaint
12


Land
i


Landlord
1


Landlord Party
20


Landlord's Mortgagee
12


 
 
Law
1


Laws
1


Lease
1


Lease Month
ii


Lease Year
ii


Loss
12


Mortgage
12


Mortgagee Form
21


Operating Costs
2


Operating Costs and Tax Statement
4


Permitted Contingency Auditor
10


Permitted Transfer
17


Permitted Transferee
17


Permitted Use
ii


Premises
i


Prescribed Form
21


Primary Lease
21


Recapturable Sublease
16


Renewal Date
18


Rent
ii


Repair Period
14


SCIF
14


SCIF Areas
14


Second Milestone
3


Second Milestone Estimated Delivery Date
3


Secondary Buildings
i


Security Deposit
ii


Space Plans
D-1, J-1


Space Plans Delivery Deadline
D-1


Substantial Completion
D-3, J-1


Substantially Completed
D-3


Taking
13




x

--------------------------------------------------------------------------------




Tangible Net Worth
10


Taxes
3


Telecommunications Services
22


Tenant
1


Tenant Delay
6


Tenant Delay Day
D-2


Tenant Party
1


Tenant's Off-Premises Equipment
1


Tenant's Proportionate Share
iii


Tenant's Request Notice
15


Term
i


Termination Date
3


Termination Notice
37


Termination Option Termination Date
37


Termination Payment
37


Termination Space
37


Total Construction Costs
D-3


Transfer
9


Transfer Costs
17


UCC
18


Work
D-2


Working Drawings
D-2


Working Drawings Delivery Deadline
D-1








xi

--------------------------------------------------------------------------------




LEASE
This Lease Agreement (this “Lease”) is entered into as of November 3, 2011,
between W2007 RDG REALTY, L.L.C., a Delaware limited liability company
(“Landlord”), and CIENA CORPORATION, a Delaware corporation (“Tenant”).
1.Definitions and Basic Provisions. The definitions and basic provisions set
forth in the Basic Lease Information (the “Basic Lease Information”) executed by
Landlord and Tenant contemporaneously herewith are incorporated herein by
reference for all purposes. Additionally, the following terms shall have the
following meanings when used in this Lease: “Affiliate” means any person or
entity which, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the party in
question; “Buildings’ Structure” means the Buildings’ exterior walls, roofs,
elevator shafts, footings, foundations, structural portions of load-bearing
walls, exterior windows, structural floors and subfloors, and structural columns
and beams; “Buildings’ Systems” means the Buildings’ HVAC, life-safety, access
control, plumbing, electrical, and mechanical systems; “including” means
including, without limitation; “Laws” means all federal, state, and local laws,
ordinances, rules and regulations, all court orders, governmental directives,
and governmental orders and all governmental interpretations of the foregoing,
and all restrictive covenants affecting the Complex, and “Law” means any of the
foregoing; “Tenant’s Off-Premises Equipment” means any of Tenant’s equipment or
other property that may be located on or about the Complex (other than inside
the Premises); and “Tenant Party” means any of the following persons: Tenant;
any assignees claiming by, through, or under Tenant; any subtenants claiming by,
through, or under Tenant; and Tenant’s respective agents, contractors,
employees, licensees, guests and invitees.
2.Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, the Premises. This Lease shall be in full force
and effect and binding on the parties from the date first written above (even
though the Lease Commencement Date may not have occurred as of such date).
3.Tender of Possession.
(a)Building 1 Estimated Delivery Dates.
(i) Landlord and Tenant presently anticipate that Landlord will have achieved
Substantial Completion of the Building 1 Premises in the condition suitable for
Tenant’s installation of its fixtures, furniture, and equipment (the “Building 1
FF&E Condition”) in accordance with the approved plans therefor on or before
June 1, 2012 (the “Building 1 FF&E Estimated Delivery Date”). Landlord and
Tenant agree that the definition of “Substantial Completion” as used in this
Section 3(a)(i) shall not include Landlord’s obligation to connect any systems
furniture to Building infrastructure, including electrical supply.
(ii) Landlord and Tenant presently anticipate that Landlord will have achieved
Substantial Completion of the data center space located in Building 1 (as
further identified on Exhibit A-1) (the “Building 1 Data Center Space”) in
accordance with the approved plans therefor on or before June 15, 2012 (the
“Building 1 Data Center Space Estimated Delivery Date”).


(iii) Landlord and Tenant presently anticipate that Landlord will have achieved
Substantial Completion of the computer laboratory space located in Building 1
(as further identified on Exhibit A-1) (the “Building 1 Lab Space”) in
accordance with the approved plans therefor on or before June 8, 2012 (the
“Building 1 Lab Space Estimated Delivery Date”).
(iv) Landlord and Tenant presently anticipate that Landlord will have achieved
Substantial Completion of the Building 1 Tenant Improvements, on or about June
29, 2012 (the “Building 1 Estimated Delivery Date”).
(v) If Landlord is unable to achieve Substantial Completion of (a) the Building
1 FF&E Condition by the Building 1 FF&E Estimated Delivery Date, (b) the
Building 1 Data Center Space by the Building 1

1

--------------------------------------------------------------------------------




Data Center Space Estimated Delivery Date, (c) the Building 1 Lab Space by the
Building 1 Lab Space Estimated Delivery Date, and/or (d) the Building 1 Tenant
Improvements by the Building 1 Estimated Delivery Date, then
(x) the validity of this Lease shall not be affected or impaired thereby, and
(y) Landlord shall not be in default hereunder or be liable for damages
therefor.
(b) Building 1 Delayed Delivery.
(i) Notwithstanding the foregoing terms of Section 3(a), if, and only if,
Landlord fails to achieve Substantial Completion of the Building 1 FF &E
Condition in the condition required by this Lease on or before the Building 1
FF&E Estimated Delivery Date (as such date shall automatically be extended on a
day-for-day basis for Tenant Delay (as defined below) but shall not be extended
for events of force majeure), then Tenant shall be entitled to an abatement of
Basic Rent from the Building 1 Rent Commencement Date equal to 25,000 rentable
square feet times the daily Basic Rent for such 25,000 rentable square feet (on
a per square foot basis) during the first Lease year, on a day-for-day basis
through and including the date prior to the date Landlord has achieved
Substantial Completion of the Building 1 FF&E Condition. By way of example only
of the foregoing terms of this Section 3(b)(i), assuming 365 days in the first
Lease year, and assuming Landlord's delay under the terms of this Section
3(b)(i) aggregates ten (10) days, then Tenant would receive a rent abatement of
$17,123.29 (or $1,712.33 per day) of Landlord's delay in Substantially
Completing the Building 1 FF&E Condition. Any abatement of Basic Rent under the
terms of this Section 3(b)(i) shall (a) be applied to Tenant's obligation to pay
Basic Rent for the Building 1 Premises from and after the Building 1 Rent
Commencement Date, and (b) be Tenant's sole and exclusive remedy for Landlord's
failure to timely deliver the Building 1 FF&E Condition in the condition
required by this Lease (Tenant hereby waiving any other right or remedy it may
have).
(ii) Notwithstanding the foregoing terms of Section 3(a), if, and only if,
Landlord fails to achieve Substantial Completion of the Building 1 Data Center
Space in the condition required by this Lease on.or before the Building 1 Data
Center Space Estimated Delivery Date (as such date shall automatically be
extended on a day-for-day basis for Tenant Delay but shall not be extended for
events of force majeure), then Tenant shall be entitled to an abatement of Basic
Rent from the Building 1 Rent Commencement Date equal to three (3) times the
number of rentable square feet in the Building 1 Data Center Space times the
daily Basic Rent for the Building 1 Data Center Space (on a per square foot
basis) during the first Lease year, on a day-for-day basis through and including
the date prior to the date Landlord has achieved Substantial Completion of the
Building 1 Data Center Space. By way of example only of the foregoing terms of
this Section 3 (b)(ii), assuming that the square footage of the Building 1 Data
Center Space is 2,000 square feet, assuming 365 days in the first Lease year,
and assuming Landlord's delay under the terms of this Section 3(b)(ii)
aggregates ten (10) days, then Tenant would receive a rent abatement of$4,109.59
(or $410.96 per day) of Landlord's delay in Substantially Completing the
Building 1 Data Center Space. Any abatement of Basic Rent under the terms of
this Section 3 (b) (ii) shall (a) be applied to Tenant's obligation to pay BasiC
Rent for the Building 1 Premises from and after the Building 1 Rent Commencement
Date, and (b) be Tenant's sole and exclusive remedy for Landlord's failure to
timely deliver the Building 1 Data Center Space in the condition required by
this Lease (Tenant hereby waiving any other right or remedy it may have). Solely
for the purpose of determining any abatement of rent under the terms of this
Section 3(b ) (ii) (if any), the rentable square footage of the Building 1· Data
Center Space will be the actual rentable square footage of the Building 1 Data
Center Space (measured in accordance with the same method as the rentable square
footage of the Buildings under this Lease) as shown on the approved Working
Drawings for Building 1, but in no event greater than 3,300 rentable square
feet.


(iii) Notwithstanding the foregoing terms of Section 3(a), if, and only if,
Landlord fails to achieve Substantial Completion of the Building 1 Lab Space in
the condition required by this Lease on· or before the Building 1 Lab Space
Estimated Delivery Date (as such date shall automatically be extended on a
day-for-day basis for Tenant Delay but shall not be extended for events of force
majeure), then Tenant shall be entitled to an abatement of Basic Rent from the
Building 1 Rent Commencement Date equal to three (3) times the number of
rentable square feet in the Building 1 Lab Space times the daily Basic Rent for
the Building 1 Lab Space (on a per square foot basis) during the first Lease
year, on a day-for-day basis through and including the date prior to the date
Landlord has achieved Substantial Completion of the Building 1 Lab Space. Any
abatement of Basic Rent under the terms of this Section 3(b)(iii) shall (a) be
applied to Tenant's obligation to pay Basic Rent for the Building 1 Premises
from and after the Building 1 Rent Commencement Date, and (b) be Tenant's sole
and exclusive remedy for Landlord's failure to timely deliver the Building 1 Lab
Space in the condition required by this Lease (Tenant hereby waiving any other
right or remedy it may have). Solely for the purpose of determining any
abatement of rent
 

2

--------------------------------------------------------------------------------




under the terms of this Section 3(b)(iii) (if any), the rentable square footage
of the Building lLab Space will be the actual rentable' square footage of the
Building 1 Lab Space (measured in accordance with the same method as the'
rentable square footage of the Buildings under this Lease) as shown on the
approved Working Drawings for Building 1, but in no event greater than 11,000
rentable square feet.
(iv) Notwithstanding the foregoing terms of Section 3(a), if, and only if,
Landlord fails to achieve Substantial Completion of the Building 1 Work in the
condition required by this Lease o:q.. before the Building 1 Estimated Delivery
Date (as such date shall automatically be extended on a day-for-day basis for
Tenant
Delay (as defined below) but shall not be extended for events of force majeure),
then Tenant shall be entitled to a day-for-day abatement of Basic Rent
applicable to the Building 1 Premises through and including the date prior to
the date Landlord delivers the Building 1 Premises (is to Tenant in the
condition required by this Lease, including, but not limited to, Substantial
Completion of the Building 1 Work. Any abatement of Basic Rent under the terms
of this Section 3(b)(iv) shall (a) be applied to Tenant's obligation to pay
Basic Rent for the Building 1 Premises from and after the Building 1 Rent
Comencement Date, and (b) be Tenant's sole and exclusive remedy for Landlord's
failure to timely deliver the Building 1 Premises in the condition required by
this Lease (Tenant hereby waiving any other right or remedy it may have).
(v) Any abatement of Basic Rent with respect to the Building l' Premises set
forth in Sections 3(b)(i) -(iv) shall be cumulative. For the purpose Sections 3
(a)" and (b) of this Lease, "Substantial Completion" has the meaning set forth
in Exhibit D.
(c) Building 2 Estimated Delivery Dates.
(i) Landlord and Tenant presently anticipate that Landlord will have achieved
the substantial commencement of the pouring of concrete for the footings or
foundation for Building 2 (the "First Milestone") on or before April 20, 2012
(and such date shall not be extended for events of force majeure) (the "First
Milestone Estimated Delivery Date"). If Landlord is unable to achieve the
substantial commencement of the First Milestone by the First Milestone Estimated
Delivery Date, then Tenant's sole and exclusive remedy shall be to terminate
this Lease upon written notice to Landlord, whereupon this Lease will terminate
on the date that is thirty (30) days after receipt of such notice (the
"Termination Date") as if the Termination Date was the last day of the Lease
Term. If Tenant terminates this Lease pursuant to the terms of this Section
3(c)(i), Landlord shall reimburse Tenant for Tenant's actual, out-of-pocket
documented costs incurred through and including the date of termination for
architectural, engineering and attorneys' fees, provided, however, that in no
event shall such reimbursement for such reimbursable costs exceed Two Hundred
Fifty Thousand Dollars ($250,000) in the aggregate: If this Lease is terminable
under the terms of this Section 3(c)(i) and Tenant does not deliver a
termination notice under the terms of this Section 3(c)(i) within fifteen (15)
days after the First Milestone Date, then such termination right set forth in
this Section 3( c )(i) shall automatically expire, terminate and be of no
further force and effect. Tenant's termination rights under the terms of this
Section 3(c)(i) shall be Tenant's sole and exclusive remedy under this Section
3(c)(i) for Landlord's failure to timely achieve the First Milestone (Tenant
hereby waiving any other right or remedy it may have).
(ii) Landlord and Tenant presently anticipate that Landlord will have achieved
the substantial completion (as reasonably determined by Landlord's architect) of
the structural steel infrastructure of Building 2 (the "Second Milestone") on or
before September 22, 2012 (and such date shall not be extended for events of
force majeure) (the "Second Milestone Estimated Delivery Date"). If Landlord is
unable to achieve the substantial completion of the Second Milestone by the
Second Milestone Estimated Delivery Date, then Tenant's sole and exclusive
remedy shall be to terminate this Lease upon written notice t6 Landlord,
whereupon this Lease will terminate on the date that is thirty (30) days after
receipt of such notice (the "Termination Date") as if the Termination Date was
the last day of the Lease Term. If Tenant terminates this Lease pursuant to the
terms of this Section 3(c)(ii), Landlord shall reimburse Tenant for Tenant's
actual, out-of-pocket documented costs incurred through and including the date
of termination for architectural, engineering and attorneys' fees, provided,
however, that in no event shall such reimbursement for such reimbursable costs
exceed Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate: If this
Lease is terminable under the terms of this Section 3(c)(ii) and Tenant does not
deliver a termination notice under the terms of this Section 3(c)(ii) within
fifteen (15) days after the Second Milestone Date, then such termination right
set forth in this Section 3 (c)(ii) shall automatically expire, terminate and be
of no further force and effect. Tenant's termination rights under the terms of
this Section 3(c)(ii) shall be

3

--------------------------------------------------------------------------------




Tenant's sole and exclusive remedy under this Section 3(c)(ii) for Landlord's
failure to timely achieve the Second Milestone (Tenant hereby waiving any other
right or remedy it may have):
(iii) If, and only if, Tenant terminates this Lease in accordance with Section
3(c)(i) or Section 3(c)(ii) above and Landlord is obligated to reimburse Tenant
for architectural, engineering and attorneys' fees as set forth in such Section
3(c)(i) or Section 3(c)(ii) above, then any such reimbursement will be reduced
on a dollar for dollar basis for any amount of the Construction Allowance
previously delivered by Landlord to Tenant for such costs pursuant to the terms
of Section 9 of Exhibit D.
(iv) Landlord and Tenant presently anticipate that Landlord will have achieved
Substantial Completion of the Building 2 Premises in the condition suitable for
Tenant's installation of its fixtures, furniture, and equipment (the"Building 2
FF&E Condition") in accordance with the approved plans therefor on or before
November 2,2012 (the "Building 2 FF&E Estimated Delivery Date"). Landlord and
Tenant agree that the definition of "Substantial Completion" as used in this
Section 3(c)(iv) shall not include Landlord's obligation to connect any systems
furniture to Building infrastructure, including electrical supply.
(v) Intentionally omitted.
(vi) Landlord and Tenant presently anticipate that Landlord will have achieved
Substantial Completion of the computer laboratory space located in Building 2
(as further identified on Exhibit A-I) (the "Building 2 Lab Space").in
accordance with the approved plans therefor on or before October 26,2012 (the
"Building 2 Lab Space Estimated Delivery Date").


(vii) Landlord and Tenant presently antiCipate that Landlord will have achieved
Substantial Completion of the Building 2 Tenant Improvements, on or about
November 15,2012 (the "Building 2 Estimated Delivery Date").
(viii) If Landlord is unable to achieve Substantial Completion of (a) the
Building 2 Lab Space by the Building 2 Lab Space Estimated Delivery Date, (b)
intentionally omitted, (c) the Building 2 Lab Space by the Building 2 Lab Space
Estimated Delivery Date, and/or (d) the Building 2 Tenant Improvements by the
Building 2 Estimated Delivery Date, then (x) the validity of this Lease shall
1],ot be affected·or impaired thereby, and
(y) Landlord shall not be in default hereunder or be liable for damages
therefor.
(d) Building 2 Delayed Delivery.
(i) Notwithstanding the foregoing terms of Section 3(c), if, and only if,
Landlord fails to achieve Substantial Completion of the Building 2 FF&E
Condition in the condition required by this Lease on or before the Building 2
FF&E Estimated Delivery Date (as such date shall automatically be extended on a
day-for-day basis for Tenant Delay (as defined below) but shall not be extended
for events of force majeure), then Tenant shall be entitled to an abatement of
Basic Rent from the Building 2 Rent Commencement Date equal to 25,000 rentable
square feet times the daily Basic Rent for such 25,000 rentable square feet (on
a per square foot basis) during the first Lease year, on a day-for-day basis
through and including the date prior to the date Landlord has achieved
Substantial Completion of the Building 2 FF&E Condition. Any abatement of Basic
Rent under the terms of tIlls Section 3(d)(i) shall (a) be applied to Tenant's
obligation to pay Basic Rent for the Building 2 Premises from and after the
Building 2 Rent Commencement Date, and (b) be Tenant's sole and exclusive remedy
for Landlord's failure to timely deliver the Building 2 FF&E Condition in the
condition required by this Lease (Tenant hereby waiving any other right or
remedy it may have). .


(ii) Intentionally omitted.
(iii) Notwithstanding the foregoing terms of Section 3(c), if, and only if,
Landlord fails to achieve Substantial Completion of the Building 2 Lab Space in
the condition required by this Lease on or before the Building 2 Lab Space
Estimated Delivery Date (as such date shall automatically be extended on a
day-for-day basis for Tenant Delay (as defined below) but shall not be extended
for events of force majeure), then Tenant shall be entitled to an abatement of
Basic Rent from the Building 2 Rent Commencement Date equal to three (3) times
the

4

--------------------------------------------------------------------------------




number of rentable square feet in the Building 2 Lab Space times the daily Basic
Rent for the Building 2 Lab Space (on a per square foot basis) during the first
Lease year, on a day-for-day basis through and including the date prior to the
date Landlord has achieved Substantial Completion of the Building 2 Lab Space.
Any abatement of Basic Rent under the telIDs of this Section 3 (d) (iii) shall
(a) be applied to Tenant's obligation to pay Basic Rent for the Building 2
Premises from and after the Building 2 Rent Commencement Date, and (b) be
Tenant's sole and exclusive remedy for Landlord's failure to timely deliver the
Building 2 Lab Space in the condition required by this Lease (Tenant hereby
waiving any other right or remedy it may have). Solely for the purpose of
deteIIDining any abatement ofrent under the telIDs of this Section 3(d) (iii)
(if any), the rentable square footage of the Building 2 Lab Space will be the
actual rentable square footage of the Building 2 Lab Space (measured in
accordance with the same method as the rentable square footage of the Buildings
under this Lease) as shown on the approved Working Drawings for Building 2, but
in no event greater than (x) 13,200 rentable square feet with respect to the
portion of the Building 2 Lab Space on the first floor of Building 2, and (y)
2,200 rentable square feet with respect to the portion of the Building 2 Lab
Space on the second floor of Building 2.
(iv) Notwithstanding the foregoing telIDs of Section 3(c), if, and only if,
Landlord fails to achieve Substantial Completion-of the Building 2 Base Building
and the Building 2 Tenant Improvements on before the Building 2 Estimated
Delivery Date (as such date shall automatically be extended on a day-for-day
basis for Tenant Delay (as defmed below) but shall not be extended for events of
force majeure), then Tenant shall be entitled to a day-for-day abatement of
Basic Rent applicable to the Building 2 Premises through and including the date
prior to the date Landlord delivers the Building 2 Premises to Tenant in the
condition required by this Lease, including, but not limited to, Substantial
Completion of the Building 2 Base Building and the Building 2 Tenant
Improvements. Any abatement of Basic Rent under the telIDs of this Section
3(d)(iv) shall (a) be applied to Tenant's obligation to pay Basic Rent for the
Building 2 Premises from and after the Building 2 Rent Commencement Date, and
(b) be Tenant's sole and exclusive remedy for Landlord's failure to timely
deliver the Building 2 Premises in the condition required by this Lease (Tenant
hereby waiving any other right or remedy it may have).
(v) Any abatement of Basic Rent with respect to the Building 2 Premises set
forth in Sections 3 (d) (i) -(iv) shall be cumulative.
(e) Acceptance. By occupying any part ofthe Premises in any Building, Tenant
shall be deemed to have accepted such part ofthe Premises in such Building in
its condition as ofthe date of such occupancy, subject in all cases to warranty
claims from the improvements constructed by or on behalf of Landlord; defects in
construction from the improvements constructed by or on behalf of Landlord;
subsequent acts of Landlord during construction of the Premises, the Buildings,
other tenants' premises or the Complex; and latent defects, and subject to the
prompt perfolIDance of punch-list items that remain to be perfolIDed by or on
behalf of Landlord under this Lease, if any. Prior to occupying for its business
operations each of the Building I Premises and the Building 2 Premises, Tenant
shall execute and deliver to Landlord a letter substantially in the fOlID of
Exhibit E hereto confIlIDing (1) the Lease Commencement Date(s) and the
expiration date of the initial TelID, (2) that Tenant has accepted the Building
I Premises or Building 2 Premises, as applicable, and (3) that Landlord has
perfolIDed all of its obligations with respect to the Building 1 Premises or
Building 2 Premises, as applicable (except for punch-list items); however, the
failure of the parties to execute such letter shall not defer the Lease
Commencement Date or otherwise invalidate this Lease. Occupancy ofthe Premises
by Tenant prior to the Lease Commencement Date shall be subject to all of the
provisions of this Lease excepting only those requiring the payment ofBasic
Rent, Additional Rent, Taxes and Electrical Costs (each as defIned herein).
(f) Tenant Delay. For the purpose of this Lease, "Tenant Delay" means delay in
the substantial completion ofthe Building(s) or the work to be performed by or
on behalf of Landlord (including without limitation the completion of the
Building 1 Tenant Improvements or the Building 2 Tenant Improvements) that
occurs solely (a) because Tenant fails to meet any of the deadlines set forth in
Exhibit D or Exhibit J (such as, but not limited to, the deadline for delivery
of Space Plans or Working Drawings (whether preliminary, interim revisions or
fInal), (b) because of any change by Tenant to the Space Plans or Working
Drawings after that date which is ten (10) days prior to the date bid packages
have been delivered to prospective contractors pursuant to Exhibit D or Exhibit
J (including without limitation change orders), (c) any rejection in the
approval of plans and specifIcations prepared by or on behalf of Tenant by any
governmental entity due solely to the fact that such plans do not comply with
law, (d) Tenant's request or inclusion in the applicable plans for improvements
that are not customary for a typical office

5

--------------------------------------------------------------------------------




user that combines office, data center and computer laboratory uses, and/or (e)
because of any specification or requirement by Tenant of "long-lead" materials
or equipment; provided, however, in such case (i) Landlord shall reasonably
notify Tenant, in detail, of such "long-lead" item, (ii) Tenant shall have five
(5) business days to elect to (A) omit such "long-lead" items, (B) substitute
such items for another item(s) that do not constitute a "long-lead" item, or (C)
retain such "long-lead" item (provided that if Tenant fails to timely specify
whether it will retain such "long-lead" item, Tenant will be deemed to have
elected to retain the same). Only ifTenant elects (or is deemed to have elected)
(C) shall the delay arising from such "long-lead" item constitute Tenant Delay.
4. Rent.
(a) Payment. Tenant shall timely pay to Landlord Rent, without notice, demand,
deduction or set off (except as otherwise expressly provided herein), by good
and sufficient check drawn on a national banking association at Landlord's
address for rent payment provided for in the Basic Lease Information Section
ofthis Lease or as otherwise specified by Landlord, or by wire transfer (per
Landlord's wiring instructions set forth in Exhibit 0). The obligations of
Tenant to pay Basic Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations. Basic Rent, adjusted as
herein provided, shall be payable monthly in advance. The first monthly
installment of Basic Rent for the Building 1 Premises and Building 2 Premises
shall be payable contemporaneously with the execution of this tease; thereafter,
Basic Rent shall be payable on the first day of each calendar month beginning on
the first day of the calendar month(s) next following the Building 1 Rent
Commencement Date and the Building 2 Rent Commencement Date, respectively. The
monthly Basic Rent for any partial month at the beginning of the Term shall
equal the product of 1/365 of the annual Basic Rent in effect during the partial
month and the number of days in the partial month and shall be due' on the
Building 1 Rent Commencement Date or the Building 2 Rent Commencement Date, as
applicable. Payments of Basic Rent for any fractional calendar month at the end
ofthe Term shall be siniilarlyprorated. Tenant shall pay Additional Rent at the
same time and in the same manner as Basic Rent, provided that, in all instances,
Tenant shall have no less than twenty (20) days' prior written notice of the
amount of Additional Rent then due and payable (except (i) as expressly set
forth to the contrary in this Lease, and (ii) regarding the estimated payments
required by Section 4(b)). Landlord and Tenant acknowledge. that the Building 1
Lease Commencement Date and/or the Building 2 Lease Commencement Date (sometimes
collectively referred to as the "Lease Commencement Date" or the "Lease
Commencement Dates") may occur prior to the Building 1 Rent Commencement Date
and/or the Building 2 Rent Commencement Date, and that under the terms of the
Lease, Tenant shall not (except in an Event of Default) be required to pay Basic
Rent or Additional Rent (except for its Electrical Costs) during such period
with respect to the Building 1 Premises and/or the Building 2 Premises, as
applicable. Accordingly, Landlord and Tenant agree that to the extent the Lease
Commencement Date occurs prior the Building 1 Rent Commencement Date and/or the
Building 2 Rent Commencement Date, as applicable, such period shall be deemed to
be a conditional abatement of Basic Rent. . Notwithstanding such abatement of
Basic Rent (a) all other sums due under this Lease, including Additional Rent,
shall be payable as provided in this Lease, and (b) any increases in Basic Rent.
set forth in this Lease shall occur on the dates scheduled therefor. The
abatement of Basic Rent provided for in this Section 4(a) is conditioned upon
Tenant's full and timely performance of all of its obligations under this Lease.
If at any time during the Term a monetary Event ofDefault by Tenant occurs, and
the result of which is that this Lease terniinates, then the abatement of Basic
Rent provided for in this Section 4(a) shall immediately become void, and Tenant
shall promptly pay to Landlord, in addition to all other. amounts due to
Landlord under this Lease, the full unamortized (on a straight line basis over
the initial Term) pro rata amount of all Basic Rent herein abated.
(b) Operating Costs; Taxes; Electrical Costs.
(1) Commencing January 1, 2014, Tenant shall pay to Landlord the amount (per
each rentable square foot in each of the Building 1 Premises and Building 2
Premises) ("Additional Rent") by which the annual Operating Costs (defmed below)
per rentable square foot in each of Building 1 and Building 2, as applicable,
exceed the Expense Stop (per rentable square foot in each of Building 1 and
Building 2, as applicable). Landlord may make a good faith estimate of the
Additional Rent to be due by Tenant for any calendar year or part thereof during
the Term. Landlord shall endeavor in good faith to deliver the first estimate of
Operating Costs and Taxes not later than September 30, 2013. Commencing January
1, 2014, during each calendar year or partial calendar year of the Term, Tenant
shall pay to Landlord, in advance concurrently with each monthly installment of
Basic Rent, an amount equal to the estimated Additional Rent for such calendar
year or part thereof divided by the number of months therein.

6

--------------------------------------------------------------------------------




From time to time (but no more than twice in any calendar year), Landlord may in
good faith estimate and re-estimate the Additional Rent to be due by Tenant and
deliver a copy of the estimate or re-estimate to Tenant. Thereafter, the monthly
installments of Additional Rent payable by Tenant shall be appropriately
adjusted in accordance with the estimations so that, by the end of the calendar
year in question, Tenant shall have paid all of the Additional Rent as estimated
by Landlord. Any amounts paid based on such an estimate shall be subject to
adjustment as herein provided when actual Operating Costs are available for each
calendar year.
(2) The term "Operating Costs" means all expenses and disbursements (subject to
the limitations set forth below) that Landlord incurs in connection with the
ownership, operation, and maintenance of Building 1 and Building 2, as
applicable, determined in accordance with generally accepted accounting
principles consistently applied (as customarily adjusted by the real estate
industry), including the following costs: (A) wages and salaries of all on-site
employees at or below the grade ofsenior building manager engaged in the
operation, maintenance or security of the Buildings (together with a reasonable
allocation ·of expenses of off-site employees at or below the grade of senior
building manager who perform (A) portion of their services in connection with
the operation, maintenance or security of the Buildings), including taxes,
insurance and benefits relating thereto; (B) all supplies and materials used in
the operation, maintenance, repair, non-capital replacements, and security of
the Buildings; (C) costs for improvements made to the Buildings which, although
capital in nature, are reasonably expected to reduce the relevant operating
costs of the Buildings, as amortized at an interest rate of the Prime Rate plus
3.5% over the useful economic life (using OEM specifications) of such
improvements, as well as capital improvements made in order to comply with any
Law hereafter promulgated after the date of this Lease by any governmental
authority or any interpretation hereafter rendered with respect to any existing
Law, as amortized at an interest rate of the Prime Rate plus 3.5% over the
useful economic life (using OEM specifications) of such improvements, provided,
however, in no event shall any such. costs for capital improvements to the
Buildings be Operating Costs if incurred due to breakage, wear and tear,
casualty or condemnation; (D) cost of all utilities, except Electrical Costs and
the cost of other utilities reimbursable to Landlord by the Buildings' tenants
other than pursuant to a provision similar to this Section; (E) insurance
expenses; (F) repairs, non-capital replacements, and general maintenance of the
Buildings, including without limitation, painting of common areas, replacement
of carpet in elevator lobbies (if included in the Base Year) and the like; (G)
fair market rental and other costs with respect to the management office for the
Complex containing not more than 3,500 rentable square feet in the aggregate if
included in the Base Year (excluding all furniture, fixture and equipment
costs); and (H) service, maintenance and management contracts with independent
contractors for the operation, maintenance, management, repair, non-capital
replacement, or security of the Buildings (including alarm service, window
cleaning, and elevator maintenance). As the Buildings are part of a
multi-building office complex, Operating Costs (including management office
overhead charges), Taxes and Electrical Costs for the Complex shall be prorated
among the Buildings and Secondary Buildmgs of the Complex on a pro rata basis
based on the square footage as reasonably determined by Landlord, unless such
Operating Costs, Taxes and Electrical Costs are reasonably and equitably
allocable in a different manner, e.g., to one or more specific Buildings, on a
lineitem basis, as reasonably determined by Landlord.
Operating Costs shall not include ~osts for (i) capital improvements made to
each of Building 1 or Building 2, as applicable, other than capital improvements
described in Section 4(b)(2)(C); (ii) repair, replacements and general
maintenance paid by proceeds of insurance or by Tenant or other third parties;·
(iii) interest, amortization or other payments on loans to Landlord; (iv)
depreciation; (v) leasing commissions and marketing expenses of any kind or
nature; (vi) legal expenses, other than those related to or incurred in
connection with tax disputes; (vii) renovating or otherwise improving space for
occupants of the Buildings or vacant space in the Buildings; (viii) Taxes; (ix)
federal income taxes imposed on or measured by the income of Landlord from the
operation of the Buildings; and (x) the matters set forth in Exhibit P attached
hereto. If the Expense Stop is calculated on a base year basis, Operating Costs
for the base year only shall not include amortized costs relating to capital
improvements (except elevator lobby carpet and management office furniture,
fixtures and equipment).
For purposes of calculating Additional Rent under this Section 4(b), the maximum
increase in the amount of Controllable Operating Costs (as defined below) that
may be included in calculating such Additional

7

--------------------------------------------------------------------------------




Rent for each calendar year after 2013 shall be limited to five percent (5%) per
calendar year on a simple, non-cumulative, non-compounded basis over the amount
thereof in the immediately preceding calendar year. "Controllable Operating
Costs" means all Operating Costs except Taxes (as defmed below); insurance;
utilities rates and costs; costs incurred to comply with new governmental
requirements promulgated after the date of this Lease; snow and ice prevention
and removal surcharges or additions associated with abnormal or unusual weather
events; and costs of providing services not previously provided in a Building,
provided that such services are approved by Tenant (such approval not to be
unreasonably withheld, conditioned or delayed) and are reasonably similar to
those services that being customarily implemented in similar buildings in the
market area in which the Buildings are located.
(3) Commencing January 1, 2014, Tenant shall also pay Tenant's Proportionate
Share of any increase in Taxes for each year and partial year falling within the
Term over the Taxes for the Base Tax Year. Tenant shall pay Tenant's
Proportionate Share of Taxes in the same manner as provided above for Tenant's
Proportionate Share of Operating Costs. "Taxes" means taxes, assessments, and
governmental charges or fees whether federal, state, county or municipal, and
whether they be by taxing districts or authorities presently taxing or by
others, subsequently created or otherwise, and any other taxes and assessments
(including non-governmental assessments for common charges under a restrictive
covenant or other private agreement that are not treated as part of Operating
Costs) now or hereafter attributable to the Buildings, excluding, however,
penalties and interest thereon and taxes on income (if the present method of
taxation changes so that in lieu of or in addition to the whole or any part of
any Taxes, there is levied on Landlord a tax directly on the rents received
therefrom or an assessment based upon such rents for the Buildings, then such
assessments shall be deemed to be included within the term "Taxes" for purposes
hereof). Taxes shall include the reasonable costs of consultants retained in an
effort to lower taxes and all reasonable costs incurred in disputing any taxes
or in seeking to lower the tax valuation of the Buildings. For property tax
purposes, Tenant waives all rights to protest or appeal the appraised value of
the Premises, as well as the Buildings, and all rights to receive notices of
reappraisement, except that Tenant shall have the right, so long as Tenant (or a
Permitted Transferee) is leasing at least seventy-five percent (75%) of the
initial Premises, in good faith, to compel Landlord to appeal the tax valuation
or the assessment of Taxes, in which event Landlord shall so appeal and
diligently prosecute such appeal, subject to the following conditions: (i)
Tenant makes a timely request for such appeal (and in no eventmore than one (1)
time in any three (3) calendar year period, (ii) all costs of such appeal shall
be Operating Costs, and (iii) at Landlord's option any appeal may be pursued
through counselor service provider on a contingency basis. Tenant's right to
compel Landlord to appeal the tax valuation under this Section 4(b)(3) are
personal to Ciena Corporation and any Permitted Transferee that has assumed in
writing all of Ciena Corporation's obligations under this Lease in its entirety,
and may be exercised only by Ciena Corporation and such Permitted Transferee and
not by any other assignee or other subtenant of Ciena Corporation.
(4) Tenant shall also pay to Landlord Tenant's Proportionate Share ofthe cost of
all electricity used by Building 1 and Building 2, as applicable ("Electrical
Costs"), unless any applicable portion of the Premises is subnietered, in which
case Tenant shall pay the actual cost of all electricity used by such submetered
portion of the Premises, without mark up by,· or any profit to, Landlord. Such
amount shall be payable in monthly installments commencing, as to the Building 1
Premises and the Building 2 Premises, on the respective Lease Commencement Date
and on the first day of each calendar month thereafter. Each installment shall
be based on Landlord's good faith estimate of the amount due for each month.
From time to time during any calendar year (but not more than twice in any
calendar year), Landlord may in· good faith estimate or re-estimate the
Electrical Costs to be due by Tenant for that calendar year and deliver a copy
of the estimate or re-estimate to Tenant. Thereafter, the monthly installments
of Electrical Costs payable by Tenant shall be appropriately adjusted in
accordance with the estimations.
(5) By April 1 of each calendar year, or as soon thereafter as practicable,
Landlord shall furnish to. Tenant a statement of Operating Costs and Electrical
Costs for the previous year, &s adjusted, and of the Taxes for the previous year
(the "Operating Costs and Tax Statement"). IfTeIiant's estimated payments of
Operating Costs, Ele'ctrical Costs or Taxes under this Section for the year
covered by the Operatmg Costs and Tax Statement exceed Tenant's Proportionate
Share of such items as indicated in the Operating Costs and Tax Statement, then
Landlord shall credit or reimburse Tenant for such excess

8

--------------------------------------------------------------------------------




within thirty (30) days; likewise, if Tenant's estimated payments of Operating
Costs, Electrical Costs or Taxes under this Section for such year are less than
Tenant's Proportionate Share of such items as indicated in the Operating Costs
and Tax Statement, then Tenant shall pay Landlord such deficiency within thirty
(30) days.
(6) With respect to any calendar year or partial calendar year (including Base
Year 2013) in which Building 1 or Building 2, as applicable, is not occupied to
the extent of 95% of the rentable area thereof, or Landlord is not supplying
services to 95% of the rentable area thereof, the Operating Costs and Electrical
Costs for such period which vary with the occupancy of the applicable Building
shall, for the purposes hereof, be increased (i.e., "grossed up") to the amount
which would have been incurred had the. applicable Building been occupied to the
extent of 95% of the rentable area thereof and Landlord had been supplying
services to 95% of the rentable area thereof, but with respect to calendar years
after the Base Year in no event shall Landlord receive more than (a) the amount
by which Operating Costs for such calendar year or partial year in question
exceed Operating Costs for the Base-Year, or (b) the amount by which Taxes for
such calendar year or partial year in question exceed Taxes for the Base Year.
(7) Provided no monetary Event of Default then exists, after receiving an annual
Operating Costs -and Tax Statement and giving Landlord at least thirty (30)
days' prior written notice thereof, Landlord shall make available and Tenant may
inspect or audit Landlord's records relating to Operating Costs and Taxes for
the period of time covered by such Operating Costs, Electrical Costs and Tax
Statement and for the immediately prior two (2) years in accordance with the
following provisions. In no event will Tenant have the right to audit such costs
for any calendar year more than one (1) time. If Tenant fails to object to the
calculation of Operating Costs, Electrical Costs or Taxes on an alIDual
Operating Costs and Tax Statement within ninety (90) days after the statem~nt
has been delivered to Tenant, or ifTenant fails to conclude its audit or
inspection withln one hundred twenty (120) days after the statement has been
delivered to Tenant (provided Landlord promptly shall have made available all of
Landlord's records as required in this paragraph), then Tenant shall have waived
its right to object to the calculation of Operating Costs and Taxes for the
year(s) in question and the calculation of Operating Costs and Taxes set forth
on such statement shall be final. Tenant's audit or inspection shall be
conducted where Landlord maintains its books and records, shall not unreasonably
interfere with the conduct of Landlord's business, and shall be conducted only
during business hours of 8 AM until 7 PM local time. Ifthe total Operating Costs
or Taxes for any caleridar year in question is determined to be in error by more
than four percent (4%) in the aggregate, and, as a result thereof, Tenant paid
to Landlord more than four percent (4%) of the actual Operating Costs or Taxes
due for such period, then in such case Landlord shall pay the audit cost
(including reasonable attorneys' fees). Tenant may not conduct an inspection or
have an audit performed more than ·once during any calendar year. Tenant or the
accounting firm conducting such audit shall, at no charge to Landlord, submit
its audit report in draft form to Landlord for Landlord's review and comment
before the final approved audit report is submitted to Landlord. Landlord shall
provide-comments, if any, within ten (10) business days after receipt. If such
inspection or audit reveals that an error was made in the Operating Costs or
Taxes previously charged to Tenant, then Landlord shall refund to Tenant any
overpayment of any such costs, or Tenant shall pay to Landlord any underpayment
of any such costs, as the case may be, plus interest at a rate ofthe Prime Rate
plus 2%, within thirty (30) days after notification thereof. If the audit
determines an expense or cost should not be included in Operating Costs or
Taxes, an adjustment shall be made to both the year subject to the inspection or
audit and the Base Year (if appropriate) so costs and expenses for each year
al'e consistently applied. Tenant and Landlord shall maintain the results of
each such audit or inspection confidential. Tenant shall not be permitted to use
any third party to perform such audit or inspection, other than (A) an
independent firm of certified public accountants reasonably acceptable to
Landlord, (B) an independent firm of certified public accountants belonging to
the "Big Four" accounting fmns,or (C) a firm otherwise designated on Exhibit R
attached hereto, and in no event will Tenant engage an auditor that is
compensated on a contingency fee basis or in any other manner which is dependent
upon the results of such audit or inspection. In all events, Tenant shall
deliver a copy of the fee agreement or other similar evidence of such fee
arrangement with Tenant's auditor to Landlord upon request, and any such fuin
must agree with Landlord and Tenant in writing to maintain the results of such
audit or inspection confidential. Notwithstanding the foregoing, however, Tenant
shall have the one~time right to conduCt an audit or inspection on a contingency
basis or on a basis which is dependent upon the results of such audit-or
inspection, which audit (a) shall be performed, if at all,

9

--------------------------------------------------------------------------------




after .the end of the second (2nd) (or any subsequent) Lease Year, but may
include the calendar year in question and the immediately prior two (2) years,
(b) in no event will include an audit of the Base Year notwithstanding anything
to the contrary, and (c) shall be performed by an accounting firm, a lease
auditing firm or such other person or entity approved by Landlord (a "Permitted
Contingencv Auditor"), which approval shall not be unreasonably withheld,
conditioned or delayed and shall be deemed to have been given with respect to
each of the fIrms listed in Exhibit R attached hereto and the "Big Four"
accounting fIrms. Any Permitted Contingency Auditor must agree not to solicit
other tenants of the Complex and not to use any information obtained from
Landlord in such Permitted Contingency Auditor's representation of Tenant for
the benefIt of any other person or entity. Tenant agrees to adequately supervise
in a reasonable manner any such Permitted Contingency Auditor, to cause any such
Permitted Contingency Auditor to be reasonable in its requests of Landlord and
otherwise to cause any such Permitted Contingency Auditor to conduct itself in
the same professional manner as would be expected of a reputable auditor
retained on a non-contingency fee basis. In connection therewith, Tenant, such
accountants and all other persons to whom Tenant .gives any of the information
obtained in connection with such review shall execute and deliver to Landlord a
confIdentiality agreement, in form and substance reasonably satisfactory to
Landlord and Tenant, whereby such parties agree not to disclose to any third
party any ofthe information obtained in connection with such review.
5. Delinquent Payment; Handling Charges. All past due payments required of
Tenant hereunder shall bear interest from the date due until paid at the lesser
of twelve percent (f2%) per armum or the maximum laWful rate of interest (such
lesser amount is referred to herein as the "Default Rate"); additionally,
Landlord, in addition to all other rights and remedies available to it, may
charge Tenant a fee equal to three and one-half percent (3.5%) of the delinquent
payment to reimburse Landlord for its cost and inconvenience incurred as a
consequence of Tenant's delinquency. In no event, however, shall the charges
permitted under this Section 5 or elsewhere in this Lease, to the extent they
are considered to be interest under applicable Law, exceed the maximum
lawful-rate of interest. Notwithstanding the foregoing, the late fee referenced
above shall not be charged with respect to the first occurrence (but not any
subsequent occurrence) during any 12-month period that Tenant fails to make
payment when due, unless such failure continues following the expiration of five
(5) days after Landlord delivers written notice of such delinquency to Tenant.
6.
Security Deposit. Intentionally Omitted.

7.
Landlord's Obligations.



(a) Services. Landlord shall furnish to a standard of a fIrst-class office
building in the BWI corridor market to Tenant (1) hot and cold water in
lavatories and the showers in the restrooms on the fIrst floor of. each Building
and cold water at those points of supply provided for general use of tenants of
the Building; (2) heated and refrigerated air conditioning ("HVAC") as
appropriate, at such temperatures and in such amounts as are standard for
comparable fIrst class offIce buildings in the vicinity ofthe Building (and
Landlord covenants and represents that the Buildings are designed to provide
HVAC per the outdoor and indoor temperature specifIcations set forth on Schedule
1 of Exhibit J attached hereto under the subheading of"Design Conditions"); (3)
janitorial service to the Premises on weekdays, other than holidays, for
Building-standard installations and such window washing as may from time to time
be reasonably required, pursuant to the provisions of Exhibit K attached hereto;
(4) elevators for ingress and egress to the floors on which the Premises are
located, in common with other tenants, provided that Landlord may reasonably
limit the number of operating elevators during non-business hours and holidays;
(5) building access control via electronic key cards for all exterior doors to
the Building(s) arid (6) fIre and life safety systems. Landlord shall manage the
Complex, provide services and utilities, and maintain the Buildings, Buildings
Systems, Buildings Structure and common areas of the Buildings all in a fIrst
class manner consistent with similar fIrst class buildings in the same general
geographic area as the Buildings and in good order and condition, except for
uninsured damage caused by the gross negligence of a Tenant Party. Landlord
shall cause one (1) full time building engineer to be available at the Complex
during normal business hours on business days (other than the holidays listed
below). Tenant may use the internal fIre stairs of Building 1 and Building 2 for
employee movement between the floors of the Building 1 Premises and Building 2
Premises, respectively, and Landlord shall cause Tenant's electronic access
cards on internal doorways to such internal stairs to provide such access for
Tenant. If Tenant desires any ofthe services specified in Section 7(a)(2) on a
business day (other than a holiday) at any time other than between 8:00 AM and
6:00 PM, then Tenant shall provide a written request no later than 3:00 PM on

10

--------------------------------------------------------------------------------




such business day and such services shall be supplied to Tenant. IfTenant
desires any ofsuch services on nonbusiness days other than between 9:00 AM and
1:00 PM on Saturdays (other than a holiday), or on Sundays or holidays, then
such services shall be supplied to Tenant upon the written request ofTenant
delivered to Landlord before 3:00 PM on the business day preceding such day of
extra usage, and Tenant shall pay to Landlord the actual cost of such services
(without mark up or profit) within thirty (30) days after Landlord has delivered
to Tenant an invoice therefor. The costs incurred by Landlord in providing
after-hour HVAC service to Tenant shall include reasonable costs for
electricity, water, sewage, water treatment, labor, metering, filtering, and
maintenance reasonably allocated by Landlord to providing such service.
Notwithstanding the foregoing terms ofthis paragraph, Tenant shall not be
required to request such additional services to selected areas that have such
services provided on a 2417 basis pursuant to a separate sub-meter or other
arrangement whereby Tenant pays for such service(s) directly (e.g., electricity
that is provided to data or computer laboratory center space pursuant to a
separate sub-meter). As of the date ofthis Lease, the current after-hour HVAC
service rate is Fifty-Five Dollars $55.00 per hour, per floor, per zone, as such
amount may be reasonably escalated from time to time by Landlord in accordance
with Landlord's then-existing schedule for such rate. The legal holidays as
ofthe date ofthis Lease are New Year's Day, Martin Luther King, Jr. Day,
Presidents' Day, Memorial Day, Independence Day, Labor Day, Columbus Day,
Veterans' Day, Thanksgiving Day, and Christmas Day and shallinclude also any
additional day(s) observed as a holiday by the Federal Government.
Notwithstanding the foregoing sentence, so long as Tenant (or a Permitted
Transferee) is leasing at least half ofthe rentable square footage leased by
Tenant as ofthe date ofthis Lease in each Building, then the holidays for such
Building(s) in which Tenant is then leasing at least half ofthe rentable square
footage as ofthe date ofthis Lease shall be limited to New Years Day, Spring
Holiday (Good Friday), Memorial Day, Independence Day, Labor Day, Thanksgiving
Day, the day after Thanksgiving, Christmas Eve Day and Christmas Day. Landlord
shall (as an Operating Cost) use commercially reasonable efforts to keep the
pedestrian bridge to the train adjacent to the Complex open, subject to the
terms of any applicable agreement related to the use andlor operation of such
pedestrian bridge, but in no event will Landlord be required to institute a suit
or action against any third party for the use or operation ofthe pedestrian
bridge.
(b) Excess Utility Use. Landlord shall not be required to furnish electrical
current for equipment that requires more than 110 volts (except 208 volts for
certain kitchen, lab, data center and office equipment) or other equipment whose
electrical energy consumption exceeds normal office usage. If Tenant's
requirements for or consumption of electricity exceed the electricity to be
provided by Landlord as described in Section 7(a), Landlord shall, at Tenant's
expense, make reasonable efforts to supply such service through the
then-existing feeders and risers serving the Building and the Premises, and
Tenant shall pay to Landlord the actual cost of such service within thirty (30)
days after Landlord has delivered to Tenant an invoice therefor. Landlord shall
determine the amount of such additional consumption and potential consumption by
a reasonable, verifiable method, including installation of a separate submeter
in the Premises installed, maintained, and read by Landlord, at Tenant's
expense. Tenant shall not install any electrical equipment requiring special
wiring or requiring voltage in excess of 110 volts (except 208 volts for certain
kitchen, lab, data center and office equipment) unless approved in advance by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Except as otherwise set forth in this Lease; Tenant shall not install
any electrical equipment requiring voltage in excess ofBuilding capacity unless
approved in advance by Landlord, which approval may be withheld in Landlord's
sole discretion. Notwithstanding the foregoing or Section 9 of this Lease,
Tenant's use of electricity for normal and customary office and kitchen
equipment in reasonable and customary amounts for those spaces of the Building 1
Premises and Building 2 Premises to be used by Tenant as normal and customary
office and kitchen space shall not require Landlord's prior approvaL
Notwithstanding the foregoing or Section 9 of this Lease, Tenant's use of
electricity in the designated spaces in the Building 1 Premises and Building 2
Premises as lab andlor data center facilities shall not be a violation ofthis
Lease provided that such usage, in the aggregate, does not exceed the amperage,
voltage or other specifications set forth in this Lease, which Landlord agrees
that it shall provide to each such area. Any risers or wiring required to meet
Tenant's excess electrical requirements shall, upon Tenant's written request, be
installed by Landlord, at Tenant's cost, ifthe same are necessary or appropriate
and shall not cause permanent damage to the Building or the Premises, cause or
create a dangerous or hazardous condition or interfere with or disturb other
tenants of the Buildings, all in Landlord's reasonable determination. Except as
permitted above, if Tenant uses machines or equipment in the Premises which
demonstrably and materially affect the temperature otherwise maintained by the
air conditioning system in ways or amounts not found in office space, Landlord,
upon thirty (30) days' prior notice to Tenant (during which time Tenant shall
not have discontinued such use or installed appropriate supplemental air
conditioning), may install supplemental air conditioning units or other
supplemental equipment in the Premises, and the reasonable cost thereof,
including the cost of installation, operation, use, and maintenance, in each
case plus an administrative fee of

11

--------------------------------------------------------------------------------




one (1 %) of such cost, shall be paid by Tenant to Landlord within thirty (30)
days after Landlord has delivered to Tenant an invoice therefor.
(c) Restoration of Services; Abatement. Landlord shall promptly restore any
service required of it that becomes unavailable; however, absent Landlord's
gross negligence, such unavailability shall not render Landlord liable to Tenant
for any damages caused thereby, and in any event (i) shall not be a constructive
eviction of Tenant, (ii) shall not constitute a breach of any implied warranty,
or, (iii) except as provided in the next sentence, shall not entitle Tenant to
any abatement of Tenant's obligations hereunder. If, however, the Premises (or
any substantial portion thereof in either Building) are rendered substantially
untenantable because of the unavailability of any such service, or if the
Premises (or any substantial portion thereof in either Building) are not
reasonably accessible, for a period of five (5) consecutive business days
following Landlord's receipt from Tenant of a written notice regarding such
unavailability (regardless of the cause and regardless of force majeure), . and
such unavailability or inaccessibility was not caused by the gross negligence or
willful misconduct of a Tenant Party, then Tenant shall, as its exclusive
remedy, be entitled to a reasonable abatement of Rent for each consecutive day
(after such 5-business day period) that Tenant is so prevented from using the
Premises.
(d) Access; Services. Subject to the rules and regulations of the Buildings
attached as Exhibit C hereto and the other provisions of this Lease, Tenant will
be provided access to and services at the Premises twentyfour (24) hours per
day, seven (7) days per week.
(e) Change in Cleaning Services. In the event that Tenant is dissatisfied with
standard of cleanliness or costs associated with the janitorial services
provided to the Premises as set forth in Section 7(a) above (a "Janitorial
Complaint"), Tenant may send written notification, containing a reasonably
detailed explanation of such Janitorial Complaint, to Landlord. Landlord may
elect to use commercially reasonable efforts to cure such Janitorial Complaint
within thirty (30) days of receipt of Tenant's notification. If Landlord elects
not to cure, or fails to cure to Tenant's reasonable satisfaction (which shall
not be a default by Landlord hereunder), within such thirty (30) day period,
then Tenant may thereafter send written notification of Tenant's election, in
its sole discretion, to contract separately for janitorial services for the
Premises effective on that date which is ninety (90) days or more following the
date of the Janitorial Complaint, which notice. shall include the name of
Tenant's janitorial services contractor. Tenant's janitorial services contractor
shall be subject to Landlord's approval, which approval shall not be
unreasonably withheld, conditioned or delayed. If Landlord fails to approve or
disapprove of Tenant's janitorial services contractor within ten (10) business
days following Tenant's notice of the name of Tenant's janitorial services
contractor, Tenant shall send, within five (5) business days after the
expiration of such ten (10) business day period, to Landlord a second such
notice, prominently including the words "THIS IS A SECOND NOTICE AND REQUEST FOR
APPROVAL" in all capital letters and bold font, and if Landlord shall fail to
object in writing to Tenant's janitorial services contractor within three (3)
business·days after Landlord's receipt of Tenant's second such notice, Landlord
shall be deemed to have approved of Tenant's janitorial services contractor.
Upon Landlord's approval of Tenant's proposed replacement janitorial service,
Tenant shall no longer be required to pay Tenants Proportionate Share of
janitorial services as part of its Operating Costs as set forth in Section 4(b)
above, and instead Tenant shall pay the costs therefor directly, and Tenant
shall cause the Premises to . be cleaned by such replacement janitorial service
contractor in accordance with the terms of this Lease, .including, without
limitation, the terms of Exhibit K attached hereto.
8. Improvements; Alterations; Repairs; Maintenance.
(a) Improvements; Alterations. Improvements to the Premises shall be installed
at Tenant's expense only (except for the Construction Allowances set forth in
Exhibits D and Din accordance with plans and specifications which have been
previously submitted to and approved in writing by Landlord, which approval
shall be governed by the provisions set forth in this Section Sea). No
alterations or physical additions in or to the Premises may be made without
Landlord's prior written consent, which shall not be unreasonably withheld,
conditioned or delayed; however, Landlord may withhold its consent to any
alteration or addition that would adversely affect (1) the Buildings' Structure
or the Buildings' Systems (including the Buildings' restrooms or mechanical
rooms), (2) the exterior appearance of the Buildings, (3) the appearance of the
Buildings' common areas or elevator lobby areas, or (4) the provision of
services to other occupants of the Buildings. Subject to the provisions of
Section 25(dd), Tenant shall not paint or install lighting or decorations,
signs, window or door lettering, or advertising media of any type visible from
the exterior of the Premises without the prior written consent

12

--------------------------------------------------------------------------------




of Landlord, which consent may be withheld in Landlord's sole and absolute
discretion. All alterations, additions, and improvements shall be constructed,
maintained, and used by Tenant, at its risk and expense, in accordance with all
Laws; Landlord's consent to or approval of any alterations, additions or
improvements (or the plans therefor) shall not constitute a representation or
warranty by Landlord, nor Landlord's acceptance, that the same comply with sound
architectural and/or engineering practices or with all applicable Laws, and
Tenant shall be solely responsible for ensuring all such compliance.
Notwithstanding the foregoing, Tenant may make, with at least ten (10) business
days' prior written notice to Landlord (but without Landlord's consent), Minor
Alterations costing up to Ten Dollars ($10.00) per rentable square foot of the
Premises (at Tenant's sole cost and expense). As used herein, the term "Minor
Alterations" means those alterations which (A) are not visible from the exterior
of the Buildings or from the common areas within the Buildings, (B) are cosmetic
in nature, (C). will not affect the mechanical, electrical, plumbing or
life-safety systems within the Buildings, (D) are undertaken in conformance with
all applicable Legal Requirements, (E) if they involve paint, carpet or
wallpaper, utilize reasonably customary building-standard colors or design
constraints, and (F) do not exceed One Hundred Fifty Thousand Dollars
($150,000.00) for the applicable individual improvement project.


(b) Repairs: Maintenance. Tenant shall maintain the Premises in a clean, safe,
and operable condition, and shall not cause or voluntarily allow to remain any
waste or damage to any portion of the Premises. Additionally, Tenant, at its
sole expense, shall repair, replace and maintain in good condition and in
accordance with all Laws, all portions of the Premises, and Tenant's
Off-Premises Equipment. Tenant shall repair or replace, subject to Landlord's
reasonable direction and supervision, any damage to the Buildings outside of the
Premises caused solely by the gross negligence or willful misconduct of a Tenant
Party. If Tenant fails to commence to make such repairs or replacements within
fifteen (15) days after the occurrence of such damage, and to diligently
complete such repairs, then Landlord may make the same at Tenant's cost. If any
such damage caused solely by the gross negligence or willful misconduct of a
Tenant Party occurs outside of the Premises, then Landlord may elect to repair
such damage at Tenant's expense, rather than having Tenant repair such damage.
The cost of all maintenance, repair or replacement work performed by Landlord
under this Section 8(b) shall be paid by Tenant to Landlord within thirty (30)
days after Landlord has invoiced Tenant therefor.
(c) Performance of Work. All work described in this Section 8 shall be performed
only by Landlord or by contractors and subcontractors reasonably approved in
writing by Landlord. Landlord hereby approves the contractors listed in Schedule
1 to Exhibit D for the construction of the initial tenant improvements .. Tenant
shall cause all contractors and subcontractors to procure and maintain insurance
coverage naming Landlord, Landlord's property management company and Landlord's
asset management company as additional insureds against such risks, in such
amounts, and with such companies as Landlord may reasonably require. Tenant
shall provide Landlord with the identities, mailing addresses and telephone
numbers of all persons performing work or supplying materials prior to beginning
such construction and Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable Laws .. All such work shall be
performed in accordance with all Laws and in a good and workmanlike manner so as
not to damage the Buildings (including the Premises, the Buildings' Structure
and the Buildings' Systems). All such work which may affect the Buildings'
Structure or the Buildings' Systems must be approved by the Buildings' engineer
of record, at Tenants expense and, at Landlord's election, must be performed by
Landlord's usual contractor for such work. All work affecting the roofs of the
Buildings must be performed by Landlord's roofing contractor and no such work
will be permitted if it would void or reduce the warranty on the roofs.
(d) Mechanics' Liens. All work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party shall be deemed authorized and
ordered by Tenant only, and Tenant shall not permit any mechanics' liens to be
filed against the Premises or the Complex in connection therewith. Upon
completion of any such work (other than Minor Alterations), Tenant shall deliver
to Landlord final lien waivers from all contractors, subcontractors and material
men who performed such work. If such a lien is filed, then Tenant shall, within
ten days after Landlord has delivered notice of the filing thereof to Tenant (or
such earlier time period as may be necessary to prevent the forfeiture of the
Premises, the Complex or any interest of Landlord therein or the imposition of a
civil or criminal fine with respect thereto), either (1) pay the amount of the
lien and cause the lien to be released of record, (2) insure over or bond off
such lien to Landlord's reasonable satisfaction, or (3) diligently contest such
lien and deliver to Landlord a bond or other security reasonably satisfactory to
Landlord. If Tenant fails to timely take any such action, then Landlord may pay
the lien claim, and any amounts so paid, including expenses and interest, shall
be paid by Tenant to Landlord within ten (10) days after Landlord has invoiced
Tenant

13

--------------------------------------------------------------------------------




therefor. Landlord and Tenant acknowledge and agree that their relationship is
and shall be solely that of"landlord tenant" (thereby excluding a relationship
of "owner-contractor," "owner-agent" or other similar relationships).
Accordingly, all material men, contractors, artisans, mechanics, laborers and
any· other persons now or hereafter contracting with Tenant, any contractor or
subcontractor of Tenant or any other Tenant Party for the furnishing of any
labor; services, materials, supplies or equipment with respect to any portion of
the Premises, at any time from the date hereof until the end of the Te=, are
hereby charged with notice that they look exclusively to Tenant to obtain
payment for same. Nothing herein shall be deemed a consent by Landlord to any
liens being placed upon the Premises, the Complex or Landlord's interest therein
due to any work performed by or for Tenant or deemed to give any contractor or
subcontractor or material man any right or interest in any funds held by
Landlord to reimburse Tenant for any portion of the cost of such work. Tenant
shall defend, indemnify and hold harmless Landlord and its agents and
representatives from and against all claims, demands, causes of action, suits,
judgments, damages and expenses (including attorneys' fees) in any way arising
from or relating to the failure by any Tenant Party to pay for any work
performed, materials furnished, or obligations incurred by or at the request of
a Tenant Party. This indemnity provision shall survive termination or expiration
of this Lease.
(e) SCIF Space. Landlord agrees that the use and maintenance of one (1)
Sensitive Compartmented Information Facilities ("SCIF") of not more than five
thousand (5,000) square feet in each of the Building 1 Premises and the Building
2 Premises that contain or may contain from time to time, as Tenant designates,
U.S. Government classified information (collectively "SCIF Areas"), shall be
deemed a Permitted Use pursuant to the this of this Lease. The installation of
any SCIF Areas in the Premises shall be subject to.Landlord's prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, except in the event that any such installation will or may affect the
exterior or structure of the Building(s) or will or may materially adversely
affect the mechanical, electrical, plumbing, HVAC or other systems or the
exterior or structure of the Building(s), in which event such consent may be
withheld by Landlord in its sole discretion, and shall otherwise be performed in
accordance with the terms and provisions of the Lease, including the this of
Exhibit D, if included as part of the initial Tenant Improvements, or shall be
performed in accordance with the this and provisions of this Section 8, to the
extent not included as part of the initial Tenant Improvements. Notwithstanding
anything in this Lease to the contrary, Tenant may, at its own expense, provide
its own locks and electronic or non-electronic controlled-access and alarm
systems in connection with the SCIF Areas; provided, however, that Tenant shall
furnish Landlord with a key, badges or other methods of access to any SCIF Areas
within two (2) days after installation of any such locks or electronic or
non-electronic controlled-access and alarm system and that upon the expiration
or earlier termination of the Lease, Tenant shall surrender all such keys (and
badges, if Tenant leaves the access control system in the Premises) to Landlord.
Landlord shall comply with all reasonable security measures pertaining to the
SCIF Areas. Landlord shall have no obligation to provide any services, including
janitorial service or cleaning, in the SCIF Areas unless such SCIF Areas are
unlocked and made available to Landlord's cleaning personnel at the time such
personnel are in the Premises. If Landlord must access a SCIF Area, Tenant shall
promptly provide Landlord access thereto, subject to such reasonable
requirements as are required by third parties; provided, however, nothing in
this Paragraph will be deemed or construed to limit Landlord's right of entry
without Tenant's consent or prior notice in the case of a real or apparent
emergency as provided in Section 23(a).
9. Use. Tenant shall use the Premises only for the Permitted Use and shall
comply with all Laws relating to the use, condition, access to, and occupancy of
the Premises and will not commit waste, overload the Buildings' Structure or the
Buildings' Systems (subject to the provisions of Section 7(b)). Tenant and its
employees shall have the non-exclusive right to use the fire stairs, lobbies and
common areas of the building as reasonably necessary to conduct Tenant's
business operations at the Premises. Tenant may use the Premises after normal
business hours, so long as Tenant is not generally conducting business from the
Premises after normal business hours. Notwithstanding anything in this Lease to
the contrary, as between Landlord and Tenant, (a) Tenant shall bear the risk of
complying with Title III of the Americans With Disabilities Act of 1990, any
state laws governing handicapped access or architectural barriers, and all
rules, regulations, and guidelines promulgated under such laws, as amended from
time to time (the "Disabilities Acts") in the Premises,and (b) Landlord shall
bear the risk of complying with the Disabilities Acts in the common areas oft he
Buildings and Complex, other than compliance that is necessitated by the use of
the Premises for other than the Permitted Use or as a result. of any alterations
or additions, including any initial tenant improvement work, made by or on
behalf of a Tenant Party (which risk and responsibility shall be borne by
Tenant)~ The Premises shall not be used for any use which is disreputable,
creates extraordinary fire hazards, or results in an increased rate of insurance
on the Buildings or their contents, or for the storage of any Hazardous
Materials (as defined below) (other than typical office and computer lab
supplies [e.g.,

14

--------------------------------------------------------------------------------




photocopier toner] and then only in compliance with all Laws). Tenant shall not
use any substantial portion of the Premises for a "call center," any other
telemarketing use, or any credit processing use. If, because of a Tenant Party's
acts in violation of this Section, or because Tenant vacates the Premises and
does not provide reasonable access control thereafter, the rate of insurance on
the Buildings or their contents increases, then Tenant shall pay to Landlord the
amount of such increase on demand, and acceptance of such payment shall not
waive any of Landlord's other rights. Tenant shall conduct its business and use
commercially reasonable efforts to control each other Tenant Party so as not to
create any nuisance or unreasonably interfere with other tenants or Landlord in
its management of the Buildings.
10. Assignment and Subletting.
(a) Transfers. Except as provided in Section lOCh), Tenant shall not, without
the prior written consent of Landlord, (1) assign, transfer, or encumber this
Lease or any estate or interest herein, whether directly or by operation of law,
(2) permit any other entity to become Tenant hereunder by merger, consolidation,
or other reorganization; (3) if Tenant is an entity other than a corporation
whose stock is publicly traded, permit the transfer of an ownership interest in
Tenant so as to result in a change in the current control of Tenant, (4) sublet
any portion of the Premises, (5) grant any license, concession, or other right
of occupancy of any pOliion of the Premises, or
(6) permit the use of the Premises by any parties other than Tenant (any of the
events listed in Section 10(a)(1) through 10(a)(6) being a "Transfer").
(b) Consent Standards. Landlord shall not unreasonably withhold, delay or
condition its consent to any assignment or subletting of the Premises, provided
that the proposed transferee (1) is fmancially capable of assuming the
obligations of tenant hereunder, (2) is reputable, (3) will use the Premises for
the Permitted Use (thus, excluding, without limitation, uses for credit
processing and telemarketing) and will not use the Premises in any marmer that
would conflict with any exclusive use agreement or other similar agreement
entered into by Landlord with any other tenarit of the Buildmgs or Complex, (4)
will not use the Premises,Buildings or Complex in a marmer that would materially
increase the pedestrian or vehicular traffic to the Premises, Buildings or
Complex; (5) is not a governmental entity, or subdivision or agency thereof, and
(6) is not another occupant ofthe Buildings or Complex and Landlord is able to
provide reasonably equivalent space within the Buildings or· the Complex;
otherwise, Landlord may withhold its consent in its sole discretion.
Additionally, Landlord may withhold its consent in its sole discretion to any
proposed Transfer if any monetary Event of Default by Tenant then exists. The
consent standards and procedures described in this Section 10 shall also apply
to any subsequent Transfers.
(c) Request for Consent. If Tenant requests Landlord's consent to a Transfer,
then, at least fifteen (15) business days prior to the effective date of the
proposed Transfer, Tenant shall provide Landlord with a written description 6f
all terms and conditions of the proposed Transfer, copies of the proposed
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; banking, financial, and other credit
information; and general references sufficient to enable Landlord to determine
the proposed transferee's creditworthiness and character ("Tenant's Request
Notice"). Concurrently with Tenant's notice of any request for consent to a
Transfer, Tenant shall pay to Landlord a fee of $I,000 to defray Landlord's
expenses in reviewing such request, and Tenant shall also reimburse Landlord
immediately upon request for its reasonable attorneys' fees incurred in
connection with considering any request for' consent to a Transfer; provided,
however, in no event will the reimbursements by Tenant to Landlord under the
terms of this Section 10(c) exceed Three Thousand Five Hundred Dollars ($3,500)
in the aggregate for any individual request for consent.
(d) Conditions to Consent. If Landlord consents to a proposed Transfer, then the
proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes Tenant's obligations hereunder; however, any transferee of
less than all of the space in the Premises shall be liable only for obligations
under this Lease that are properly allocable to the space subject to the
Transfer for the period of the Transfer. No Transfer shall release Tenant from
its obligations under this Lease, but rather Tenant and its transferee shall be
jointly and severally liable therefor. Landlord's consent to any Transfer shall
not waive Landlord's rights as to any subsequent Transfers. If an Event of
Default occurs while the Premises or any part thereof are subject to a Transfer,
then Landlord, in addition to its other remedies, may collect directly from such
transferee all rents becoming due to Tenant and apply such rents against Rent.
Tenant authorizes its transfer fees to make payments of rent directly to
Landlord upon receipt of notice from Landlord to do so following the occurrence
of an Event of Default hereunder.

15

--------------------------------------------------------------------------------




Tenant shall pay for the cost of any demising walls or other improvements
necessitated by a proposed subletting or assignment.


(e) Attornment bv Subtenants. Each sublease by Tenant hereunder shall be subject
and subordinate to this Lease and to the matters to which this Lease is or shall
be subordinate, and each subtenant by entering into a sublease is deemed to have
agreed that in the event of termination, re-entry or dispossession by Landlord
under this Lease, Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublandlord, under such sublease, and such subtenant
shall, at Landlord's option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be (1) liable for
any previous act or omission of Tenant under such sublease, (2) subject to any
counterclaim, offset or defense that such subtenant might have against Tenant,
(3) bound by any previous modification of such sublease not approved by Landlord
in writing or by any rent or additional rent or advance rent which such
subtenant might have paid for more than the current month to Tenant, and all
such rent shall remain due and owing, notwithstanding such advance payment, (4)
bound by any security or advance rental deposit made by such subtenant which is
not delivered or paid over to Landlord and with respect to which such subtenant
shall look solely to Tenant for refund or reimbursement, or (5) obligated to
perform any work in the subleased space or to prepare it for occupancy, and in
connection with such attornment, the subtenant shall execute and deliver to
Landlord any instruments Landlord may reasonably request to evidence and confirm
such attornment. Each subtenant or licensee of Tenant shall be deemed,
automatically upon and as a condition of its occupying or using the Premises or
any part thereof, to have agreed to be bound by the terms and conditions set
forth in this Section lO(e). The provisions of this Section lO(e) shall be
self-operative, and no further instrument shall be required to give effect to
this provision.
(f) Recapture. Landlord may, within thirty (30) days after receipt of Tenant's
Request Notice with respect to (i) sublease for any period of time (only) space
on a floor of a Building for which Tenant (or a Permitted Transferee) is not
leasing all of the rentable square footage on such floor (but expressly
excluding any first floor computer lab space in the Building 2 Premises, for
which Landlord's recapture right shall not apply), and/or (ii) any request to
assign or sublease all or any other Premises for the remainder of the Term ((i)
and/or (ii), as applicable, a "Recapturable Sublease"), at the time of such
request, recapture and cancel this Lease as to the portion of the Premises
proposed to be sublet or assigned as of the date the proposed Transfer is to be
effective. Additionally, notwithstanding anything to the contrary in this
Section 10, if at any time during the Lease Term Tenant desires in good faith to
sublet any of the Premises when Tenant delivers Tenant's Request Notice, such
notice will specify that it is sent for the additional purpose of determining
whether Landlord will exercise its recapture rights, and not have to contain the
identity of the proposed assignee, subtenant or other party, the proposed
documentation, the certification stating whether or not any premium or other
consideration is being paid, and a description of its business or the most
recent financial statement or other evidence of financial responsibility of such
proposed assignee, subtenant or other party notwithstanding the terms of Section
1 O(c) above. Landlord shall have the right in its sole and absolute discretion
to recapture and cancel this Lease with respect to the proposed Transfer space
that is a Recapturable Sublease by sending Tenant written notice of such
termination within thirty (30) days after Landlord's receipt of Tenant's Request
Notice. If Landlord does not cancel this Lease with respect to the proposed
Transfer space that is a Recapturable Sublease (or if Landlord fails to send a
notice to Tenant electing to recapture and cancel this Lease with respect to
such space), then, at any time prior to the date that is one hundred eighty
(180) days after the date Landlord receives Tenant's Request Notice, Tenant may
sublease the proposed Transfer space described in Tenant's Request Notice to a
third party sublease without Landlord's right to recapture, but still subject to
the terms of this Article 10. After the expiration of such one hundred eighty
(180) day period, Landlord's right to recapture in accordance with the terms of
this Lease will once again be applicable, subject to Tenant's right to then
again deliver Tenant's Request Notice seeking a determination of whether
Landlord will exercise its recapture rights. The cost of any construction
required to permit the operation of the proposed Transfer space separate from
the balance of the Building 1 Premises or Building 2 Premises, as applicable,
shall be paid by Tenant to Landlord as Additional Rent under this Lease, unless
the separation of such space results solely from Landlord's exercise of its
recapture rights (in which case Landlord shall pay such cost of construction
required to permit the operation of the proposed Transfer space separate from
the balance of the Building 1 Premises or Building 2 Premis~s, as applicable).
If Landlord recaptures and cancels this Lease as to any portion of the Premises,
then this Lease shall cease for such portion of the Premises and Tenant shall
pay to Landlord all Rent accrued through the cancellation date relating to the
portion of the Premises covered by the proposed Transfer, and as to that portion
of the Premises which is not part of the proposed Transfer space, this Lease
shall remain in full force and

16

--------------------------------------------------------------------------------




effect. Thereafter, Landlord may lease such portion of the Premises to the
prospective transferee (or to any other person) without liability to Tenant.


(g) Additional Compensation. While no monetary Event of Default exists, Tenant
shall pay to Landlord, immediately upon receipt thereof, fifty percent (50%) of
the excess of (1) all compensation received by Tenant for a Transfer (excluding
any consideration for the business being transferred) less the following actual
outof-pocket costs reasonably incurred by Tenant with unaffiliated third
parties: free rent, work allowances, "hard" and "soft" costs of construction (to
the extent not duplicative of work allowance amounts), brokerage commissions,
reasonable legal fees, marketing costs and unamortized leasehold improvements,
operating expense escalations and pass-throughs in connection with such Transfer
(collectively "Transfer Costs") over (2) the Rent allocable to the portion of
the Premises covered thereby. While any monetary Event of Default exists, Tenant
shall pay to Landlord, immediately upon receipt thereof, one hundred percent
(100%) of the excess of (A) all compensation received by Tenant for a Transfer
(minus the Transfer Costs) over (B) the Rent allocable to the portion of the
Premises covered thereby.
(h) Permitted Transfers. Notwithstanding Section 10(a), provided any such
transaction is not a "sham" transaction intended solely to avoid
the.requirements of this Section 10, Tenant may Transfer all or part of , its
interest in this Lease or all or part of the Premises (a "Permitted Transfer")
to the following types of entities (a "Permitted Transferee") without the
written consent of Landlord:


(1) an Affiliate of Tenant;
(2) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities, so long as (A) Tenant's obligations hereunder are assumed by the
entity surviving such merger or created by such consolidation; and (B) if and
only if Tenant is not a publicly traded entity or company, the Tangible Net
Worth of the surviving or created entity is not less than the Tangible Net Worth
of Tenant as of the date hereof; or
(3) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant's assets, so long as (A) Tenant's obligations hereunder are assumed by
the entity surviving such merger or created by such consolidation; and (B) if
and only if Tenant is not a publicly traded entity or company immediately prior
to such Transfer, the Tangible Net Worth of the surviving or created entity is
not less than the Tangible Net Worth of Tenant as of the date hereof. Tenant
shall promptly notify Landlord of any such Permitted Transfer. Tenant shall
remain liable for the performance of all of the obligations of Tenant hereunder,
or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises, the Buildings, the Complex,
Landlord or other tenants of the Buildings or Complex. No later than thirty (30)
days after the effective date of any Permitted Transfer, Tenant agrees to
furnish Landlord with (A) copies of the instrument effecting any of the
foregoing Transfers, (B) documentation establishing Tenant's satisfaction of the
requirements set forth above applicable to any such Transfer, and (C) evidence
of insurance as required under this Lease with respect to the Permitted
Transferee. The occurrence of a Permitted Transfer shall not waive Landlord's
rights as to any subsequent Transfers. "Tangible Net Worth" means the excess of
total assets over total liabilities, in each case as determined in accordance
with generally accepted accounting principles consistently applied ("GAAP"),
excluding goodwill, but including the value of licenses, patents, trademarks,
trade names, copyrights, and franchises. Any subsequent Transfer by a Permitted
Transferee shall be subject to the terms of this Section 10.

17

--------------------------------------------------------------------------------




11. Insurance; Waivers; Subrogation; Indemnitv.
(a) Tenant's Insurance. Effective as of the earlier of (1) the date Tenant
enters or occupies the Premises, or (2) the Lease Commencement Date, and
continuing throughout the Term, Tenant shall maintain the following insurance
policies: (A) commercial general liability insurance in amounts of $3,000,000
per occurrence or, following the expiration of the initial Term, such other
amounts as Landlord may from time to time reasonably require and are consistent
with requirements of prudent landlords of similar buildings in the general
geographic area and market of the Complex (and, if the use and occupancy of the
Premises include any activity or matter that is or may be excluded from coverage
under a commercial general liability policy [e.g., the sale, service or
consumption of alcoholic beverages], Tenant shall obtain such endorsements to
the commercial general liability polICY or otherwise obtain insurance to insure
against liability arising from such activity or matter [including liquor
liability, if applicable] in such amounts as Landlord may reasonably require),
insuring Tenant, Landlord, Landlord's property management company, Landlord's
asset management company and, if requested in writing by Landlord, Landlord's
Mortgagee (as defined below), against liability for injury to or death of a
person or persons or damage to property arising from the use and occupancy of
the Premises and (without implying any consent by Landlord to the installation
thereof) the installation, operation, maintenance, repair or removal of Tenant's
Off-Premises Equipment,
(B) insurance covering the full value of all alterations and improvements and
betterments in the Premises, naming Landlord as an additional named insured and
Landlord's Mortgagee an additional named insured as their interests may appear,
(C) insurance covering the full value of all furniture, trade fixtures and
personal property (including property of Tenant or others) in the Premises or
otherwise placed in the Complex by or on behalf of a Tenant Party (including
Tenant's Off-Premises Equipment), (D) contractual liability insurance sufficient
to cover Tenant's indemnity obligations hereunder (but only if such contractual
liability insurance is not already included in Tenant's commercial general
liability insurance policy), (E) worker's compensation insurance, and (F)
business interruption insurance in an amount reas·onably acceptable to Landlord,
but in no event for more than twelve (12) months of (i) then-current Basic Rent
plus (ii) all then-current pass-throughs of Operating Costs and Taxes. Tenant's
insurance shall provide primary coverage to Landlord when any policy issued to
Landlord provides duplicate or similar coverage, and in such circumstance
Landlord's policy will be excess over Tenant's policy but only to the extent of
Tenant's indemnity obligations pursuant to this Lease. Tenant shall furnish to
Landlord certificates of such insurance on an industry-standard Acord form or,
as reasonably requested by Landlord, additional evidence, reasonably
satisfactory to Landlord of the maintenance of all insurance coverages required
hereunder ("Insurance Evidence") at least ten (10) days prior to the earlier of
the Lease Commencement Date or the date Tenant enters or occupies the Premises.
Tenant shall furnish Insurance Evidence to Landlord at least fifteen (15) days
prior to each renewal of said insurance (the "Renewal Date"); provided, however,
ifTenant has not renewed such insurance on or before such Renewal Date, then
such failure shall not be a default by Tenant hereunder so long as Tenant
provides written notice to Landlord on or before (x) the Renewal Date that
Tenant is negotiating the applicable terms of Tenant's insurance and that Tenant
continues to maintain all required insurance hereunder, and (y) the date that is
five (5) business days prior to each Renewal Date of the Insurance Evidence
(including the renewal thereof, as applicable). Tenant shall endeavor to obtain
a written obligation on the part of each insurance company to notify Landlord at
least thirty (30) days before cancellation or a material reduction in coverage
of any such insurance policies, provided that if each insurance company will not
affIrmatively agree in writing to provide Landlord such thirty (30) day prior
n9tice of cancellation or material reduction in coverage, then Tenant shall
provide no less than ten (10) business days prior written notice to Landlord of
any cancellation or material reduction in coverage. All such insurance policies
shall be in an industry-standard form, and issued by companies with an A.M. Best
rating of A-:VII or better, and, if applicable, contain a commercially
reasonable deductible. IfTenant fails to comply with the foregoing insurance
requirements or to deliver to Landlord the certificates or evidence of coverage
required herein, Landlord, in addition to any other remedy available pursuant to
this Lease or otherwise, may, but shall not be obligated to, obtain such
insurance upon five (5) business days' notice to Tenant, and Tenant shall pay to
Landlord on demand the premium costs thereof, plus an administrative fee of two
percent (2%) of such cost.
(b) Landlord's Insurance. Throughout the Term of this Lease, Landlord shall
maintain, as a minimum, the following insurance policies: (1) property insurance
for the Buildings' replacement value (excluding property required to be insured
by Tenant), less a commercially-reasonable deductible if Landlord so chooses,
(2) commercial general liability insurance in an amount of not less than
$3,000,000, and (3) contractual liability insurance sufficient to cover
Landlord's indemnity obligations hereunder (but only if such c.ontractual
liability insurance is not already included in Landlord's commercial general
liability insurance policy). All such insurance policies shall be in customary
form and issued by companies with an A.M. Best rating of A-:VII or better.
Landlord

18

--------------------------------------------------------------------------------




may, but is not obligated to, maintain such other insurance and additional
coverages as it may deem necessary. The cost of all insurance carried by
Landlord with respect to the Complex shall be included in Operating Costs.
(c) No Subrogation: Waiver of Property Claims. Landlord and Tenant each waives
any claim it might have against the other for any damage to or theft,
destruction, loss, or loss of use of any property, to the extent the same is
insured against under any insurance policy of the types described in this
Section 11 that covers the Complex, the Premises, Landlord's or Tenant's
fixtures, personal property, leasehold improvements, or business, or is required
to be insured against under the terms hereof, regardless of whether the
negligence of the other party caused such Loss (defined below). Additionally,
Tenant and Landlord each waives any claim it may have against the other for any
Loss to the extent such Loss is caused by a terrorist act. other party shall
cause its insurance carrier to endorse all applicable policies waiving the
carrier's rights of recovery under subrogation or otherwise against the other
party. Notwithstanding any provision in this Lease to the contrary, Landlord,
its agents, employees and· contractors shall not be liable to Tenant or to any
party claiming by, through or under Tenant for (and Tenant hereby releases
Landlord and its servants, agents, contractors, employees and invitees from any
claim or responsibility for) any damage to or destruction, loss, or loss of use,
or theft of any property of any Tenant Party located in or about the
. Complex, caused by casualty, theft, fire, third parties or any other matter or
cause, regardless of whether the negligence of any party caused such loss in
whole or in part, except if caused by the gross negligence or willful misconduct
of a Landlord Party. Tenant acknowledges that Landlord shall not carry insurance
on, arid shall not be responsible for damage to, any property of any Tenant
Party located in or about the Complex (other than damage caused by the gross
negligence or willful misconduct of a Landlord Party).
(d) Indemnity. Subject to Section 11(c), Tenant shall defend, indemnify, and
hold harmless Landlord and its representatives and agents from and against all
claims, demands, liabilities, causes of action, suits, judgments, damages, and
expenses (including reasonable attorneys' fees) arising from any injury to or
death of any person or the damage to or theft, destruction, loss, or loss of use
of, any property or inconvenience (a "Loss") (1) occurring in the Premises to
the extent caused by the negligence or willful misconduct of any Tenant Parties,
(2) for so long as Tenant is leasing all of the rentable square footage in
Building 1, then occurring in Building 1 to the extent caused by the negligence
or willful misconduct of any Tenant Parties, (3) arising out of the
installation, operation, maintenance, repair or removal by a Tenant Party of any
property of any Tenant Party located in the Premises, including Tenant's
Off-Premises Equipment or (4) any breach or default by Tenant in the performance
or observance of its covenants or obligations under this Lease. Subject to
Section 11(c), Landlord shall defend, indemnify, and hold harmless Tenant and
its representatives and agents from and against all claims, demands,
liabilities, causes of action, suits, judgments, damages, and expenses
(including reasonable attorneys' fees) arising from any injury to or death of
any person or for any Loss (i) arising from any occurrence in or on (x) the
common areas of Building 2, (y) if at any time Tenant is leasing less than all
of the rentable square footage in Building 1, then the common areas of Building
1, or (z) the Complex (excluding the Premises) to the extent caused by the
negligence or willful misconduct of a Landlord Party, (ii) arising out of the
installation, operation, maintenance, repair or removal of any property by any
Landlord Party located in the Complex (excluding the Premises), or (iii) any
breach or default by Landlord in the performance or observance of its covenants
or obligations under this Lease. The indemnities set forth in this Lease shall
survive termination or expiration of this Lease and shall not terminate or be
waived, diminished or affected in any manner by any abatement or apportionment
of Rent under any provision of this Lease. If any proceeding is flIed for which
indemnity is required hereunder, the indemnifying party agrees, upon request
therefor, to defend the indemnified party in such proceeding at its sole cost
utilizing counsel satisfactory to the indemnified party. "Landlord Party" means
any of the following persons: Landlord, its property manager, and any of their
respective agents, contractors, employees, licensees, guests and invitees.
12. Subordination: Attornment: Notice to Landlord's Mortgagee.
(a) Subordination. This Lease shall be subordinate to any deed of trust,
mortgage, or other security instrument (each, a "Mortgage"), or any ground
lease, master lease, or primary lease (each, a "Primary Lease"), that now or
hereafter covers all or any part of the Premises (the mortgagee under any such
Mortgage, beneficiary under any such deed of trust, or the lessor under any such
Primary Lease is referred to herein as a "Landlord's Mortgagee"). Landlord shall
use reasonable efforts to obtain a subordination, non-disturbance and attornment
agreement from the current Landlord's Mortgagee within fifteen (15) days from
the date hereof; however, Landlord's failure to .deliver any such subordination,
non-disturbance and attornment agreement shall not constitute a default by
Landlord hereunder nor affect the subordination of this Lease as provided in
this Section.

19

--------------------------------------------------------------------------------




Any Landlord's Mortgagee may elect, at any time, unilaterally, to make this
Lease superior to its Mortgage, Primary -Lease, or other interest in the
Premises by so notifying Tenant in writing. The provisions of this Section shall
be self-operative and no further instrument of subordination shall be required;
however, in confirmation of such subordination, Tenant shall execute and return
to Landlord (or such other party designated by Landlord) within ten (10) days
after written request therefor such documentation, in recordable form if
required, as a· Landlord's Mortgagee may reasonably request to evidence the
subordination of this Lease to such Landlord's Mortgagee's Mortgage or Primary
Lease (including a subordination, non-disturbance and attornment agreement) or,
if the Landlord's Mortgagee so elects, the subordination of such Landlord's
Mortgagee's Mortgage or Primary Lease to this Lease.


(b) Attornment. Tenant shall attom to any party succeeding to Landlord's
interest in the Premises, whether by purchase,· foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party's request, and shall execute such agreements confIrming such attornment as
such party may reasonably request.
(c) Notice to Landlord's Mortgagee. Tenant shall not seek to enforce any remedy
it may have for any default on the part of Landlord without fIrst giving written
notice by certifIed mail, return receipt requested, specifying the default in
reasonable detail, to any Landlord's Mortgagee whose address has been given to
Tenant, and affording such Landlord's Mortgagee a reasonable opportunity (not to
exceed sixty· (60) days) to perform Landlord's obligations hereunder.
(d) Landlord's Mortgagee's Protection Provisions. If Landlord's Mortgagee shall
succeed to the interest of Landlord under this Lease, Landlord's Mortgagee shall
not be: (1) liable for any act or omission of any prior lessor (including
Landlord); (2) bound by any rent or additional rent or advance rent which Tenant
might have paid for more than the current month to any prior lessor (including
Landlord), and all such rent shall remain due and owing, notwithstanding such
advance payment; (3) bound by any security or advance rental deposit made ·by
Tenant which is not delivered or paid over to Landlord's Mortgagee and with
respect to which Tenant shall look solely to Landlord for refund or
reimbursement; (4) bound by any termination, amendment or modifIcation of this
Lease made without Landlord's Mortgagee's consent and written approval, except
for those terminations, amendments and modifIcations permitted to be made by
Landlord without Landlord's Mortgagee's consent pursuant to the terms of the
loan documents between Landlord and Landlord's Mortgagee; (5) subject to the
defenses which Tenant might have against any prior lessor (including Landlord);
and (6) subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except fo;r those offset rights which (A) are expressly
provided in this Lease, (B) relate to periods of time following the acquisition
of the Buildings by Landlord's Mortgagee, and (C) Tenant has provided written
notice to Landlord's Mortgagee and provided Landlord's Mortgagee a reasonable
opportunity to cure the event giving rise to such offset event. Landlord's
Mortgagee shall have no liability or responsibility under or pursuant to the
terms of this Lease or otherwise after it ceases to own an interest in the
Complex. Nothing in this Lease shall be construed to require Landlord's
Mortgagee to see to the application of the proceeds of any loan, and Tenant's
agreements set forth herein shall not be impaired on account of any modifIcation
of the documents evidencing and securing any loan.
(e) Exceptions. Notwithstanding anything to the contrary in the foregoing
provisions of this Section 12, if (and only if) Tenant (or a Permitted
Transferee) leases more than all of the rentable square footage of an entire
floor of Building I and/or Building 2 (as applicable), subsections 12(a) and
12(d), above, shall not be applicable with respect to the Building I Premises
and/or Building 2 Premises (as applicable) (otherwise the terms of this Section
12(e) shall not be applicable with respect to the Building I Premises and/or the
Building 2 Premises (as applicable)). In such instance, the following
subsections 12(e)(1) and 12(e)(2) shall apply (in lieu of subsections 12(a) and
12(d)) to the Building I Premises and/or the Building 2 Premises (as
applicable):
(1) This Lease shall be subordinate to any deed of trust, mortgage, or other
security instrument (each, a "Mortgage"), or any ground lease;master lease, or
primary lease (each, a "Primary Lease"), that now or hereafter covers all or any
part of the Building 1 Premises and/or Building 2 Premises (as applicable) (the
mortgagee under any such Mortgage, benefIciary under any such deed of trust, or
the lessor under any such Primary Lease is referred to herein as a "Landlord's
Mortgagee"), subject to the execution of an SNDA (defIned below) by any
then-current Landlord's Mortgagee and Tenant (or any Permitted Transferee, as
applicable). Landlord has obtained a subordination, non-disturbance and
attornment agreement ("SNDA") from the current

20

--------------------------------------------------------------------------------




Landlord's Mortgagee, and Tenant and Landlord's Mortgagee (existing as of the
date of this Lease) executed and delivered such SNDA concurrently with the
execution and delivery of this Lease). Any Landlord's Mortgagee may elect, at
any time, unilaterally, to make this Lease superior to its Mortgage, Primary
Lease, or other interest in the Premises by so notifying Tenant in writing. If
at any time Landlord refinances the Building 1 Premises and/or the Building 2
Premises, as applicable, Tenant shall from time to time, within ten (10)
business days after written request therefor execute and return to Landlord (or
such .other party designated by Landlord) an SNDA on such future Landlord's
Mortgagee's form, in recordable form if required, subject to such reasonable
modifications as a Landlord's Mortgagee and Tenant may reasonably request and
subsequently agree to evidence the subordination to, and non-disturbance of this
Lease (the "Mortgagee Form"). If Landlord's Mortgagee and Tenant cannot agree on
the Mortgagee Form within such ten (10) business day period, the SNDA shall be
substantially in the form of Exhibit M attached hereto (the "Prescribed Form"),
subject to (i) changes which are necessary to conform such SNDA to the actual
facts and state of affairs of the Lease, and (ii) if all of the Landlord's
initial construction obligations under Exhibit D and I of this Lease are
complete, then the removal of all applicable terms within the Prescribed Form
attached as Exhibit M relating to the construction of improvements (including
without limitation the LlC (as defined therein)), and ensuring that, regardless
of actions or defaults by Landlord.or any other party and . exercise of remedies
by such current or future Mortgage holder, provided that no Event of Default
exist under this Lease, Tenant shall continue to enjoy all rights and privileges
conveyed in this Lease and shall not have its tenancy disturbed. Tenant shall,
within five (5) business days after Landlord's request therefor, execute and
deliver such Prescribed Form, and if Tenant fails timely to do so, the same
shall constitute an immediate Event of Default and this Lease shall
automatically be deemed to be subordinate to such Mortgage.
(2) If Landlord's Mortgagee shall succeed to the interest of Landlord under this
Lease, the Mortgagee Form shall contain such protections of Landlord's Mortgagee
and Tenant as are customary for a Lease of this size, scope and importance.
Landlord's Mortgagee shall have no liability or responsibility under or pursuant
to the terms of this Lease or otherwise after it ceases to own an interest in
the Complex. Nothing in this Lease shall be construed to require Landlord's
Mortgagee to see to the application of the proceeds of any loan, and Tenant's
agreements, rights and benefits set forth herein shall not be impaired on
account of any modification of the documents evidencing and securing any loan.
13. Rules and Regulations. Tenant shall comply with the rules and regulations of
the Complex which are attached hereto as Exhibit C. Landlord may, from time to
time, reasonably change such rules and regulations for the safety, care, or
cleanliness of the Complex and related facilities, provided that such changes
are applicable to all tenants of the Complex, will not unreasonably interfere
with Tenant's use of the Premises and are enforced by Landlord in
non-discriminatory manner. Tenant shall be responsible for the compliance with
such rules and regulations by each Tenant Party. In the event of any conflict
between the rules and regulations attached hereto as Exhibit C and this Lease,
the terms of this Lease shall control.
14. Condemnation.
(a) Total Taking. If the entirety of one Building or the entirety of the
Building 1 Premises or the Building 2 Premises, as applicable, are taken by
right of eminent domain or conveyed in lieu thereof (a "Taking"), this Lease
with respect to the Building, Building 1 Premises or Building 2 Premises, as
applicable, shall terminate as of the date of the Taking.
(b) Partial Taking -Tenant's Rights. If any part of the Buildings leased by
Tenant under this Lease becomes subject to a Taking and such Taking will prevent
Tenant from conducting on a permanent basis its business in the Premises in a
manner reasonably comparable to that conducted immediately before such Taking,
then Tenant may terminate this Lease with respect to such Building only as of
the date of such Taking by giving written notice to Landlord within thirty (30)
days after the Taking, and Basic Rent and Additional Rent shall be apportioned
as of the date of such Taking. If Tenant does not terminate this Lease with
respect to such Building only, then Rent shall be abated on a reasonable basis
as to that portion of the Premises within the applicable Building rendered
untenantable by the Taking.
(c) Partial Taking -Landlord's Rights. If any material portion, but less than
all, of the Building 1 Premises or the Building 2 Premises, as applicable,
becomes subject to a Taking, or if Landlord is required to pay any of the
proceeds arising from a Taking to a Landlord's Mortgagee, then Landlord may
terminate

21

--------------------------------------------------------------------------------




this Lease by delivering written notice thereof t6 Tenant within thirty (30)
days after such Taking, and Basic Rent and Additional Rent shall be apportioned
as of the date of such Taking. If Landlord does not so terminate this Lease,
then this Lease will continue, but if any portion of the Premises has been
taken, Rent shall abate as provided in the last sentence of Section l4(b) .
(d) Temporary Taking. If all or any portion of the Building 1 Premises or the
Building 2 Premises, as applicable, becomes subject to a Taking for a limited
period of time, this Lease shall remain in full force and effect and Tenant
shall continue to perform all of the terms, conditions and covenants of this
Lease, including the payment of Basic Rent and all other amounts required
hereunder. If any such temporary Taking terminates prior to the expiration of
the Term, Tenant shall restore the Building 1 Premises or the Building 2
Premises, as applicable, as nearly as possible to the condition prior to such
temporary Taking, at Tenant's sole cost and expense. Landlord shall be entitled
to receive the entire award for any such temporary Taking, except that Tenant
shall be entitled to receive the portion of such award which (1) compensates
Tenant for its loss of use of the Premises (or applicable portion thereof)
within the Term and (2) reimburses Tenant for the reasonable out-of-pocket costs
actually incurred by Tenant to restore the Premises as required by this Section.
(e) Award. If any Taking occurs, then Landlord shall receive the entire award or
other compensation for the Land, the Buildings, and other improvements taken;
however, Tenant may separately pursue a claim (to the extent it will not reduce
Landlord's award) against the condemnor for the value of Tenant's personal
property which Tenant is entitled to remove under this Lease, moving costs, loss
of business, and other claims it may have.
(f) Clarification. For the purposes of clarification, in the event of any Taking
which affects Building 1 but not Building 2 (or vice versa), the provisions of
this Section 14 shall apply only to the portion of the Building 1 Premises (or
Building 2 Premises, as applicable) affected by such Taking and the Lease with
respect to the unaffected portion of the Premises shall remain unmodified and in
full force and effect.
15. Fire or Other Casualty.
(a) Repair Estimate. If the Building 1 Premises and/or the Building 2 Premises,
as applicable, or a Building (in which the Tenant is leasing space) is damaged
by fire or other casualty (a "Casualty"), Landlord shall, within ninety (90)
days after such Casualty, deliver to Tenant a good faith estimate (the "Damage
Notice") of the time needed to repair the damage caused by such Casualty.
(b) Tenant's Rights. If a material portion of the Building 1 Premises and/or the
Building 2 Premises, as applicable, is damaged by Casualty such that Tenant
reasonably determines. that it cannot reasonably conduct its business in the
Building 1 Premises and/or the Building 2 Premises, as applicable, in a manner
reasonably comparable to that conducted immediately before such Casualty and
Landlord reasonably estimates that the damage caused thereby cannot be repaired
within 270 days after the date of the Casualty (the ''Repair Period"), then
Tenant may terminate this Lease with respect to Building 1 Premises and/or the
Building 2 Premises, as applicable, by delivering written notice to Landlord of
its election to terminate within thirty (30) days after the Damage Notice has
been delivered to Tenant.
(c) Landlord's Rights. If a Casualty damages the Building 1 Premises and/or the
Building 2 Premises, as applicable, or a material portion of a Building (in
which Tenant is leasing space) and (1) Landlord reasonably estimates that the
damage to the Building 1 Premises and/or the Building 2 Premises; as applicable,
cannot be repaired within the Repair Period, (2) the damage to the Building 1
Premises and/or the Building 2 Premises, as applicable, exceeds fifty percent
(50%) of the replacement cost thereof (excluding foundations and footings), as
reasonably estimated by Landlord, and such damage occurs during the last two
years of the Term, (3) regardless of the extent of damage to the Building 1
Premises and/or the Building 2 Premises, as applicable, the damage is not fully
covered by Landlord's insurance policies (or by the insurance Landlord is
required to maintain pursuant to the provisions of this Lease), without regard
to any deductible, or (4) Landlord is required to pay any insurance proceeds
arising out of the Casualty to a Landlord's Mortgagee, then, for items (1) and
(2) only, Landlord may terminate this Lease with respect to the Building 1
Premises and/or the Building 2 Premises, as applicable, by giving written notice
of its election to terminate within thirty (30) days after the Damage Notice has
been delivered to Tenant, and, for items (3) and (4) only, Landlord or Tenant
may terminate this Lease with respect to the Building

22

--------------------------------------------------------------------------------




1 Premises and/or the Building 2 Premises, as applicable, by giving written
notice of its election to terminate within thirty (30) days after the Damage
Notice has been delivered to Tenant. Notwithstanding the foregoing termss of
this Section 15(c), if Tenant timely terminates this Lease pursuant to the terms
of part (3) or (4) of the preceding sentence, but Landlord, within thirty (30)
days after Tenant's written notice of termination, provides reasonable evidence
of capital or funds necessary (along with any applicable insurance proceeds) to
repair or restore the Premises (or applicable part thereof), then Tenant's
notice to terminate this Lease will be void and of no further force and effect
and this Lease will continue in full force and effect as if it was not
terminated. If Tenant has the right to terminate this Lease pursuant to part (3)
or (4) of the fIrst sentence of this Section 15(c) but does not exercise such
termination right within such thirty (30) day period after delivery of the
Damage Notice, then Tenant's right to terminate shall automatically expire and
be of no further force or effect. If pursuant to this Section 15(c) Landlord or
Tenant shall terminate with respect to either Building 1 or Building 2, Tenant
shall have the option to terminate for the other Building, which option shall be
exercised within thirty (30) days following receipt of Landlord's notice of
termination, and if Tenant fails to exercise such right within such thirty (30)
day period, such termination right shall automatically lapse and be of no
further force or effect.
(d) Repair Obligation. If neither party elects to terminate this Lease with
respect to the Building 1 Premises and/or the Building 2 Premises, as
applicable, following a Casualty, then Landlord shall, within a reasonable time
after such Casualty, begin to repair the Building 1 Premises and/or the Building
2 Premises, as applicable, and shall proceed with reasonable diligence to
restore the Building 1 Premises and/or the Building 2 Premises, as applicable,
to substantially the same condition as they existed immediately before such
Casualty; however, Landlord shall not be required to repair or replace any
alterations or betterments within the Building 1 Premises and/or the Building 2
Premises, as applicable (which shall be promptly and with due diligence repaired
and restored by Tenant at Tenant's sole cost and expense), or any furniture,
equipment, trade fIxtures or personal property of Tenant or others in the
Building 1 Premises and/or the Building 2 Premises, as applicable, or Building 1
and/or Building 2, as applicable, and Landlord's obligation to repair or restore
the Building 1 Premises and/or the Building 2 Premises, as applicable, shall be
limited to Building 1 Premises and/or the Building 2 Premises, as applicable, to
the extent of the insurance proceeds actually received by Landlord for the
Casualty in question. If this Lease with respect to the Building 1 Premises
and/or the Building 2 Premises, as applicable, is terminated under the
provisions of this Section 15, Landlord shall be entitled to the full proceeds
of the Landlord's insurance policies providing coverage for all alterations,
improvements and betterments in the Building 1 Premises and/or the Building 2
Premises, as applicable (but not the insurance that Tenant acquires for the
Building(s)).
(e) Abatement of Rent. If the Building 1 Premises and/or the Building 2
Premises, as applicable, are damaged by Casualty, Rent for the portion of the
Building 1 Premises and/or the Building 2 Premises, as applicable, rendered
untenantable by the damage shall be abated on a reasonable basis from the date
of damage until the completion of Landlord's repairs (or until the date of
termination of this Lease by Landlord or Tenant as provided above, as the case
may be), unless such damage was caused by the gross negligence or willful
misconduct of Tenant or a Tenant Party, in which case, Tenant shall continue to
pay Rent without abatement.
(f) Clarification. For the purposes of clarifIcation, in the event of any
Casualty which affects Building 1 but not Building 2 (or vice versa), the
provisions of this Section 15 shall apply only to the portion of the Building 1
Premises (or Building 2 Premises, as applicable) affected by such Casualty and
the Lease with respect to the unaffected portion of the Premises shall remain
unmodifIed and in full force and effect, except as expressly provided in this
Section 15.


16. Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or futures placed by Tenant in
the Premises or in or on the Buildings or Complex. If any taxes for which Tenant
is liable are levied or assessed against Landlord or Landlord's property and
Landlord elects to pay the same, or if the assessed value of Landlord's property
is increased by inclusion of such personal property, furniture or fIxtures and
Landlord elects to pay the taxes based on such increase, then Tenant shall pay
to Landlord, within thirty (30) days following written request, the part of such
taxes for which Tenant is primarily liable hereunder; however, Landlord shall
not pay such amount if Tenant notifIes Landlord that it will contest the
validity or amount of such taxes before Landlord makes such payment, and
thereafter diligently proceeds with such contest in accordance with Law and if
the non-payment thereof does not pose a threat of loss or seizure of the Complex
or interest of Landlord therein or impose any fee or penalty against Landlord.

23

--------------------------------------------------------------------------------




17. Events of Default. Each of the following occurrences shall be an "Event of
Default":
(a) Payment Default. Tenant's failure to pay Rent within five (5) business days
after Landlord has delivered written notice to Tenant that the same is due;
however, an Event of Default shall occur hereunder without any obligation of
Landlord to give any notice if Tenant fails to pay Rent when due and, during the
12-month interval preceding such failure, Landlord half given Tenant one (1)
written notice of failure to pay Rent;
(b) Abandonment. Tenant abandons or vacates the Premises and fails to provide
reasonable access control therefor;
(c) Estoppel. Tenant fails to provide any estoppel certificate after Landlord's
written request therefor pursuant to Section 25(e) and such· failure shall
continue for five (5) business days after Landlord's second written notice there
of to Tenant;
(d) Insurance. Tenant fails to procure, maintain and deliver to Landlord
evidence of the insurance policies and coverages as required under Section ll(a)
and such failure shall continue for five (5) business days after Landlord's
written notice there of to Tenant;
(e) Mechanic's Liens. Tenant fails to pay and release of record, or diligently
contest and bond around, any mechanic's lien filed against the Premises or the
Complex for any work performed, materials furnished, or obligation incurred by
or at the request of Tenant, within the time and in the manner required by
Section 8(d);
(f) Other Defaults. Tenant's failure to perform, comply with, or observe any
other agreement or obligation: of Tenant under this Lease and the continuance of
such failure for a period of more than thirty (30) days after Landlord has
delivered to Tenant written notice thereof; provided, however, if such default
is not reasonably curable within such thirty (30) day period, then provided
Tenant actually commences such cure within such thirty (30) day period and
thereafter proceeds diligently to cure the same, Tenant shall have an additional
period of time reasonably necessary to effectuate such cure, but in no event
will Tenant have more than ninety (90) days in the aggregate (from the date of
the first notice) to effectuate such cure; and
(g) Insolvency. The filing of a petition by or against Tenant (the term "Tenant"
shall include; for the purpose of this Section 17(g), any guarantor of Tenant's
obligations hereunder) (1) in any bankruptcy or other insolvency proceeding; (2)
seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant's
property or for Tenant's interest in this Lease; (4}for the reorganization or
modification of Tenant's capital structure; or (5) in any assignment for the
benefit of creditors proceeding; however, if such a petition is filed against
Tenant, then such filing shall not be an Event of Default unless Tenant fails to
have the proceedings initiated by such petition dismissed within. ninety (90)
days after the filing thereof.


18. Remedies. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder· or by law or equity, take
anyone or more of the following actions:
(a) Termination of Lease. Terminate this Lease by giving Tenant written notice
thereof, in which event Tenant shall pay to Landlord the sum of (1) all Rent
accrued hereunder through the date of termination,
(2) all amounts due under Section 19(a), and (3) an amount equal to (A) the
total Rent that Tenant would have been required to pay for the remainder of the
Term discounted to present value at a per annum rate equal to the "Prime Rate"
as published on the date this Lease is terminated by The Wall Street Journal,
Eastern Edition, in its listing of "Money Rates", minus (B) the then present
fair rental value of the Premises for such period, similarly discounted;
(b) Termination of Possession. Terminate Tenant's right to possess the Premises
without terminating this Lease by giving written notice thereof to Tenant, in
which event Tenant shall pay to Landlord (1) all Rent and other amounts accrued
hereunder to the date of termination of possession, (2) all amounts due from
time to time under Section 19(a), and (3) all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term,. diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period, after deducting all costs incurred by Landlord in reletting
the Premises. If Landlord elects to

24

--------------------------------------------------------------------------------




proceed under this Section l8(b), Landlord may remove all of Tenant's property
from the Premises and store the same in a public warehouse or elsewhere at the
cost of, and for the account of, Tenant, without becoming liable for any loss or
damage which may be occasioned thereby. Landlord shall use reasonable efforts to
relet the Premises on such terms as Landlord in its sole discretion may
determine (including a term different from the Term, rental concessions, and
alterations to, and improvement of, the Premises); however, Landlord shall not
be obligated to relet the Premises before leasing other portions of the Building
or Complex and Landlord shall not be obligated to accept any prospective tenant
proposed by Tenant unless such proposed tenant meets all of Landlord's leasing
criteria. Landlord shall not be liable for, nor shall Tenant's obligations
hereunder be diminished because of, Landlord's failure to relet the Premises or
to collect rent due for such reletting. Tenant shall not be entitled to the
excess of any consideration obtained by reletting over the Rent due hereunder.
Reentry by Landlord in the Premises shall not affect Tenant's obligations
hereunder for the unexpired Term; rather, Landlord may, from time to time, bring
an action against Tenant to collect amounts due by Tenant, without the necessity
of Landlord's waiting until the expiration of the Term. Unless Landlord delivers
written notice to Tenant expressly stating that it has elected to terminate this
Lease, all actions taken by Landlord to dispossess or exclude Tenant from the
Premises shall be deemed to be taken under this Section l8(b). If Landlord
elects to proceed under this Section l8(b), it may at any time elect to
terminate this Lease under Section l8(a); or
(c) Perform Acts on Behalf of Tenant. Perform any act Tenant is obligated to
perform under the terns of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant's name and on Tenant's behalf, without being
liable for any claim for damages therefor, and Tenant shall reimburse Landlord
on demand for any expenses which Landlord may incur in thus effecting compliance
with Tenant's obligations under this Lease (including, but not limited to,
collection costs and legal expenses), plus interest thereon at the Default Rate.
In all instances, Landlord shall use commercial reasonable efforts to mitigate
its damages.
19. Payment by Tenant; Non-Waiver; Cumulative Remedies.
(a) Payment by Tenant. Upon any Event of Default, Tenant shall pay to Landlord
all·reasonable costs incurred by Landlord (including court costs and reasonable
attorneys' fees and expenses) in (1) obtaining possession of the Premises, (2)
removing and storing Tenant's or any other occupant's property, (3) repairing,
restoring, altering, remodeling, or otherwise putting the Premises into
condition acceptable to a new tenant, (4) if Tenant is dispossessed of the
Premises and this Lease is not terminated, reletting all or any part· of the
Premises (including brokerage commissions, cost of tenant finish work, and other
costs incidental to such reletting), (5) performing Tenant's obligations which
Tenant failed to perform, and (6) .enforcing, or advising Landlord of, its
rights, remedies, and recourses arising out of the default. To the full extent
permitted by law, Landlord and Tenant agree the federal and state courts of the
state in which the Premises are located shall have exclusive jurisdiction over
any matter relating to or arising from this Lease and the parties' rights and
obligations under this Lease.
(b) No Waiver. Landlord's acceptance of Rent following an Event of Default shall
not waive Landlord's rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord's rights regarding any future violation of such term. Landlord's
acceptance of any partial payment of Rent shall not waive Landlord's rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on· any instrument delivered in payment of Rent
or any writing delivered in connection therewith; accordingly, Landlord's
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.


(c) Tenant's Right to Redeem the Premises. Tenant hereby waives any and all
rights to redeem the Premises which may accrue to Tenant prior to any eviction
proceeding. Tenant's waiver shall apply to any right of redemption that may be
presently, or in the future, provided by law. .
(d) Cumulative Remedies. Any and all remedies set forth in this Lease: (1) shall
be in addition to any and all other remedies Landlord may have at law and/or in
equity, (2) shall be cumulative, and (3) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future.

25

--------------------------------------------------------------------------------






20.Landlord's Lien. Landlord· hereby forever waives all liens, security
interests, encumbrances, and rights of distraint that do or may arise under or
in connection with this Lease, whether by statute, contract, common law or
otherwise.
21.Surrender of Premises. No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements located therein in good condition, free of
Hazardous Materials placed on .the Premises during the Term in violation of
Laws, broom-clean, reasonable wear and tear (and condemnation and Casualty
damage, as to which Sections 14 and 15 shall control) excepted, and shall
deliver to Landlord all keys to the Premises. Tenant may remove all trade
fIXtures, furniture, and personal property placed in the Premises or elsewhere
in the Buildings by Tenant (but Tenant may not remove any wiring or cabling
unless Landlord requires such removal). Additionally, Tenant shall remove such
alterations, additions, improvements, trade fixtures, personal property,
equipment, wiring, conduits, cabling, and furniture (including Tenant's
Off-Premises Equipment) as Landlord designated in writing for removal as part of
or in connection with Landlord's approval of any applicable plans (including,
without limitation, Tenant's Working Drawings, as set forth in Exhibit D and/or
Exhibit J attached hereto (but Landlord shall not unreasonably require removal
of customary office fIXtures and improvements)); however, Tenant shall not be
required to remove any additions, fIXtures or improvements to the Premises or
the Complex if Landlord has not specifically elected in writing that the
improvement or addition in question needs to be removed. Tenant shall repair all
damage caused by such removal. All items not so removed shall, at Landlord's
option, be deemed to have been abandoned by Tenant and may be appropriated,sold,
stored, destroyed, or otherwise disposed of by Landlord without notice to Tenant
and without any obligation to account for such items; any such disposition shall
not be considered a strict foreclosure or other exercise of Landlord's rights in
respect of the security interest granted under Section 20. The provisions of
this Section 21 shall survive the end of the Term.


22. Holding Over.
(a) Holdover Remedies. If Tenant fails to vacate the Premises at the end of the
Term, Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over,
(a) Tenant shall pay, in addition to the other Rent, Basic Rent equal to 150% of
the Rent payable during the last month of the Term, and (b) Tenant shall
otherwise continue to be subject to all of Tenant's obligations under this
Lease. The provisions of this Section 22(a) shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law. If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys' fees) and
liability resulting from such failure, including any claims made by any
succeeding tenant founded upon such failure to surrender, and any lost profits
to Landlord resulting therefrom.
(b) Seventy-Five Percent of Initial Premises. If, and only if, Tenant is leasing
more than seventy-five percent (75%) of the entire initial Premises (based on a
per rentable square foot basis), and Tenant fails to vacate the Premises at the
end of the Term, Tenant shall be a tenant at sufferance and, in addition to all
other damages and remedies to which Landlord may be entitled for such holding
over, then during the first three (3) calendar month period of such holdover
(and only during such first three (3) calendar month period), as Landlord's sole
and exclusive remedy, (a) Tenant shall pay Basic Rent and Additional Rent in the
amounts payable immediately prior to the end of the Term, and (b) Tenant shall
otherwise continue to be subject to all of Tenant's obligations under this
Lease. The provisions of this Section 22(b) (other than the proviso in the
immediately preceding sentence) shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law.
Except for the first sentence of this Section 22(b), for the first three (3)
calendar month period of a holdover, if Tenant fails to surrender the Premises
upon the termination or expiration of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys' fees) and liability resulting from such failure, ... including any
claims made by any succeeding tenant founded upon such failure to surrender, and
any lost profits to Landlord resulting therefrom. For the avoidance of
confusion, if Tenant is leasing more than seventy-five percent (75%) of the
entire initial Premises (based on a per rentable square foot basis), and Tenant
fails to vacate the Premises at the end of such first three (3) calendar month
period of a holdover, the provisions of this Section 22(b) shall no longer be
applicable and the provisions of Section 22(a) shall automatically apply.



26

--------------------------------------------------------------------------------




23. Certain Rights Reserved by Landlord. Provided that the exercise of such
rights does not unreasonably interfere with Tenant's occupancy, access, rights,
benefits or privileges of, to or from the Premises, Landlord shall have the
following rights:
(a) Building Operations. To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Complex, or any part thereof; to enter upon the
Premises (after giving Tenant reasonable notice thereof, which Landlord will
endeavor to provide at least twenty-four (24) hours in advance and may be oral,
except in cases of real or apparent emergency, in which case no notice shall be
required) and, during the continuance of any such work, to temporarily close
doors, entryways, public space, and corridors in the Buildings; to interrupt or
temporarily suspend services and facilities in and around the Buildings; to
change the name of the Buildings or Complex; and to change the arrangement and
location of entrances or passageways, doors, and doorways, corridors, elevators,
stairs, restrooms, or other public parts of the Buildings or Complex;
(b) Security. To take such reasonable measures as Landlord deems advisable for
the security of the Buildings and their occupants; evacuating the Buildings for
cause, suspected cause, or for drill purposes; temporarily denying access to the
Buildings or Complex; and closing the Buildings after normal business hours and
on Sundays and holidays, subject, however, to Tenant's right to enter when the
Buildings are closed after normal business hours under such reasonable
regulations as Landlord may prescribe from time to time;
(c) Prospective Purchasers and Lenders. After giving reasonable prior notice to
Tenant (which may be oral), to enter the Premises at all reasonable hours to
show the Premises to prospective purchasers or lenders; and
(d) Prospective Tenants. At any time during the last twelve (12) months of the
Term, or at any time following the occurrence of an Event of Default, to enter
the Premises at all reasonable hours to show the Premises to prospective
tenants.
24. Substitution Space. Intentionally omitted.
25. Miscellaneous.
(a) Landlord Transfer. Landlord may transfer any portion of the Complex and any
of its rights under this Lease. If Landlord assigns its rights under this Lease,
then Landlord shall thereby be released from any further obligations hereunder
arising after the date of transfer, provided that the assignee assumes in
writing in writing Landlord's obligations hereunder arising from and after the
transfer date. In furtherance of the foregoing, Tenant acknowledges that (i) as
of the date of this Lease the Buildings and SecondarY Buildings are all owned by
Landlord, and (ii) some or any of the Buildings or Secondary Buildings may be on
separately subdivided lots. Tenant further acknowledges that Landlord has the
right to convey either or both of Building 1 and/or Building 2 to a third party
at any time.
(b) Landlord's Liability. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms ofthis Lease or any
matter re1atmg to. or arising out of the occupancy or use of the Premises and/or
other areas ofthe Buildings shall be limited to Tenant's actual direct, but not
consequential, damages therefor and shall be recoverable only from the interest
of Landlord in the Complex, and Landlord (and its partners, shareholders or
members) shall not be personally liable for any deficiency.
(c) Force Majeure. Other than the Building 1 Rent Commencement Date, the
Building 2 Rent Commencement Date, and any of Landlord's or Tenant's obligations
under this Lease that can be performed by the payment of money (e.g., payment of
Rent and maintenance of insurance), whenever a period of time is herein
prescribed for action to be taken by either party hereto, such party shall not
be liable or responsible for, and there shall be excluded from the computation
of any such period of time, any delays due to strikes, riots, acts of God,

27

--------------------------------------------------------------------------------




shortages of labor or materials, war, terrorist acts or activities, governmental
laws, regulations, or restrictions, or any other causes of any kind whatsoever
which are beyond the control of such party.
(d) Brokerage. Neither Landlord nor Tenant has dealt With any broker or agent in
connection with the negotiation or execution of this Lease, other than CB
Richard Ellis, Inc., whose commission shall be paid by Landlord pursuant to a
separate written agreement. Tenant and Landlord shall each indemnify the other
against all costs, expenses, attorneys' fees, liens and other liability for
commissions or other compensation claimed by any broker or agent claiming the
same by, through, or under the indemnifying party.
(e) Estoppel Certificates. From time to time, Tenant shall furnish to any party
reasonably designated by Landlord, within ten (10) business days after Landlord
has made a request therefor, a certificate signed by Tenant confirming and
containing the factual certifications and representations as to this Lease
listed below or otherwise reasonably requested by Landlord (Tenant hereby
approving the form of estoppel attached hereto as Exhibit F). If Tenant does not
deliver to Landlord the certificate signed by Tenant within such required time
period, Landlord, Landlord's Mortgagee and any prospective purchaser or
mortgagee, may conclusively presume and rely upon the following facts and Tenant
shall be estopped from denying the truth of such presumed facts: (1) this Lease
is in full force and effect; (2) the terms and provisions of this Lease have not
been changed except as otherwise represented by Landlord; (3) not more than one
monthly installment of Basic Rent and other charges have been paid in advance;
(4) to Tenant's knowledge, there are no claims against Landlord nor any defenses
or rights of offset against collection of Rent or other charges (except as
listed); and (5) to Tenant's knowledge, Landlord is not in default under this
Lease (except as noted). From time to time, Landlord shall furnish to any party
reasonably designated by Tenant, within ten (10) business days after Tenant has
made a request therefor, a certificate signed by Landlord confirming and
containing the following factual certifications and representations as to this
Lease: (1) this Lease is in full force and effect; (2) the terms and provisions
of this Lease have not been changed except as otherwise represented by Tenant;
(3) not more than one monthly installment of Basic Rent and other charges have
been collected in advance; (4) to Landlord's knowledge, there are no claims
against Tenant nor any defenses or rights of offset against collection of Rent
or other charges (except as listed); and (5) to Landlord's knowledge, Tenant is
not in default under this Lease.
(f) Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be (1) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified in the Basic Lease Information, (2) hand
delivered to the intended addressee, (3) sent by a nationally recognized
overnight courier service, or (4) sent by facsimile transmission during normal
business hours followed by a confirmatory letter sent in another manner
permitted hereunder. All notices shall be effective upon delivery to the address
of the addressed(even if such addressee refuses delivery thereof). The parties
hereto may change their addresses by giving notice thereof to the other in
conformity with this provision. .
(g) Separability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.
(h) Amendments; Binding Effect; No Electronic Records. This Lease may not be
amended except by instrument in writing signed by Landlord and Tenant. No
provision of this Lease shall be deemed to have been waived unless such waiver
is in writing signed by the. waiving party, and no custom or practice which may
evolve between the parties in the administration of the terms hereof shall waive
or diminish the right of either party to insist upon the performance in strict
accordance with the terms hereof. Landlord and Tenant hereby agree not to
conduct the transactions or communications contemplated by this Lease by
electronic means, except by facsimile transmission as specifically set forth in
Section 25(f); nor shall the use of the phrase "in writing" or the word
"written" be construed to include electronic communications except by facsimile
transmissions as specifically set forth in Section 25(f). The terms and
conditions contained in this Lease shall inure to the benefit of and be binding
upon the parties hereto, and upon their respective successors· in interest and
legal representatives, except as otherwise herein expressly provided. This Lease
is for the sole benefit of Landlord and Tenant, and no third party shall be
deemed a third party beneficiary hereof.

28

--------------------------------------------------------------------------------




(i) Quiet Enjoyment. Tenant shall peaceably and quietly hold and enjoy the
Premises for the Term, without hindrance or interference from Landlord or any
party claiming by, through, or under Landlord, but not otherwise, subject to the
terms and conditions of this Lease.
(j) No Merger. There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold Premises or any interest in such fee
estate.
(k) No Offer. The submission of this Lease (or a draft thereof) to Tenant shall
not be construed as an offer, and Tenant shall not have any rights under this
Lease unless Landlord executes a copy of this Lease and delivers it to Tenant.
(1) Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith. The normal rule of construction that
any ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.
(m) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the state in which the Premises are located.
(n) Recording. Tenant shall not record this Lease or any memorandum of this
Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease. Tenant grants to
Landlord a power of attorney to execute and record a release releasing any such
recorded instrument of record that was recorded without the prior written
consent of Landlord. If Landlord records this Lease or any memorandum hereof,
Landlord shall pay all taxes and charges of recording.
(o) Water or Mold Notification. To the extent Tenant or its agents or employees
discover any water leakage, water damage or mold in or about the Premises or
Complex, Tenant shall promptly notify Landlord thereof in writing.
(p) Joint and Several Liability. If either party is comprised of more than one
party, each such party shall be jointly and severally liable for the respective
obligations under this Lease. All unperformed obligations of Tenant and Landlord
hereunder not fully performed at the end of the Term shall survive the end of
the Term, including payment obligations with respect to Rent and all obligations
concerning the condition and repair of the Premises.
(q) Financial Reports. Within fifteen (15) days after Landlord's request, Tenant
will furnish Tenant's most recent audited financial statements (including any
notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Tenant's internally prepared financial statements. If Tenant is a publicly
traded corporation, Tenant may satisfy its obligations hereunder by providing to
Landlord a reference to Tenant's most recently filed annual and quarterly
reports. Tenant will answer Landlord's reasonable questions regarding its
financial statements. Landlord will not disclose any aspect of Tenant's
financial statements except (1) to Landlord's Mortgagee or prospective
mortgagees or purchasers of the Buildings, (2) in litigation between Landlord
and Tenant, and/or (3) if required by court order. Tenant shall not be required
to deliver the financial statements required under this Section 25(q) more than
once in any 12-month period unless an Event of Default occurs.
(r) Landlord's Fees. Whenever Tenant requests Landlord to take any action not
required of it hereunder or give any consent required or permitted under this
Lease, except as expressly limited or set forth to the contrary in this Lease,
and except for construction to which Exhibit D and/or Exhibit J applies, Tenant
will reimburse Landlord for Landlord's reasonable, out-of-pocket costs up to
Five Thousand Dollars ($5,000) per event

29

--------------------------------------------------------------------------------




or request payable to third parties and incurred by Landlord in reviewing the
proposed action or consent, including reasonable attorneys', engineers' or
architects' fees, within thirty (30) days after Landlord's delivery to Tenant of
a statement of such costs. Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action.
(s) Telecommunications. Tenant and its telecommunications companies, including
local exchange telecommunications companies and alternative access vendor
services companies, shall have (A) for so long as Tenant is leasing space in
both Building 1 and Building 2, the exclusive right of access to those certain
two
(2) four inch (4") conduits running between the Buildings as described in
Schedule 1 to Exhibit J and (B) the limited and non-exclusive right of access to
and within the Buildings (to the extent Tenant is then leasing space in both
such Buildings, otherwise to just the applicable Building) (including a
designated pathway to one of the Buildings, which shall be underground), for the
installation and operation of wired and wireless telecommunications systems,
including voice, fiber optic, video, data, and Internet ("Telecommunications
Services"), for part or all of Tenant's telecommunications within the Buildings
(including reasonable non-exclusive use of the Buildings' roofs (subject to the
terms of Section 25(t) below), chase ways (not to exceed Tenant's Proportionate
Share of chase ways) and common areas, as reasonably necessary) and from the
Buildings (to the extent Tenant is then leasing space in both such Buildings,
otherwise to just the applicable Building) to any other location, subject to
Landlord's approval, not to be unreasonably withheld, conditioned or delayed.
For so long as Tenant is leasing at least 50,000 rentable square feet, Tenant
shall have the limited and non-exclusive right of access to and use of one
additional conduit (i.e., two (2) total conduits) from the street in front of
the Complex to a Building in which Tenant leasing space to establish
service;from a second telecommunications provider. All providers of
Telecommunications Services shall be required to comply with the rules and
regulations of the Buildings, applicable Laws and Landlord's policies and
practices for the Buildings reasonably established by Landlord from time to
time, including, prior to any such access, installation or operation, the
execution of a license agreement in form and substance reasonably acceptable to
Landlord. Tenant acknowledges that Landlord shall not be required to provide or
arrange for any Telecommunications Services and that Landlord shall have no
liability to any Tenant Party in connection with the installation, operation or
maintenance of Telecommunications Services or any equipment or facilities
relating thereto. Tenant, at its cost and for its own account, shall be solely
responsible for obtaining all Telecommunications Services.
(t) Roof Rights. Subject to the satisfaction, in Landlord's reasonable judgment,
of all of the conditions set forth in this Section, Tenant shall have the right
to use throughout the Lease Term (including any extensions thereof) a reasonable
portion of the roof area, at no additional rental cost, to install and maintain,
at Tenant's sole expense, reasonable amounts and types of equipment (a) to
support Tenant's Telecommunications Services (the "Communications Equipment"),
and/or (b) supplemental HVAC equipment ("HVAC Equipment") on the roofs of the
Buildings for use in connection with Tenant's business in the Premises.
Notwithstanding anything in this Section to the contrary, Tenant shall not be
permitted to install the Communications Equipment and/or HV AC Equipment, as
applicable, unless (i) Tenant's Communications Equipment and/or HVAC Equipment,
as applicable, shall not interfere with any other satellite dish or antenna of
any other current tenant in the Buildings as of the date of this Lease~ (ii) (A)
such Communications Equipment conforms to the specifications and requirements
set forth in the drawings and specifications prepared by a licensed professional
(the "Communications Equipment Drawings"), which Communications Equipment
Drawings shall be subject to the prior written approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed, and/or (B)
such HV AC Equipment conforms to the specifications and requirements set forth
in the drawings and specifications prepared by a licensed professional (the
"HVAC Equipment Drawings"), which HVAC Equipment Drawings shall be subject to
the prior written approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, (iii) Landlord approves, which approval shall
not be unreasonably conditioned, withheld or delayed, the size, capacity, power,
location and proposed placement and method of installation of such
Communications Equipment and/or HV AC Equipment, as applicable, an4 (iv) Tenant
obtains, at its sole cost and expense, and provides copies to Landlord of all
necessary governmental permits and approvals, including, without limitation,
special exception permits, if applicable, for the installation of the
Communications Equipment and/or HVAC Equipment, as applicable, upon the
Buildings. Tenant, at Landlord's discretion, shall cause the Communications
Equipment and/or HVAC Equipment, as applicable, to be painted in a nonmetallic
paint to match the materials on the roof. In addition, Tenant· shall not be
permitted to install the Communications Equipment and/or HV AC Equipment, as
applicable, unless (I) Tenant contracts with Landlord's roofing contractor to
retain the warranties and guaranties for the roofs to the extent that Landlord
will lose the warranties and guaranties with respect to the roofs,

30

--------------------------------------------------------------------------------




(II) Landlord approves, in writing, any such effect on the Buildings' Structure
or Buildings' Systems or any such structural alteration, which approval may be
granted or withheld by Landlord in its reasonable discretion, and (III) Tenant
pays the cost of any structural support or alterations necessary to secure the
Communications Equipment and/or HVAC Equipment, as applicable, to the Buildings.
The Communications Equipment and/or HVAC Equipment, as applicable, shall be
installed by a contractor reasonably acceptable to both Landlord and Tenant and
thereafter shall be properly maintained by Tenant, all at Tenant's sole expense.
On or prior to the expiration or earlier termination of the Lease Term (or the
earlier termination of this Lease with respect to either Building), unless
otherwise specifically designated to remain on the Premises by Landlord at the
time of Landlord's approval thereof, the Communications Equipment and the HVAC
Equipment shall be removed from the roof(s) of the applicable Building(s) at
Tenant's sole cost and expense and those portions of the roofs of the Buildings
that have been affected by the Communications Equipment and the HV AC Equipment
shall be returned to the condition they were in prior to the installation of the
Communications Equipment and the BVAC Equipment. Tenant shall pay all
subscription fees, usage charges and hookup and disconnection fees associated
with Tenant's use of the Communications Equipment and/or HV AC Equipment, as
applicable, and Landlord shall have no liability therefor. All of the provisions
of this Lease, including, without limitation, the insurance, maintenance,
repair, release and indemnification provisions shall apply and be applicable to
Tenant's installation, operation, maintenance and removal of the Communications
Equipment and the HVAC Equipment. Except as shown on the Communications
Equipment Drawings and/or HVAC Equipment Drawings, as applicable, as reasonably
approved by Landlord, Tenant shall not make any modification to the design,
structure or systems ofthe Buildings required in connection with the
installation of the Communications Equipment and/or HV AC Equipment, as
applicable, without Landlord's prior written approval of such modification and
the plans therefor, which approval may be granted, conditioned or withheld by
Landlord in its reasonable discretion. Tenant agrees that, in addition to any
indemnification provided Landlord in this Lease, Tenant shall indemnify and
shall hold Landlord and Landlord's managing agent, and their employees,
shareholders, partners, officers and directors, harmless from and against all
costs, damages, claims, liabilities and expenses (including attorneys' fees and
any costs of litigation) suffered by or claimed against Landlord, directly or
indirectly, based on, arising out of or resulting from Tenant's use of the
Communications Equipment, the HV AC Equipment and/or access to .the roof
(including, without limitation, Emergency Roof Access (defined below)), as
applicable, and/or the conduits to connect the Premises to the Communications
Equipment and/or the BVAC Equipment, as applicable. In addition, Tenant shall be
liable to Landlord for any actual damages suffered by Landlord for any cessation
or shortages of electrical power or any other systems failure arising from
Tenant's use of the conduits to connect the Premises to the Communications
Equipment and/or HV AC Equipment, as applicable. The terms of the two
immediately preceding sentences will survive the expiration or termination of
this Lease. Tenant, at its sole cost and expense, shall secure all necessary
permits and approvals from all applicable governmental agencies with respect to
the size, placement and installation of the Communications Equipment and/or BVAC
Equipment, as applicable. In the event Tenant is unable to obtain the necessary
approvals and permits from any applicable party, including federal, state,
county or other local governing authorities for the Communications Equipment
and/or HV AC Equipment, as applicable, Tenant shall have no remedy, claim, cause
of action or recourse against Landlord, nor shall such failure or inability to
obtain any necessary permits or approvals provide Tenant the opportUnity to
terminate this Lease. Landlord makes no representations or warranties concerning
the suitability of the roofs of the Buildings for the installation operation,
maintenance and repair of the Communications Equipment and/or HV AC Equipment,
as applicable, Tenant having satisfied itself concerning such matters. Tenant's
access to the roof shall be subject to reasonable rules and regulations relating
thereto established from time to time by Landlord, including, without
limitation, rules and regulations prohibiting such access unless Tenant is
accompanied by Landlord's representative and Tenant's agreement to reimburse
Landlord for costs incurred by Landlord to make Landlord's representative
available to accompany Tenant if after normal business hours. Notwithstanding
the preceding sentence, solely in the event of an emergency after normal
business hours and if a building engineer is not then reasonably available, then
provided that Tenant has given notice to Landlord that it intends to access the
access the roof without being accompanied (which notice may be telephonic)
Tenant shall have the right to access the roof of a Building without being
accompanied for the sole purpose of remedying such emergency ("Emergencv Roof
Access"). Upon at least thirty (30) days' prior written notice to Tenant,
Landlord shall have the right to require Tenant to relocate the Communications
Equipment and/or BVAC Equipment, as applicable, if in Landlord's opinion the
Communications Equipment and/or HV AC Equipment, as applicable, is interfering
with any other satellite dish or antenna of any other tenant in the Buildings
occupying a portion of the Buildings as of the Effective Date. Landlord shall
use commercially reasonable efforts to cause any other tenant's communication
equipment and/or HVAC equipment installed after Tenant's Communication Equipment
that is interfering with Tenant's Communications Equipment to promptly relocate
the same or otherwise cease such interference. In all events

31

--------------------------------------------------------------------------------




Tenant will reasonably cooperate to initially locate all Communication Equipment
and HV AC Equipment in a manner that will reasonably limit the potential
interference with any other communication or HV AC equipment on the roof; and
accordingly, Landlord shall use reasonable efforts to cause any other tenant
installing communication or HVAC equipment· on the roof to initially locate the
same in a manner that will minimize the potential interference. Nothing in this
Section shall be construed as granting Tenant any line of sight easement with
respect to such Communications Equipment and/or HV AC Equipment, as applicable.
By granting Tenant the rights under this Section, Landlord makes no
representation as to the legality of such Communications Equipment and/or HV AC
Equipment, as applicable, or its/their installation. In the event that any
federal, state, county, regulatory or other authority requires the removal or
relocation of such Communications Equipment and/or HV AC Equipment, as
applicable, Tenant shall remove or relocate the same at Tenant's sole cost and
expense, and Landlord shall under no circumstances be liable to Tenant therefor.
The Communications Equipment and/or HV AC Equipment, as applicable, may be used
by Tenant only in the conduct ofTen ant's customary business in the Premises and
shall not be made available by Tenant for use by any other tenant in the
Buildings or unrelated parties (e.g., a cellular telecommunications provider).
No assignee or subtenant (other than a Permitted Transferee) or any other tenant
in the Buildings shall have any rights pursuant to this Section, except that any
approved sublessee or assignee of Tenant that occupies more than twenty thousand
(20,000) rentable square feet of the Premises shall have the benefit of Ten
ant's express rights under the terms of this Section 25(t) (but in no event will
any subtenant or assignee have the right to install telecommunications equipment
for unrelated parties. Landlord and Tenant agree that Tenant's rights under the
terms of this Section 25(t) to access the roof of the "Buildings" applies to
both Buildings so long as Tenant is leasing space in both Buildings, but if
Tenant is only leasing space in one (1) Building, then "Buildings" hereunder is
deemed to mean the one (1) specific Building in which Tenant is leasing space.
Except as expressly set forth to the contrary, the provisions of this Section
25(t) are personal to Ciena Corporation and any Permitted Transferee that has
assumed in writing all of Ciena Corporation's obligations under this Lease in
its entirety, and may be exercised only by Ciena Corporation and such Permitted
Transferee and not by any assignee or other subtenant of Ciena Corporation.
(u) Confidentiality. Tenant and Landlord each acknowledge that the terms and
conditions of this Lease are to remain confidential for both parties' benefit,
and may not be disclosed by Tenant or Landlord to anyone, by any manner or
means, directly or indirectly, without Landlord's or Tenant's (as applicable)
prior written consent; however, Tenant and Landlord may disclose the terms and
conditions of this Lease if required by Law or court order, and to their
respective attorneys, accountants, investors, employees and existing or
prospective financial partners and purchasers provided same are advised by
Tenant or Landlord (as applicable) of the confidential nature of such terms and
conditions and agree to maintain the confidentiality thereof (in each case,
prior to disclosure). Tenant.and Landlord each shall be liable for any
disclosures made in violation of this Section by Tenant or Landlord (as
applicable) or by any entity or individual to whom the terms of and conditions
of this Lease were disclosed or made available by Tenant or Landlord (as
applicable). The consent by Landlord or Tenant to any disclosures shall not be
deemed to be a waiver on the part of Landlord or Tenant of any prohibition
against any future disclosure. Notwithstanding anything in this Section to the
contrary, the parties may disclose the fact that they have entered into this
Lease for the Premises.
(v) Authority. Tenant (if a corporation, partnership or other business entity)
hereby represents and warrants to Landlord that Tenant is a duly formed and
existing entity qualified to do business in the state in which the Premises are
located, that Tenant has full right and authority to execute and deliver this
Lease, and that each person signing on behalf of Tenant is authorized to do so.
Landlord hereby represents and warrants to Tenant . that Landlord is a duly
formed and existing entity qualified to do business in the state in which the
Premises are located, that Landlord has full right and authority to execute and
deliver this Lease, and that each person signing on behalf of Landlord is
authorized to do so.
(w) Hazardous Materials. The term "Hazardous Materials" means any substance,
material, or waste which is now or hereafter classified or considered to be
hazardous, toxic, or dangerous under any Law relating to pollution or the
protection or regulation of human health, natural resources or the environment,
or poses or threatens to pose a hazard to the health or safety of persons on the
Premises or in the Complex. Tenant shall not use, generate, store, or dispose of
Hazardous Materials on or about the Premises or the Complex except in a manner
and quantity necessary or reasonably customary for the ordinary performance of
Tenant's business, and then in compliance with all Laws. If Tenant breaches its
obligations under this Section 25(w), Landlord may immediately take any and all
action reasonably appropriate to remedy the same, including taking all
appropriate action to clean

32

--------------------------------------------------------------------------------




up or remediate any contamination resulting from Tenant's use, generation,
storage or disposal of Hazardous Materials. Notwithstanding Landlord's indemnity
contained in Section lIed), Tenant shall defend, indemnify, and hold harmless
Landlord and its representatives and agents from and against any and all claims,
demands, liabilities, causes of action, suits, judgments, actual damages and
expenses (including reasonable attorneys' fees and cost of clean up and
remediation) suffered by or claimed against Landlord arising from Tenant's
failure to comply with the provisions of this Section 25(w). This indemnity
provision shall survive termination or expiration of this Lease.
(x) List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this
reference.
Exhibit A -
Outline of Premises
Exhibit A -1 -
Building 1 Data Center Space, Building 1 Lab Space, and Building 2
Lab Space
Exhibit B -
Description of the Land
Exhibit C -
Rules and Regulations of the Buildings
Exhibit D -
Tenant Finish-Work: Allowance for Building 1 Premises
Exhibit E -
Form of Confirmation of Lease Commencement Date Letter
Exhibit F -
Form of Tenant Estoppel Certificate
Exhibit G -
Parking
Exhibit H -
Renewal Option
Exhibit I -
Right of First Offer
Exhibit J -
Building 2 Work Letter and Building 2 Base Building
Description
Exhibit K -
Cleaning
Exhibit L -
Intentionally Omitted
Exhibit M -
SNDA Prescribed Form
Exhibit N -
Competitors List
Exhibit O -
Landlord's Wiring Instructions
Exhibit P -
Operating Cost Exclusions
Exhibit Q -
Approved Signage
Exhibit R -
Auditing Firms



(y) Litigation. In any proceeding commenced in order to enforce the provisions
of this Lease, the prevailing party shall receive its reasonable attorneys' fees
and court costs.
(z) No Counterclaims. Tenant waives all rights to bring a counterclaim in any
action brought by Landlord for the non-payment of Rent or any other summary
proceeding thereon. Nothing herein shall be deemed to prevent Tenant from
commencing a separate action or proceeding against Landlord.


(aa) Prohibited Persons and Transactions. Tenant represents and warrants that
neither Tenant nor any of its affiliates, nor any of their respective partners,
members, shareholders or other equity owners, and none of their respective
employees, officers, directors, representatives or agents is, nor will they
become, a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control
("OFAC") of the Department of the Treasury (including those named on OFAC's
Specially Designated and Blocked Persons List) or under any "statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not Transfer this
Lease to, contract with or otherwise engage in any dealings or transactions or
be otherwise associated with such persons or entities. Landlord represents and
warrants that Landlord is not, nor will it become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
OFAC (including those named on OFAC's Specially Designated and Blocked Persons
List) or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and is not and will not Transfer this Lease to, contract with or otherwise
engage in any dealings or transactions or be otherwise associated with such
persons or entities.

33

--------------------------------------------------------------------------------




(bb) Compliance with Laws.
(1) Landlord represents and warrants to Tenant that, to Landlord's knowledge
(including the current, actual knowledge of Landlord's asset manager and
property manager, as of the date of this Lease (i) the Premises and the
Buildings' Structure and the Buildings' common areas, as constructed by Landlord
(but specifically excluding all Tenant Improvements and modifications to the
base-building caused by or as a result of Tenant's construction or Work at the
Premises), are, or, in the case of Building 2, will be upon substantial
completion of the Building 2 Base Building by Landlord, in compliance in all
material respects with all applicable Laws in existence as of the date of this
Lease (including, but not limited to, the Disabilities Acts), (ii) Tenant's use
of the Premises for the Permitted Uses complies with all applicable zoning laws,
ordinances and regulations, and (iii) use of the Buildings and Secondary
Buildings for office and research and design purposes is permitted under the
"WI" zoning of the Complex by the appropriate governmental zoning authorities.
In the event that, prior to Tenant's occupancy of the Building 1 Premises or the
Building 2 Premises, as applicable, any aspect of the base building of Building
1 and/or Building 2, as constructed by Landlord, is not in compliance in all
material respects with applicable Laws, then Landlord shall promptly cure such
non-compliance at its sole cost and expense(and not as an Operating Expense)
(but specifically excluding all Tenant Improvements and modifications to the
base building caused by or as a result of Tenant's construction or Work at the
Premises). Notwithstanding the foregoing terms of this Section 25(bb), nothing
herein will be deemed or construed to include any representation or warranty (or
related matter) by Landlord with respect to Hazardous Materials and/or the
existence (or non-existence of Hazardous Materials) on the Premises, Buildings
or Complex (which matters are exclusively governed by subsection (2) immediately
below)
(2) Landlord represents as of the date of this Lease that, except as identified
in that certain Phase I Environmental Site Assessment of BWI Corporate Center
prepared by ATC Associates, Inc. and dated October 2, 2006 (the "Report"), to
Landlord's knowledge as of the date of this Lease, based solely and exclusively
on the Report and no further or additional inspection or inquiry made, neither
Building 1, nor the property on which Building 2 will be constructed, contain
Hazardous Materials in violation of environmental Laws. Landlord shall not use,
generate, store, or dispose of Hazardous Materials on or about the Complex
except in a manner and quantity necessary or reasonably customary for the
ordinary performance of Landlord's business; and then in compliance with all
Laws. Notwithstanding Tenant's indemnities contained in Section 11(d), Landlord
shall defend, indemnify and hold Tenant harmless from and against any and all
claims, demands, liabilities, causes of action, suits, judgments, actual damages
and expenses (including reasonable attorneys' fees and cost of clean up and
remediation) suffered by or claimed against Tenant arising out of (i) Landlord's
failure to comply with the terms of . Section 25(w) above, and (ii) Landlord's
breach of its representation set forth in the first sentence of this Section
25(bb)(2).
(cc) Security System.
(A) Tenant may, at its sole cost and expense, after obtaining Landlord's
approval of all applicable plans and specifications therefor, including approval
of any vendor assoCiated with providing or monitoring such electronic card key
systems (any such approval not to be unreasonably withheld, conditioned or
delayed), install an electronic card key system within the Premises, which
system may be connected to the Buildings' security systems. Tenant shall furnish
Landlord with a copy of all key codes or access cards and Tenant shall ensure
that Landlord shall have access to the Premises at ail times. Landlord shall, at
Landlord's sole cost and expense, provide the initial set of access cards to the
electronic security system (the number of such access cards provided not to
exceed 4.5 per 1,000 rentable square feet), provided, however, that Tenant, at
Tenant's sole cost and expense, shall provide any additional or replacement
access cards thereafter issued. Additionally, Tenant shall ensure that such
system shall comply with all Laws, including all fire safety laws, and in no
event shall Landlord be liable for any claims, demands, liabilities, causes of
action, suits, judgments, damages and expenses arising from, such system or the
malfunctioning thereof. The foregoing provisions of this Leiilse shall govern
the installation, maintenance and Landlord's removal rights with respect to such
security system. '
(B) Notwithstanding the foregoing provisions of this Section 25(cc), from and
after the Building I Lease Commencement Date and for as long as Tenant leases
all of the rentable square footage of Building 1, Tenant shall have the right to
manage and administer the electronic access and electronic card key system
controlling the exterior and interior doors to (and within) Building 1;
provided, however, that (i) Landlord

34

--------------------------------------------------------------------------------




may maintain physical (non-electronic) keys to all exterior and interior doors
to and within Building 1 and may access the same in accordance with the terms of
this Lease, (ii) Tenant shall ensure that Landlord and Landlord's designees have
access to Building 1 at all times, including providing Landlord with a
reasonable number of electronic card keys, (iii) in no event shall Tenant
prevent Landlord's full physical access to Building I or any part thereof, (iv)
Tenant shall, upon the request of Landlord from time to time, (x) verify that
Tenant has neither modified the applicable plans and specifications approved by
Landlord pursuant to Subsection 25(cc)(A) above nor changed the vendor providing
such security services (provided that Tenant may change such vendor from time to
time after obtaining Landlord's written approval thereof (such approval not to
be unreasonably withheld, conditioned or delayed) and (y) provide all pertinent
information about such security system, including, without limitation, account
manager information, (v) in the event Landlord (or a Landlord Party) is delayed
or prevented from providing any service to Tenant, Building 1 or the Building 1
Premises (or otherwise prevented from meeting its obligations under this Lease)
solely as the result of Tenant's control of such access system, then Landlord
shall automatically be excused from providing any such service (or otherwise
meeting its obligations hereunder) until such failure is remedied and,
therefore, will not be in default as the result of such failure, and (vi) Tenant
releases Landlord from any and all liability resulting from or related to
Tenant's admission of anyone other than Landlord or a Landlord Party to Building
1, Landlord's failure to provide security for Building 1 and/or to evacuate
Building 1 for cause, suspected cause, or for drill purposes: In such instances
where Tenant controls electronic access to the Building 1 Premises, any
janitorial or cleaning staff shall use Tenant's electronic card keys in order to
gain access to the Building 1 Premises.
(dd) Signage.
(A) Tenant, at Tenant's sole cost and expense, shall, subject to Landlord's
approval which will not be unreasonably withheld, conditioned or delayed, shall
have the following rights to install exterior identification signage
(identifying Tenant's name and/or logo) in a reasonably prominent location on
the exterior facade of a Building.
(1) With respect to Building 1: (x) for so long as Tenant (or a Permitted
Transferee) is leasing and occupying no less than all of the rentable area on
two (2) full floors of Building 1, the exclusive right to exterior signage on
Building 1; (y) for so long as Tenant (or a Permitted Transferee) is leasing and
occupying less than all of the rentable area on two (2) full floors of Building
1, but at least all of the rentable area of one (1) full floor of Building 1,
the non-exclusive right to exterior signage on Building 1; and (z) if at any
time Tenant (or a Permitted Transferee) is leasing and occupying less than all
of the rentable area on one (1) full floor of Building 1, then Tenant shall have
no right to exterior signage on Building 1.
(2) With respect to Building 2: (j) for so long as Tenant (or a Permitted
Transferee) is leasing and occupying at least fifty thousand (50,000) rentable
square feet of the Building 2 Premises, the exclusive right to exterior signage
on Building 2; (k) for so long as Tenant (or a Permitted Transferee) is leasing
and occupying less than all of the Building 2 Premises leased by Tenant on the
date of this Lease, but at least the sum of all of the rentable area of one (1)
full floor and at least half of the rentable area on another floor of Building
2, the non-exclusive right to exterior signage on Building 2; and (1) if at any
time Tenant (or a Permitted Transferee) is leasing and occupying less than the
rentable area of Building 2 set forth in (k) immediately above, then Tenant
shall have no right to exterior signage on Building 2.
(B) For so long as Tenant (or a Permitted Transferee) is leasing and occupying
at least all of the rentable square footage on a full floor of Building 2,
Tenant shall have the non-exclusive right to install reasonable identification
signage in the main lobby and elevator lobby of Building 2: For so long as
Tenant (or a Permitted Transferee) is leasing and occupying all of the rentable
square footage in Building 1, (i) Tenant shall, subject to Landlord's right to
install and maintain signage required by law or regulation, have the exclusive
(i.e., exclusive as to any other tenant of the Building) right to install
reasonable identification signage in the main lobby and elevator lobby of
Building 1, and (ii) Landlord will not unreasonably, withhold condition or delay
approval of Tenant's signage in the main lobby and elevator lobby of Building 1.
If at any time Tenant or (or a Permitted Transferee) is leasing and occupying
less than all of the rentable square footage in Building 1, then (a) Tenant
shall, at Tenant's sole cost and expense, promptly remove all signage,
decorations or finishes installed, erected or maintained by Tenant in the main
lobby and elevator lobby, and return the same to building standard finishes and
decorations as reasonably determined by Landlord, and (b) thereafter provided
Tenant (or a Permitted Transferee) is

35

--------------------------------------------------------------------------------




leasing and occupying at least all of the rentable square footage on a full
floor of Building 1, Tenant shall have the non-exclusive right to install
reasonable identification signage in the main lobby and elevator lobby of
Building 1.
(C) All signs shall be in a size, design and location reasonably approved by
Landlord, and provided that all such signs are in accordance with any applicable
state or local building code or zoning regulations and that, in the event that
any of Tenant's exterior signs shall be illuminated, Tenant shall, at Tenant's
sole cost and expense, install a meter to separately monitor the electricity
consumption for such signs and shall be responsible for cost of the electricity
required to illuminate such signs. Landlord hereby approves the size, design and
location of the signs shown on Exhibit Q attached hereto; provided, however,
that if Exhibit Q is not attached to this Lease, such failure of approval is not
a default by Landlord and solely means that Tenant failed to provide sketches of
its proposed signage as of the date of this Lease. No other sign, advertisement
or notice referring to Tenant shall be inscribed, painted, affixed or otherwise
displayed on any part of the exterior or the interior of the Buildings except on
the directories and doors of offices and such other areas as are designated by
Landlord, and then only in such place, number, size, color and style as are
reasonably approved by Landlord and are in accordance with any applicable state
or local building code or zoning regulations. All of Tenant's signs that are
approved by Landlord, other than building standard interior signage, shall, at
Landlord's election, be installed by Landlord at Tenant's sole cost and expense.
All of Tenant's signs that are approved by Landlord shall be removed by Tenant
at Tenant's sole cost and expense upon the expiration or earlier termination of
the Term (or, with respect to the termination of the Lease with respect to
applicable space in one Building, removed from that Building) (and Tenant shall
repair any damage to the Buildings or the Premises caused by such removal).
Landlord's approval of any sign pursuant to the terms of this Section 25(dd),
may include, but will not be limited to reasonable approval of the method of
attachment, design, appearance, illumination, any installation contractor and
its insurance (if applicable), and size. If any sign, advertisement or notice
that has not been approved by Landlord is exhibited or installed by Tenant,
then, if either the Lease Term has expired or Tenant fails to remove the same
within five (5) business days after receiving written notice from Landlord,
Landlord shall have the right to remove the same at Tenant's expense. Landlord
shall, at Tenant's cost, provide building standard suite entry signage
identifying Tenant in a location designated by Landlord and in such place,
number, size, color and style as are reasonably approved by Landlord, and
Landlord also shall list Tenant's nanie in the Buildings' lobbies' directories
based on the proportionate share of the Building 1 Premises or the Building 2
Premises, as applicable, to the rentable square footage in each of the
Buildings, respectively. IfTenant requests Landlord to change the names on such'
directories, then Tenant shall reimburse Landlord for all out-of-pocket
third-party costs incurred by Landlord therefor. Landlord's acceptance of any
name for listing on the Buildings' directories will not be deemed, nor will it
substitute for, Landlord's consent, as required by this Lease, to any sublease,
assignment or other occupancy of the Premises. Landlord shall have the right to
prohibit any advertisement of or by Tenant which in its opinion tends to impair
the reputation of the Buildings or their desirability as office buildings, and
upon notice from Landlord, Tenant shall immediately refrain from and discontinue
any such advertisement, except as expressly set forth to the contrary in this
Lease (including the terms of Section 29). Landlord reserves the right to affix,
install and display signs, advertisements and notices on any part of the
exterior or interior of the Buildings but not in the Premises (except as maybe
required by law or in emergency situations). Notwithstanding anything to the
contrary in this Section, (i) to the extent Tenant has exterior signage rights,
Tenant shall only have the right to install one (1) exterior sign on a
particular Building, and (ii) in the event that Tenant terminates or assigns its
interest in this Lease with respect to, or sublets, any portion of the leased
Premises such that Tenant does not qualify for exclusive or non-exclusive
exterior signage rights hereunder, Tenant's exterior identification signage
rights set forth in this Section with respect to such Building shall immediately
and automatically terminate or be reduced, as applicable, and Tenant, at its
sole cost and expense,. shall remove or reduce, as applicable, all such exterior
identification signs bearing Tenant's name (and Tenant shall repair any damage
to such Building caused by such removal).
The provisions of this Section 25(dd) are personal to Ciena Corporation and any
Permitted Transferee that has assumed in writing all of Ciena 'Corporation's
obligations under this Lease in its entirety, and may be exercised only by Ciena
Corporation and such Permitted Transferee and not by any assignee or other
subtenant of Ciena Corporation. For the purpose of this Section 25(dd),
"exclusive" means that only Tenant and not any other tenant of a Building will
have exterior signage rights (but shall not limit Landlord's right to install .
reasonable signage (e.g., directional or informational signage)).
(ee) Time of the Essence. Time is and shall be of the essence with respect to
all obligations set forth in this Lease and its Exhibits

36

--------------------------------------------------------------------------------




(ff) Waiver of Consequential Damages. Landlord and Tenant hereby forever waive
all rights to consequential damages arising in connection with the provisions of
this Lease, except as expressly set forth in Section 22 above.
26. Termination Option.
(a) Termination Right. Subject to the provisions of this Section 26, Tenant
shall have the onetime right, exercisable at its option, to terminate this Lease
with respect to all or a portion of the leased Premises (the "Terminated Space")
effective at any time after the tenth (10th) full Lease Year (the "Termination
Option Termination Date"); provided, however, if at any time, Tenant elects to
.renew the term of this Lease in accordance with the terms of this Lease, then
the termination option granted by the terms of this Section 26 will
automatically terminate and be of no further force and effect.
(b) Termination Notice and Payment. Tenant may only exercise its right of
termination under this Section 26 by (i) giving Landlord an irrevocable notice
of termination at least eighteen (18) months prior to the Termination Option
Termination Date (the "Termination Notice") and (ii) paying to Landlord, within
one (1) calendar month following the date it delivers its Termination Notice to
Landlord, a termination payment in the amount of Eight Million Five Hundred
Thousand Dollars ($8,500,000.00) if Tenant shall be terminating the entire Lease
for the entire Premises (the "Termination Payment"). If Tenant shall be
terminating for less than the entire Premises, then the Termination
Payment,shall be multiplied by a fraction, the numerator of which is the
rentable square footage of space then being terminated and the denominator of
which is the total rentable square footage of the initial Premises. The
Termination Notice shall specify (in detail) the portion of the Premises that
Tenant is terminating if such portion is less than all of the Premises and the
date of termination (which shall not be later than twenty-four (24) months
following the date of the Termination Notice.
(c) Invalid Notice or Payment. If the Termination Notice is not given timely or
if the Termination Payment is not made timely to Landlord (for which no notice
and cure period will apply, notwithstanding anything to the contrary), Tenant's
right of termination shall be of no force or effect and this Lease shall
continue through the full Lease Term. If the Termination Notice is given timely
and the Termination Payment is made timely, this Lease (or this Lease with
respect to the applicable portion of the Premises) shall terminate on the
effective date set forth in the Termination Notice. '
(d) Terminated Space. In the event Tenant elects to terminate less than all of
the leased Premises in any Building, Tenant must (i) pay actual out-of-pocket
costs of construction of all necessary demising walls (which walls shall be
constructed by Landlord), (ii) continue to lease and occupy contiguous portions
of the leased Premises in such Building (including contiguous floors, as
applicable), and (iii) the Terminated Space must be of a size and layout to
allow Landlord to reasonably re-lease such Terminated Space to a third party
upon Tenant's vacation of the Terminated Space as mutually and reasonably agreed
upon by Landlord and Tenant (and in no event will Tenant have the right to
occupy less than half (Yz) of the rentable area on any floor partially occupied
by Tenant, unless such occupancy is contemplated at initial occupancy of the
Premises, and in no event will Tenant partially occupy more than one (1) floor,
in any Building unless such partial occupancy is contemplated at initial
occupancy, of the Premises). In no event may Tenant terminate this Lease with
respect to any portion of the leased Building 1 Premises if Tenant continues to
lease any portion of the Building 2 Premises. ,
(e) Ongoing Liability. Notwithstanding anything to the contrary in this Section
26, Tenant and Landlord shall remain liable for any payments which may become
due under the Lease which relate' to costs or expenses prior to the effective
date of termination of this Lease.
(f) Personal Right. The provisions of this Section 26 are personal to Ciena
Corporation and any Permitted Transferee that has assumed in writing all of
Ciena Corporation's obligations under this Lease in its entirety, and may be
exercised only by Ciena Corporation and such Permitted Transferee and not by any
other assignee or other subtenant of Ciena Corporation.


27. Generators.

37

--------------------------------------------------------------------------------




(a) Right to Use. Subject to the reasonable satisfaction of all of the
conditions set forth in this Section 27, Tenant shall have the right to install
in, on or around Building 2 and Building 1, and use throughout the Lease Term
(including any extensions thereof) two (2) generators, one (1) for each
Building, and a fuel storage system and infrastructure associated therewith and
additional transformer(s) for back-up and enhanced power supply to the Premises
(collectively, the "Generators") for use in connection with Tenant's business in
the Premises. In no event will the Generators be installed on the roof of a
Building. Notwithstanding anything in this Section 27 to the contrary, Tenant
shall not be permitted to install the Generators unless (i) Tenant's Generators
shall not interfere with any other equipment of any other current tenant(s) in
the Buildings installed as of the date of this Lease, (ii) . such Generators
conform to the specifications and requirements set forth in the drawings and
specifications prepared by a licensed professional (the "Generator Drawings"),
which Generator Drawings shall be subject to the prior written approval of
Landlord, which approval shall not be unreasonably withheld, ·conditioned or
delayed, (iii) Landlord approves, which approval shall not be unreasonably
conditioned, withheld or delayed, the size, capacity, power, location and
proposed placement and method of installation of such Generators, and (iv)
Tenant obtains, at its sole cost and expense, and provides copies to Landlord of
all necessary governmental permits and approvals, including, without limitation,
special exception permits, if applicable, for the installation of the Generators
(and any applicable fuel source). In addition, Tenant shall not be permitted to
install the Generators unless (x) Landlord approves, in writing, any effect on
the Buildings' Structure or Buildings' Systems or any such structural
alteration, which approval shall not be unreasonably withheld, conditioned or
delayed, and (y) Tenant pays the cost of any structural support or alterations
necessary to secure the Generators in, on or around the Buildings. The
Generators shall be installed by a contractor reasonably acceptable to both
Landlord and Tenant and thereafter shall be properly maintained by Tenant, all
at Tenant's sole expense. On or prior to the expiration or earlier termination
of the Lease Term, the Generators (and any applicable fuel source) shall be
removed from the Buildings at Tenant's sole cost and expense and that portion of
each of the Buildings that has been affected by the Generators shall be returned
to substantially the condition it was in prior to the installation of the
Generators. In addition, if at any time Tenant is not leasing space in one (1)
Building, but is leasing space in another Building, then prior to Tenant not
leasing space in the applicable Building, the Generator (and any applicable fuel
source) shall be removed from such Building at Tenant's sole cost and expense
and that portion of each of the Buildings that has been affected by the
Generator shall be returned to the condition it was in prior to the installation
of the Generator. Tenant shall pay all subscription fees, usage charges and
hookup and disconnection fees associated with Tenant's use of the Generators and
Landlord shall have no liability therefor. All of the provisions of this Lease,
including, without limitation, the insurance, maintenance, repair, release and
indemnification provisions shall apply and be applicable to Tenant's
installation, operation, maintenance and removal of the Generators.
(b) No Modification; Indemnification. Except as shown on the Generator Drawings,
as reasonably approved by Landlord, Tenant shall not make any modification to
the design, structure Or systems of the Buildings or Complex, required in
connection with the installation of the Generators (and any applicable fuel
source) without Landlord's prior written approval of such modification and the
plans therefor, which approval shall not be unreasonably withheld, conditioned
or delayed. Tenant agrees that, in addition to any indemnification provided
Landlord in this Lease, Tenant shall indemnify and shall hold Landlord and
Landlord's managing agent, and their employees, shareholders, partners, officers
and directors, harmless from and against all costs, damages, claims, liabilities
and expenses (including attorneys' fees and any costs of litigation) suffered by
or claimed against Landlord, directly or indirectly, based on, arising out bf or
resulting from Tenant's use of the Generators and/or the conduits to connect the
Premises to the Generators. In addition, Tenant shall be liable to Landlord for
any actual damages suffered by Landlord for any cessation or shortages of
electrical power or any other systems failure arising from Tenant's use of the
conduits to connect the Premises to the Generators.
(c) Permits. Tenant, at its sole cost and expense, shall secure all necessary
permits and approvals from all applicable governmental agencies with respect to
the size, placement and installation of the Generators. In the event Tenant is
unable to obtain the necessary approvals and permits from any applicable party,
including federal, state, county or other local governing authorities for the
Generators, Tenant shall have no remedy, claim, cause of action or recourse
against Landlord, nor shall such failure or inability to obtain any necessary
permits or approvals provide Tenant the opportunity to terminate this Lease.
(d) Suitability. Landlord makes no representations or warranties concerning the
suitability of the Buildings for the installation, operation, maintenance and
repair of the Generators, Tenant having satisfied itself

38

--------------------------------------------------------------------------------




concerning such matters. Tenant's access to the Generators shall be subject to
reasonable rules and regulations relating thereto established from time to time
by Landlord.
(e) Legality. By granting Tenant the rights under this Section, Landlord makes
no representation as to the legality of such Generators or their installation.
In the event that any federal, state, county, regulatory or other authority
requires the removal or relocation of such Generators, Tenant shall remove or
relocate the same at Tenant's sole cost and expense, and Landlord shall under no
circumstances be liable to Tenant therefor.
(f) Use. The Generators may be used by Tenant only in the conduct of Tenant's
customary business in the Premises and shall not be made available by Tenant for
use by any other tenant(s) in either of the Buildings. No assignee or subtenant
(other than a Permitted Transferee) or any other tenant in either of the
Buildings shall have any rights pursuant to this Section 27. Tenant shall have
the right to test and/or exercise the Generators one (1) time each calendar
month of the Term, provided that such testing and/or exercising shall be
completed outside of business hours.
(g) Insurance. Tenant shall maintain such insurance as is appropriate with
respect to the installation, operation and maintenance of the Generators.
Landlord shall have no liability on account of any damage to or interference
with the operation of the Generators except for physical damage caused by
Landlord's gross negligence or willful misconduct. The operation of the
Generators shall be at Tenant's sole.and absolute risk, Landlord making no
representations or warranties about the suitability of the use of such
Generators.
(h) Termination. Notwithstanding anything to the contrary in this Section, if
Tenant installs one (1) Generator at one (1) Building and then in the event that
Tenant terminates this Lease for the Building 2 Premises but not for all of the
Building 1 Premises, or vice-versa and the one (1) original Generator is then
installed at the Building for which the Lease was terminated, then Tenant's
Generator rights set forth in this Section shall continue to apply as to the
Building 1 Premises or the Building 2 Premises, as applicable. If the Lease
terminates, Tenant, at its sole cost and expense, shall remove the Generator and
the fuel storage system and any other infrastructure associated therewith as
installed by Tenant or Tenant's representatives and Tenant shall repair any
damage to the applicable Building or the Complex caused by such removal.
(i) Personal Right. The provisions of this Section 27 are personal to Ciena
Corporation and any Permitted Transferee that has assumed in writing all of
Ciena Corporation's obligations under this Lease in its entirety, and may be
exercised only by Ciena Corporation and such Permitted Transferee and not by any
other assignee or other subtenant of Ciena Corporation. Except as expressly set
forth to the contrary, Landlord and Tenant agree that Tenant's rights under the
terms of this Section 27 with respect to the "Buildings" and the "Generators"
applies to both "Buildings" and both "Generators" so long as Tenant is leasing
space in both Buildings, but if Tenant is only leasing space in one (1)
Building, then "Buildings" hereunder is deemed to mean the one. (1) specific
Building in which Tenant is leasing space and the one (1) Generator associated
with such individual Building.


28. Waiver of Jury Trial. LANDLORD AND TENANT AGREE THAT ANY SIDT, ACTION, OR
PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT OR INSTITUTED BY LANDLORD,
TENANT, OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS ON OR WITH RESPECT TO
THIS LEASE, OR WHICH IN ANY WAY RELATES, DIRECTLY OR INDIRECTLY, TO THE
OBLIGATIONS OF TENANT TO LANDLORD UNDER THIS LEASE, OR THE DEALINGS OF THE
PARTIES WITH RESPECT THERETO, INCLUDING BUT NOT LIMITED TO (a) THE RELATIONSHIP
OF LANDLORD AND TENANT, (b) TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR
(c) ANY CLAIM OF INJURY OR DAMAGE AND ANY STATUTORY REMEDY RELATED THERETO,
SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. LANDLORD AND TENANT HEREBY
EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR
PROCEEDING. LANDLORD AND TENANT ACKNOWLEDGE AND AGREE THAT THIS PROVISION IS A
SPECIFIC AND MATERIAL ASPECT OF THE AGREEMENT BETWEEN THE PARTIES A.ND THAT
LANDLORD WOULD NOT ENTER INTO THE TRANSACTION WITH TENANT IF TIDS PROVISION WERE
NOT PART OF THEIR AGREEMENT. NOTHING HEREIN CONTAINED SHALL BE INTERPRETED AS
DENYING EITHER LANDLORD OR TENANT THE RIGHT TO A FAIR TRIAL. LANDLORD AND TENANT
EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES ARE SIDTABLE FOR
TENANT'S INTENDED COMMERCIAL

39

--------------------------------------------------------------------------------




PURPOSE, AND TENANT'S OBLIGATION TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE
CONDITION OF THE PREMISES OR THE PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS
HEREUNDER, AND, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TENANT SHALL
CONTINUE TO PAY THE RENT, WITHOUT ABATEMENT, DEMAND, SETOFF OR DEDUCTION,
NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS DUTIES OR OBLIGATIONS HEREUNDER,
WHETHER EXPRESS OR IMPLIED.
29. Competitors.
(a) Signage & Sale. For so long as Tenant (or a Permitted Transferee) (x) has
exterior signage rights under Section 25(dd) for both Building 1 and Building 2,
or (y) Tenant (or a Permitted Transferee) is leasing and occupying at least
50,000 rentable square feet in the aggregate in the Buildings, Landlord shall
neither (i) grant exterior signage rights to, nor (ii) sell either of Building 1
or Building 2, to any of the parties then-named on Exhibit N (as such parties on
Exhibit N are updated from time to time as set forth in this Section 29) (the
"Competitors").
(b) Leasing. For so long as Tenant (or a Permitted Transferee) leases and
occupies at least all of the rentable square footage in Building 1, Landlord
shall not lease any rentable square footage in the Complex to any of the
Competitors.
(c) Named Competitors. Tenant shall have the right to request, provided that
such request shall not be made more than one (1) time in any calendar year to
update the list of Competitors on Exhibit N that Tenant identifies in good faith
as direct competitors of Tenant's business. Any such request to update such list
of Competitors shall be made in writing by Tenant to Landlord and shall include
Tenant's proposed good faith revised list of Competitors (i.e., the complete
list, such that upon approval (or deemed approval) of the same in accordance
with the terms of this Section 29, the prior existing Exhibit N will be
superseded by the newly approved list of Competitors). In no event will the list
of Competitors exceed twenty (20) named parties. For the purpose of this Section
29, the list of Competitors identified on Exhibit N from time to time shall be
deemed to be only (i) the named specified party, and (ii) any majority owned
subsidiary of such named specified party with substantially the same name as
such specified party, and (except as set forth in subpart (ii) of this sentence)
shall not be deemed or construed to apply to any affiliate, subsidiary or party
related to such named party (unless such affiliate, subsidiary or party related
to such named party is specifically listed on Exhibit N). Landlord shall have
ten (10) business days to review and approve such new list of Competitors
proposed by Tenant, such approval not to be unreasonably withheld, conditioned
or delayed. Until Landlord's approval or deemed approval 6f any such new list of
proposed Competitors, only the parties then specified on Exhibit N will be
"Competitors" for the purpose of this Lease .. If Landlord, fails to approve or
disapprove of Tenant's request to update the list of Competitors within such ten
(10) business day period, Tenant shall send, Within five (5) business days after
the expiration of such ten (10) business day period, to Landlord a second such
notice, prominently including the words "THIS IS A SECOND NOTICE AND REQUEST FOR
APPROVAL; FAILURE TO RESPOND WILL RESULT IN DEEMED APPROVAL" in all capital
letters and bold font, and if Landlord shall fail to object in writing to
Tenant's request to update the list of Competitors within five (5) business days
after Landlord's receipt of Tenant's second such notice, Landlord shall be
deemed to have approved of Tenant's proposed updated list of Competitors. In
addition to Tenant's right to update the list of Competitors from time to time
herein, Landlord shall have an identical right to request Tenant's approval to
remove any then-named competitor on Exhibit N that has expressed an interest in
writing (which may be in the form of an email) (or has made a written inquiry
[including a written inquiry through a broker], either of which written
inquiries may be in the form of an email), or intends to lease or sublease
space, in the Complex and Landlord believes in good faith may no longer be a
competitor ofTen ant. Tenant shall review and approve, such approval not to be
unreasonably withheld, conditioned or delayed, any such request by Landlord in
the same manner and under the same terms of this Section 29 as if Tenant was
"Landlord" hereunder. Upon the approval or deemed approval of any modification
of the list of Competitors specified on Exhibit N, then such modified list shall
be deemed to be the "Competitors" hereunder, and upon the request of Landlord or
Tenant, the parties shall promptly execute an amendment to this Lease specifying
the list of Competitors.
(d) Grandfather. Notwithstanding anything in this Section 29 to the contrary,
(i) if Landlord is then-negotiating (but has not entered into a lease) with a
party to lease space in the Complex (that was not a then named Competitor
specified on Exhibit N but through the update of Exhibit N then becomes a
Competitor in

40

--------------------------------------------------------------------------------




accordance with the terms of this Section 29, Landlord shall not be entitled to
lease space to such party; (ii) if Landlord has leased space to a party in the
Complex (that was not a then-named Competitor specified on Exhibit N at the time
such party leased space in the Complex), but later becomes a Competitor (x) in
accordance with the terms of this Section 29, (y) through a merger, sale or
similar transaction, and/or (z) by virtue of a sublease, assignment or similar
transfer, then (1) nothing herein will be deemed or construed to prohibit such
party from occupying such space in the Complex, (2) Landlord shall not be
required to remove or terminate any such party from its occupancy in the
Complex, (3) nothing will prohibit Landlord from permitting such party to expand
its presence in the Complex (e.g., lease more space in the Complex) provided any
such expansion right in the Complex was contained in the lease with such party
before it became a Competitor hereunder, and (4) nothing will prohibit Landlord
from renewing the term of the lease with such party, even if such renewal right
was not contained in such party's lease before it became a Competitor; or (iii)
Landlord shall not approve any sublease, assignment or similar transaction for
which Landlord has the right of approval (including reasonable approval) if the
result of such consent would be that a Competitor then-identified on Exhibit N
would occupy the Complex, unless such Competitor identified on Exhibit N shall
be removed from Exhibit N in accordance with the terms of Subsection (c) of this
Section 29.
(e) Merger of Competitor. To the extent any of the then-listed Competitors on
Exhibit N merges with or is taken over by another entity, is subsumed or
otherwise changes its name, such successor entity shall be deemed a Competitor
in the stead of such previously named and specified Competitor (and the
previously named party will no longer be a Competitor). If Tenant has actual
knowledge of such an event, Tenant shall endeavor to provide written notice of
any such indirect change in the list of Competitors from time to time as
applicable to Landlord.
(f) Personal Right. The provisions of this Section 29 are personal to Ciena
Corporation and any Permitted Transferee that has assumed in writing all of
Ciena Corporation's obligations under this Lease in its entirety, and may be
exercised only by Ciena Corporation and such Permitted Transferee and not by any
other assignee or other subtenant of Ciena Corporation.


30. Landlord Default. Prior to exercising any right or remedy Tenant may have
against Landlord as a result of a default by Landlord, Tenant shall deliver
Landlord written notice of such default.
[signatures appear on following page]



41

--------------------------------------------------------------------------------




This Lease.is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written. If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.
LANDLORD:
 
W2007 RDG REALITY, L.L.C., a Delaware limited
liability company
 
 
By:
/s/ Robert Milkovich
 
 
Name:
Robert Milkovich
 
 
Title:
Authorized Signatory
 
 
Execution Date:
November 3, 2011
 
 
 
 
 
 
 
 
TENANT:
 
CIENA CORPORATION, a Delaware Corporation
 
 
By:
/s/ James E. Moylan, Jr.
 
 
Name:
James E. Moylan, Jr.
 
 
Title:
C.F.O.
 
 
Execution Date:
November 3, 2011




42

--------------------------------------------------------------------------------




EXHIBIT A
OUTLINE OF PREMISES



A - 1

--------------------------------------------------------------------------------






[picture1.jpg]



--------------------------------------------------------------------------------




[picture2.jpg]



--------------------------------------------------------------------------------




[picture3.jpg]





--------------------------------------------------------------------------------




[picture4.jpg]





--------------------------------------------------------------------------------




[picture5.jpg]





--------------------------------------------------------------------------------




[picture6.jpg]





--------------------------------------------------------------------------------




EXHIBIT A-I
Building 1 Data Center Space is certain space in Building 1 that will be located
on the first floor of Building 1 and contain approximately 3,000 rentable square
feet.
Building 1 Lab Space is certain space in Building 1 that will be located on the
fIrst floor of Building 1 and contain approximately 10,000 rentable square feet.
Building 2 Lab Space is certain space in Building 2 that will be (i) located on
the fIrst floor of Building 2 and contain approximately 12,000 rentable square
feet, and (ii) located on the second floor of Building 2 and contain
approximately 2.000 rentable square feet.


EXHIBIT B
DESCRIPTION OF THE LAND
All those certain lots or parcels of land, together with the improvements
thereon and appurtenances thereunto belonging, lying and being situate in Anne
Arundel County, Maryland, and being more particularly described as follows:
BEING KNOWN AND DESIGNATED as Lots numbered 1 and 2 as shown on the plats
entitled "Plat 1 of2 STATION RIDGE" and "Plat 2 of 2 STATION RIDGE," which plats
are recorded in Plat Book 298 at Pages 2 and 3 among the Land Records of Anne
Arundel County, Maryland. LESS AND EXCEPT that certain 100-year floodplain
granted in fee simple from W2007 RDG Realty, L.L.C., a Delaware limited
liability company, to Anne Arundel County, Maryland, by Deed dated September
15,2008, and recorded September 26,2008, in Liber 20430 at folio 252, among the
aforesaid Land Records.
And commonly referred to as Tax Map Nos. 05-000-03642800 and 05-000-90231702



B-2

--------------------------------------------------------------------------------




EXHIBIT C
RULES AND REGULATIONS OF THE BUILDINGS
The following rules and regulations shall apply to the Premises, the Buildings,
the parking areas associated therewith, and the appurtenances thereto:
1.Sidewalks, doorways, vestibules, halls, stairways, and other similar areas
shall not be obstructed by tenants or used by any tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of each of the Buildings.
2.Plumbing, fIxtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or <;leposited therein. Damage resulting to any such fIxtures or
appliances from misuse by a tenant or its agents, employees or invitees, shall
be paid by such tenant.
3.No nails, hooks or screws (other than those which are necessary to hang
paintings, prints, pictures, or other similar items on the Premises' interior
walls) shall be driven or inserted in any part of the Buildings except by the
Buildings' maintenance personnel. No curtains or other window treatments shall
be placed between the glass and the Buildings' standard window treatments.
4.Landlord shall provide and maintain an alphabetical directory for all tenants
in the main lobby of each of the Buildings.
5.Landlord shall provide all door locks in each tenant's leased premises, at the
cost of such tenant, and no tenant shall place any additional door locks in its
leased premises without Landlord's prior written consent. Landlord shall furnish
to each tenant a reasonable number of keys to such tenant's leased premises, at
such tenant's cost, and no tenant shall make a duplicate thereof.
6.Movement in or out of the Buildings of furniture or office equipment, or
dispatch or receipt by tenants of any bulky material, merchandise or materials
which require use of elevators or stairways, or movement through the Buildings'
entrances or lobby shall be conducted in such a manner as Landlord may
reasonably require. ·Each tenant assumes all risks of and shall be liable for
all damage to articles moved and injury to persons or public engaged or not
engaged in such movement, including equipment, property and personnel of
Landlord if damaged or injured as a result of acts in connection with carrying
out this service for such tenant.
7.Except as expressly provided otherwise in the Lease, Landlord may prescribe
weight limitations and determine the locations for safes and other heavy
equipment or items, which shall in all cases be placed in the Buildings so as to
distribute weight in a manner acceptable to Landlord which may include the use
of .such supporting devices as Landlord may require. All damages to the
Buildings caused by the installation or removal 6f any property of a tenant, or
done by a tenant's property while in the Buildings, shall be repaired at the
expense of such tenant.
8.Corridor doors, when not in use, shall be kept closed. Nothing shall be swept
or thrown into the corridors, halls, elevator shafts or stairways. No birds or
animals (other than seeing-eye dogs and service animals) shall be brought into
or kept in, on or about any tenant's leased premises. No portion of any tenant's
leased premises shall at any time be used or occupied as sleeping or lodging
quarters. .
9.Tenant shall cooperate with Landlord's employees in keeping its leased
premises neat and clean. Except as otherwise permitted by the Lease, Tenant
shall not employ any person for the purpose of such cleaning other than the
Buildings' cleaning and maintenance personnel.
10.To ensure orderly operation of the Buildings, no ice, mineral or other water,
towels, newspapers, etc. shall· be delivered to any leased area except by
persons approved by Landlord.

C - 1

--------------------------------------------------------------------------------




11.Tenant shall not make or permit any vibration or improper, objectionable or
unpleasant noises or odors in the Buildings or otherwise interfere in any way
with other tenants or persons having business with them.
12.Except as expressly permitted under the Lease, no machinery of any kind
(other than normal office equipment, customer demonstration equipment,
supplemental air conditioning equipment, and other equipment appropriate to the
Permitted Use from time to time) shall be operated by any tenant on its leased
area without Landlord's prior written consent, nor shall any tenant use or keep
in the Buildings any flammable or explosive fluid or substance (other than
typical office supplies [e.g., photocopier toner] used in compliance with all
Laws).
13.Landlord will not be responsible for lost or stolen personal property, money
or jewelry from tenant's leased premises or public or common areas regardless of
whether such loss occurs when the area is locked against entry or not.
14.No vending or dispensing machines of any kind may be maintained in any leased
premises without the prior written permission of Landlord, which permission
shall not be unreasonably withheld, conditioned or delayed.
15.Tenant shall not conduct any activity on or about the Premises or Buildings
which will draw pickets, demonstrators, or the like.
16.All vehicles are to be currently licensed, in good operating condition,
parked for business purposes having to do with Tenant's business operated in the
Premises, parked within desigriated parking spaces, one vehicle to each space.
No vehicle shall be parked as a "billboard" vehicle in the parking lot. Any
vehicle parked improperly may be towed away. Tenant, Tenant's agents, employees,
vendors and customers who do not operate or park their vehicles as required
shall subject the vehicle to being towed at the expense of the owner or driver.
Landlord may place a "boot" on the vehicle to immobilize it and may levy a
charge of $50.00 to remove the "boot." Tenant shall indemnify, hold and save
harmless Landlord of any liability arising from the towing or booting of any
vehicles belonging to a Tenant Party.
17.No tenant may enter into phone rooms, electrical rooms, mechanical rooms, or
other service areas of the Buildings unless accompanied by Landlord or the
Buildings' manager.
18.Tenant will not permit any Tenant Party to bring onto the Complex any
handgun, frrearm or other weapons of any kind, illegal drugs or alcoholic
beverages in containers of more than one (1) gallon.
19.Tenant shall not permit its employees, invitees or guests to smoke in the
Premises or the lobbies, passages, corridors, elevators, vending rooms, rest
rooms, stairways or any other area shared in common with other tenants in the
Buildings, or permit its employees, invitees, or guests to loiter at the
Buildings' entrances for the purposes of smoking. Landlord may, but shall not be
required to, designate an area for smoking outside of one or more of the
Buildings, in which case smoking shall only be permitted in such designated
area.




In the event of any conflict with the provisions of the Lease, the Lease shall
control. .



C - 2

--------------------------------------------------------------------------------




EXHIBIT D
TENANT FINISH-WORK: ALLOWANCE FOR BUILDING 1 PREMISES
1. Acceptance of Premises. Except as set forth in this Exhibit D (and subject to
Landlord's obligation to complete the Work (as defined in this Exhibit D)
according to the terms of this Exhibit D), Tenant accepts the Building 1
Premises in their "as-is" condition on the date that this Lease is entered into.
For the purpose of this Exhibit D (except as expressly set forth to the
contrary), all references to the Premises, Building, Building Structure,
Building Systems, and similar terms shall be deemed to apply only to Building 1.
2. Space Plans.
(a) Preparation and Delivery. Tenant shall engage the Architect (defined below)
and enter into a contract therewith for the preparation of the Space Plans
(defined below). Accordingly, the preparation and completion (and any subsequent
modification thereof) of the Space Plans will be Tenant's sole responsibility.
On or before November 28, 2011 (the "Space Plans Delivery Deadline"), Tenant
shall deliver to Landlord a 100% complete space plan for the Building 1 Premises
prepared by Baxter Hodell Donnelly Preston, Inc., d/b/a BHDP Architecture or
another design consultant reasonably acceptable to Landlord (the "Architect")
depicting improvements to be installed in the Building 1 Premises (the "Space
Plans"). The Space Plans Delivery Deadline shall not be extended for force
majeure events.
(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted Space Plans within five (5) business days after Tenant's submission
thereof. If Landlord disapproves of such Space Plans, then Landlord shall notify
Tenant thereof specifying in reasonable detail the reasons for such disapproval,
in which case Tenant shall, within three (3) business days after such notice,
revise such Space Plans in accordance with Landlord's objections and submit to
Landlord for its review and approval. Landlord shall notify Tenant in writing
whether it approves of the resubmitted Space Plans within three (3) business
days after its receipt thereof. This process shall be repeated until the Space
Plans have been finally approved by Landlord and Tenant. If Landlord fails to
notify Tenant that it disapproves of the initial Space Plans within five (5)
business days (or, in the case of resubmitted Space Plans, within three (3)
business days) after the submission thereof, then Landlord shall be deemed to
have approved the Space Plans in question.
3. Working Drawings.
(a) Preparation and Delivery. Tenant shall engage the Architect and enter into a
contract therewith for the preparation of the Working Drawings (defined below).
Accordingly, the preparation and completion (and any subsequent modification
thereof) of the Working Drawings will be Tenant's sole responsibility. On or
before January 2,2012 (the "Working Drawings Delivery Deadline"), Tenant shall
provide to Landlord for its approval final working drawings, prepared by the
Architect, of all improvements that Tenant proposes to be installed in the
Building 1 Premises (the "Tenant Improvements" or "Building 1 Tenant
Improvements"); such working drawings shall include the partition layout,
ceiling plan, electrical outlets and switches, telephone outlets, drawings for
any modifications to the mechanical and plumbing systems of Building 1, and
detailed plans and specifications for the construction of the improvements
called for under this Exhibit in accordance with all applicable Laws. The
Working Drawings Delivery Deadline shall not be extended for force majeure
events. Upon Landlord's approval (or deemed approval) of the Working Drawings in
accordance with the terms of Section 3(b) below, Landlord shall use ongoing
commercially reasonable efforts to obtain all applicable governmental approvals
thereof, including without limitation engaging an expeditor as necessary
(provided that the costs of such expeditor shall be included in the Total
Construction Costs (defined below)).
(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted working drawings within seven (7) business days after Tenant's
submission thereof. If Landlord disapproves of such working drawings, then
Landlord shall notify Tenant thereof specifying in reasonable detail the reasons
for such disapproval, in which case Tenant shall, within five (5) business days
after such notice, revise such working drawings in accordance with Landlord's
objections and submit the revised working drawings to Landlord for its

D - 1

--------------------------------------------------------------------------------




review and approval. Landlord shall notify Tenant in writing whether it approves
of the resubmitted working drawings within four (4) business days after its
receipt thereof. Tills process shall be repeated until the working drawings have
been finally approved by Tenant and Landlord. If Landlord fails to notify Tenant
that it disapproves of the initial working drawings within seven (7) business
days (or, in the case of resubmitted working drawings, within four (4) business
days) after the submission thereof, then Landlord shall be deemed to have
approved the working drawings in question. Landlord's approval of the working
drawings shall contain a written statement of Landlord's election to require
Tenant's removal of all or any portion of the Tenant Improvements to the
Premises at the end of the Lease Term, subject to the provisions of the Lease.
To the extent Landlord has any comments to the Working Drawings, Landlord shall
endeavor to provide Tenant with one (1) consolidated set of comments. On each
occasion, Landlord will provide to Tenant's Authorized Representatives copies of
the marked-up plans, drawings and documents to which it has an objection or
requires a resubmission. Tenant shall not be required to make changes or
revisions to the documents for any Landlord comments which are solely stylistic
in nature or which materially depart from industry norms and standards.
(c) Landlord's Approval; Performance of Work If any of Tenant's proposed
construction work will affect Building 1 's structure or Building 1 's systems,
then the working drawings pertaining thereto must be approved by the Buildings'
engineer of record. Landlord's approval of such working drawings shall not be
unreasonably withheld, conditioned or delayed provided that (1) they comply with
all Laws, (2) the improvements depicted thereon do not materially adversely
affect (in the reasonable discretion of Landlord) Building 1 's structure or
Building 1 '8 systems (including Building l's restrooms or mechanical rooms),
the exterior appearance of Building 1, or the appearance of Building l's common
areas or elevator lobby areas, (3) such working drawings are sufficiently
detailed to allow construction of the improvements in a good and workmanlike
manner, and (4) the means and methods of construction of improvements depicted
thereon substantially conform to industry practice and procedure, the reasonable
rules and regulations promulgated from time to time by Landlord for the
construction of tenant improvements (a copy of which has been delivered to
Tenant) .. As used herein, "Working Drawings" means the· final working ·drawings
approved by Landlord, as amended from time to time by any approved changes
thereto, and "Work" or "Building 1 Work" means all improvements to be
constructed in accordance with and as indicated on the Working Drawings,
together with (i) any work required by governmental authorities to be made to
other areas of the Building as a.result of the improvements indicated by the
Working Drawings, and (ii) the items set forth on Schedule II of this Exhibit D.
Landlord's approval of the Working Drawings shall not be a representation or
warranty of Landlord that such drawings are adequate for any use or comply with
any Law, but shall merely be the consent of Landlord thereto. Tenant shall, at
Landlord's request, sign the Working Drawings to evidence its review and
approval thereof. After the Working Drawings have been approved, Landlord shall
cause the Work to be performed in substantial accordance with the Working
Drawings. In connection with the Work and the plans therefor, Landlord and
Tenant anticipate that requests for information may be made from time to time of
the Architect and/or Tenant, as well as requests for approval of certain "shop"
or similar drawings. Tenant shall (or shall cause the Architect to) respond to
all requests for information from time to time within five (5) business days,
and to provide approval or written comments to any such shop drawings from time
to time within (2) business days, and that any failure to provide such response
within such five (5) business day or two (2) business day period, as applicable,
will be a Tenant Delay. Landlord shall cause electrical Current to be delivered
to the floors of Building 1 in.the amounts set forth on Schedule 1 to Exhibit J
under the heading "Delivery of Current."
4. Bidding of Work. Prior to commencing the Work, Landlord shall competitively
bid the Work to the agent construction managers ("Agent at Risk") identified on
Schedule 1 of this Exhibit D. The bids will include the Agent at Risk fee, the
general conditions, liability insurance rates, builders' risk rates,
construction manager/subcontractor CO percentages, and performance and payment
bond rates. Landlord shall select the winning Agent at Risk, based on the lowest
qualified bid, the Agent at Risk's ability to meet applicable deadlines and any
related assurances thereof, and the strength/experience of the project team
proposed by the applicable Agent at Risk. Landlord shall enter into a contract
with the Agent at Risk on reasonably customary terms and conditions, provided
that Landlord shall not require any liquidated damages (or similar) delay
penalties ("Delay Penalties") that exceed Three Thousand Dollars ($3,000) for
(and including) the first thirty (30) days of delay and Ten Thousand Dollars
($10,000) for each day of delay from (and including) the thirty-first (31st) day
until (and including) the ninetieth (90th) day, and Twelve Thousand Dollars
($12,000) for each day of delay thereafter. The Agent at Risk shall be required
to bid all major subcontracts to at least three (3) subcontractors and select
the lowest qualified subcontractor bidder. If the estimated Total Construction
Costs are expected to exceed the Construction Allowance,

D - 2

--------------------------------------------------------------------------------




Tenant shall be allowed to review the submitted bid from the Agent at Risk (and
the applicable subcontractors) to value engineer any of Tenant's requested
alterations. In such case, Tenant shall notify Landlord of any items in the
Working Drawings that Tenant desires to change within three (3) business days
after Landlord's submission thereof to Tenant. If Tenant fails to notify
Landlord of its election within such three (3) business day period, Tenant shall
be deemed to have approved the bids. Within five (5) business days following
Landlord's submission of the initial construction bids to Tenant under the
foregoing provisions, Tenant shall have completed both of the. following items:
(a) finalized with Landlord's representative and the Agent at Risk, the pricing
of any requested revisions to the bids for the Work, and (b) approved in writing
any overage in the Total Construction Costs in excess of the Construction
Allowance. All Work performed by or on behalf of the Agent at Risk shall be
performed in a good, workmanlike and safe manner, in accordance with all
applicable Laws and other legal requirements, the approved the Space Plans and
Working Drawings, and all construction procedures set forth in this Lease.
Landlord shall be solely responsible for the progress of the construction of the
Work and for the quality or fitness thereof; provided, however, Tenant shall be
liable for any damage to the Building caused solely by Tenant or any Tenant
Party, and any such damage that is the sole cause of the delay in the completion
of the Work will be a Tenant Delay. Landlord shall obtain all governmental
permits and approvals relating to the performance of the Work. Landlord shall
obtain a certificate of occupancy (or similar certification) for the Building 1
Premises prior to Tenant's occupancy of the Building I Premises, provided that
such certification may be temporary in nature. .
5. Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval to be governed by
the standards set forth in Section 3(c) above; however, if such requested change
would materially adversely affect (1) Building 1's structure or Building 1's
systems (including Building I 's restrooms or mechanical rooms), (2) the
exterior appearance of Building 1, or (3) the appearance of Building 1's common
areas or elevator lobby areas, Landlord may withhold its consent in its sole and
absolute discretion. If Tenant requests any changes to the Work described in the
Space Plans or the Working Drawings, then such increased costs and any
additional design costs incurred in connection therewith as the result of any
such change shall be added to the Total Construction Costs. Regardless of
whether approved by Landlord, any change orders initiated by or on behalf of
Tenant that cause a delay in the completion of the Work, will be a Tenant Delay;
provided, however, at Tenant's written request, Landlord shall use commercially
reasonable efforts to provide an estimate of any delays or additional costs
associated with a requested change and Tenant shall have three
(3) business days (which three (3) business days shall not be a Tenant Delay) to
specify whether it will elect to make such change or rescind such request (and
if Tenant fails to specify the same prior to the expiration of such three (3)
business day period Tenant will be deemed to have elected to have rescinded the
request for such change).
6. Definitions. As used herein (or in the Lease related to the Work)
"Substantial Completion," "Substantially Completed," and any derivations thereof
mean the Work in the Building 1 Premises is substantially completed in
substantial accordance with the Working Drawings, and either (as selected by
Landlord) Landlord's architect or Tenant's architect shall have certified the
same on a standard form AlA form 704 certificate or similar certification, and
the Building 1 Premises and the immediate parking areas associated with Building
1 shall be usable and accessible and substantially free of debris and Landlord
shall have obtained a certificate of occupancy or similar certification for the
Building 1 Premises, which may be temporary in nature, provided that if Landlord
cannot obtain such certificate of occupancy solely because of work or
installations that will be performed by Tenant or Tenant's contractor(s) (e.g.,
Tenant's installation of trade fixtures or systems furniture), then Landlord
shall be deemed to have obtained such certificate of occupancy. Notwithstanding
the foregoing terms of this Section 6, Substantial Completion of the Work in the
Building 1 Premises shall have occurred even though minor details of
construction, decoration, landscaping and mechanical adjustments remain to be
completed by Landlord, provided that the same do not materially interfere with
Tenant's business operations. For the purpose of determining solely whether any
of the Building 1 FF&E Condition, the Building 1 Data Center Space, and/or the
Building 2 Lab Space, have achieved "Substantial Completion," the same will
deemed to have occurred when the same is substantially completed in substantial
accordance with the Working Drawings therefor, and either (as selected by
Landlord) Landlord's architect or Tenant's architect shall have certified the
same on a standard form AlA form 704 certificate or similar certification. If
Landlord elects for Tenant's architect to make any such certification of
substantial completion as aforesaid, then Tenant agrees to cause its architect
to reasonably provide the same.
7. Walk-Through; Punchlist. When Landlord considers the Work in the Building I
Premises to be Substantially Completed, Landlord will notify Tenant and, within
three (3) business days thereafter, Landlord's representative and Tenant's
representative shall conduct a walk-through of the Building 1 Premises and
identify any

D - 3

--------------------------------------------------------------------------------




necessary. touch-up work, repairs and minor completion items that are necessary
for final completion of the Work. Neither Landlord's representative nor Tenant's
representative shall unreasonably withhold his or her agreement on punchlist
items. Landlord shall use reasonable efforts to cause the contractor performing
the Work to complete all punchlist items within thirty (30) days after agreement
thereon; however, Landlord shall not be obligated to engage overtime labor in
order to complete such items.
8. Excess Costs. The entire cost of performing the Work (including design of and
space planning for the Work and preparation of the Working Drawings and the
final "as-built" plan of the Work, costs of construction labor and materials,
including the Agent at Risk fee, the Agent CM Fee (defined below), the general
conditions, liability insurance rates, builders' risk rates, construction
manager/subcontractor CO percentages, and performance and payment bond rates
(excluding any utility costs, electrical usage during construction, additional
janitorial services, or excess construction costs due to Landlord negligence,
breach of Lease or breach of the construction contract, which shall be
Landlord's sole responsibility), general tenant signage, related ·taxes and
insurance costs, licenses, permits, certifications, surveys and other approvals
required by Law, architectural, engineering services, moving expenses, and the
construction supervision fee referenced in Section 10 of this Exhibit, all of
which costs are herein collectively called the "Total Construction Costs") in
excess of the Construction Allowance (hereinafter defined) shall be paid by
Tenant. Upon approval of the Working Drawings and the selection of the Agent at
Risk, Tenant and Landlord shall work in good faith to agree to and to·execute a
work order agreement reasonably prepared by Landlord which identifies such
drawings and itemizes the Total Construction Costs and sets forth the
Construction Allowance. For each scheduled draw of the Construction Allowance,
Tenant shall pay a fraction of such draw, the numerator of which is the amount
by which Total Construction Costs exceeds the Construction Allowance and the
denominator of which is the Total Construction Cost and Landlord shall pay the
balance of such draw (which Landlord portion shall be paid from the·
Construction Allowance). After the entire Construction Allowance has been
disbursed, Tenant shall pay to Landlord 100% of the amount by which Total
Construction Costs exceed the Construction Allowance from time to time upon
Landlord's request therefor (and in no event later than thirty (30) days after
each such request). No later than thirty (30) days after Substantial Completion
of the Work, Tenant shall pay to Landlord an amount equal to the Total
Construction Costs (adjusted as provided herein for any approved changes to the
Work), less (1) the amount of the advance payment already made by Tenant, and
(2) the amount of the Construction Allowance, provided that Landlord has
delivered reasonable back-up (e.g., invoices) for the same, as well as copies of
final lien waivers from the major contractors related to the same. In the event
of default of payment of such excess costs, Landlord (in addition to all other
remedies) shall have the same rights as for an Event of Default under this
Lease.
9. Construction Allowance. Landlord shall provide to Tenant a construction
allowance of Seventy Dollars ($70.00) per rentable square foot in the Building 1
Premises (the "Construction Allowance") to be applied toward the Total
Construction Costs, adjusted as provided herein for any changes to the Work. The
Construction Allowance shall not be disbursed to Tenant in cash, but shall be
disbursed by Landlord to pay the Total Construction Costs, if, as, and when the
cost of the Work is actually incurred. Landlord shall disburse within thirty
(30) days following receipt of a disbursement request (which requests shall not
be made more frequently than once per calendar month), and if such request and
all applicable supporting material is made by the fifth (5th) day of a calendar
month, Landlord shall endeavor to make the applicable disbursement prior to the
end of such calendar month. No less than eighty percent (80%) of the
Construction Allowance must be applied toward the expenses (both hard and soft
costs) incurred by Tenant for the construction of improvements to the interior
of Tenant's leased Premises. Provided Landlord has completed the Work, if, at
first anniversary of the date of this Lease, the entire Construction Allowance
has not been used as set forth in this Section, the remaining amount
automatically shall be applied by Landlord to Tenant's then-current Rent
obligations. In addition, Landlord shall provide to Tenant a design layout
allowance not to exceed Ten Cents ($0.10) per rentable square foot in the
Building 1 Premises (and not the Building 2 Premises) (the "Design Allowance")
to be applied toward the costs of designing a layout for two (2) floors (one (1)
typical floor plan layout and one (1) specialty or executive layout» of the
Building 1 Premises. Tenant may begin drawing funds up to an aggregate amount of
Four Dollars ($4.00) per rentable square foot in the Building 1 Premises from
the Construction Allowance following the date of this Lease to pay for costs
incurred by Tenant for space planning, design and legal services. Tenant shall
furnish a written requisition for any portion of the Construction Allowance that
is to be applied toward such expenses, which requisition shall be accompanied by
appropriate invoices and such other documentation as may reasonably be requested
by Landlord.

D - 4

--------------------------------------------------------------------------------








10. Agent Supervision. Landlord shall engage a third party (the "Agent CM") to
supervise the Work, make disbursements required to be made to the Agent at Risk,
and act as a liaison between the Agent at Risk and Landlord and coordinate the
relationship between the Work, the Buildings and the Buildings' Systems. The
Agent CM shall receive a fee for its construction supervision services equal to
three percent (3.00%) of all hard and soft construction costs related to the
Work (excluding· any work performed solely by Tenant or personal property
installed by Tenant for which Landlord has no supervisory or delivery
responsibility hereunder or under the Lease) (the "Agent CM Fee"), which amount
may, at Tenant's election, either be paid from the Construction Allowance or by
the Tenant as set forth herein, provided that all such payments, whether from
the Construction Allowance or from the Tenant shall, at Landlord's option be
paid directly to the Agent CM and/or to the Landlord (for delivery to the Agent
CM). Concurrently with each disbursement of the Construction Allowance from time
to time, an amount equal to 3% of such disbursement shall be drawn from the
Construction Allowance to fund the Agent CM Fee. After the entire Construction
Allowance has been disbursed, Tenant shall pay all remaining portions of the
Agent CM Fee from time to time upon Landlord's request therefor (and in no event
later than thirty (30) days after each such request). Landlord's approval of any
of the Space Plans, Working Drawings, and/or Work, as applicable, shall not
constitute an implication, representation or certification that such work is in
accordance with any statues, codes, ordinances or other regulations, the
compliance with which is the responsibility of Tenant and its Architect and
contractors.
11. Construction Representatives. Landlord's and Tenant's representatives
("Authorized Representatives") for coordination of construction and approval of
change orders will be as follows, provided that either party may change its
representative upon written notice to the other:


 
Landlord's Representative:
 
John Fitzgerald
c/o Archon Group, L.P.
1775 Pennsylvania Ave. NW, Suite 300
Washington, DC 20006
Telephone: 202-3 i2-6734
Telecopy: 202-312-6703
 
 
 
 
 
 
 
Tenant's Representative:
 
Don Elsen
c/o BHDP Architecture
302 West Third Street, Suite 500
Cincinnati, Ohio 45202
Telephone: 513.271.1634
Telecopy: 513.271.7017
 



Neither party shall be obligated to respond to any instructions, approvals,
changes, or other communications from anyone claiming to act on the other
party's behalf other than the other party's Authorized Representative. All
references in this Exhibit to actions taken, approvals granted, or submissions
made by a party shall mean that such actions, approvals or submissions have been
taken, granted or made, in writing, by such party~s Authorized Representative
acting for such party.
12. Miscellaneous.
(a) Applicability. To the extent not inconsistent with this Exhibit, Sections
Sea) and 21 of this Lease shall govern Landlord's and Tenant's respective rights
and obligations regarding the improvements installed pursuant thereto.
(b) Intentionally Omitted.
(c) Warranties. All Work shall include a one (1) year warranty which shall begin
on the date of substantial completion of all Work at the Premises (including'
punchlist work). Tenant and Landlord shall cooperate with one another and use
commercially reasonable efforts to enforce any warranties related to the Work
should any of the materials, fixtures or equipment incorporated in the Building
1 Premises require repair or prove to be defective.

D - 5

--------------------------------------------------------------------------------






(d) Early Access and Freight Elevators. Subject to scheduling in Landlord's
reasonable discretion (and to the extent any scheduling would reasonably be
anticipated to interfere with Landlord's completion of the Work, in Landlord's
sole and absolute discretion), after Tenant's and Landlord's execution of
appropriate side letter agreement(s) stating the parameters of and dates for
specific work to be completed in the Building 1 Premises by Tenant, Tenant and
its designated contractors, agents and representatives shall have the right to
access Building 1 and the portions of the Complex as reasonably necessary for
the purpose of preparing the Building 1 Premises for occupancy such as the
installation of personal property or trade fixtures); provided, however, any
failure to comply with Landlord's reasonable construction rules which results in
delays in the substantial completion of the Work resulting solely from any such
early occupancy by Tenant shall be a Tenant Delay. Tenant, its contractors and
representatives shall have the right to use, at no additional cost or expense to
Tenant, the freight elevators located in Building 1 to complete the necessary
fit-out work for Tenant's business and initial move in of Tenant's furniture.



D - 6

--------------------------------------------------------------------------------




SCHEDULE 1
LIST OF PRE-APPROVED AGENTS AT RISK
Whiting Turner
Barton Mallow
Blackwood One



D - 7

--------------------------------------------------------------------------------




SCHEDULE II
ADDITIONAL BUILDING 1 COMPONENTS OF WORK
1) Connection of the Conduit (identified on Schedule I of Exhibit J) to Building
1 (provided that such connection work shall be completed no later than the final
completion of such Conduit identified on Schedule I of Exhibit J notwithstanding
anything to the contrary.
2) Landlord shall, at Landlord's cost and expense, with respect to the Building
1 Premises, frame, insulate and drywall the perimeter wall, and install kneewall
with aluminum window sill.
3) Landlord shall, at Landlord's cost and expense, provide and install Building
standard horizontal aluminum window blinds (SWF Color #630 Coconut or
equivalent) at all exterior windows in the Building 1 Premises.
4) Landlord shall, at Landlord's cost and expense, with respect to the Building
1 Premises, enclose interior columns in drywall.



D - 8

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF CONFIRMATION OF LEASE COMMENCEMENT DATE


 
, 20
 



 
 
 
 



 
Re:
Lease Agreement (the ''Lease'') dated ________________________,2011, between
W2007 RDG REALTY, L.L.C., a Delaware limited-liability company ("Landlord"), and
ClENA CORPORATION, a Delaware corporation ("Tenant"). Capitalized terms used
herein but not defined shall be given. the meanings assigned to them in the
Lease.



Re: Lease Agreement (the ''Lease'') dated ,2011, between W2007 RDG REALTY,
L.L.C., a Delaware limited-liability company ("Landlord"), and ClENA
CORPORATION, a Delaware corporation ("Tenant"). Capitalized terms used herein
but not defined shall be given. the meanings assigned to them in the Lease.


Ladies and Gentlemen:
Landlord and Tenant agree as follows:
1. Condition of Premises. Tenant has accepted possession of the [Building 1
Premises / Building 2 Premises] pursuant to the Lease.
2. Lease Commencement Date. The Lease Commencement Date. of the Lease is
_______________,
20____.
3. Expiration Date. The Term is scheduled to expire on the last day of the _th
full calendar month of the Term, which date is ________________,20____.


4. Contact Person. Tenant's contact person in the Premises is:


 
 
 
Attention: ______________________________
Telephone: _____-_____-________________
Telecopy: _____-_____-________________



5. Area of Premises. The number of rentable square feet ill the Premises is
___________________.
6. Binding Effect: Governing Law. Except as modified hereby; the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. This letter shall be governed by
the laws of the state in which the Premises are located.
Please indicate your agreement to the above matters by signing this letterin the
space indicated below and returning an executed original to us.



E - 9

--------------------------------------------------------------------------------




 
 
Sincerely,
 
 
 
 
 
 
[PROPERTY MANAGEMENT COMPANY SIGNATURE
BLOCK], on behalf of Landlord
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
Agreed and accepted:
 
 
 
 
 
 
CIENA CORPORATION, a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 




E - 2

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF TENANT ESTOPPEL CERTIFICATE
The undersigned is the Tenant under the Lease (defmed below) between W2007 RDG
REALTY, L.L.C., a Delaware limited liability company ("L~ndlord"), and the
undersigned as Tenant, for the Premises on the floor(s) of the office building
located at ., and commonly known
as , and hereby certifies as of the date hereof as follows:
1.The Lease consists of the original Lease Agreement dated as of , 20_ between
Tenant and Landlord and the following amendments or modifications thereto (if
none, please state "none"):


 
 
 



The documents listed above are herein collectively referred to as the "Lease"
and represent the entire agreement between the parties with respect to the
Premises. All capitalized terms used herein but not defmed shall be given the
meaning assigned to them in the Lease.
2.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Section 1 above.
3.The Term commenced on ______________, 20___ and the Term expires, excluding
any renewal options, on , 20_, and Tenant has no option to purchase all or any
part of the Premises or the Buildings or, except as expressly set forth in the
Lease, any option to terminate or cancel the Lease.
4.Tenant currently occupies the Premises described in the Lease and Tenant has
not transferred, assigned, or sublet any portion of the Premises nor entered
into any license or concession agreements with respect thereto except as follows
(if none, please state "none"):


 
 
 



5.All monthly installments of Basic Rent and all monthly installments of
estimated Additional Rent have been paid through _________________ . The current
monthly installment ofBasic Rent is $ ________________
6.To Tenant's knowledge, Landlord is not in default under the Lease. In
addition, Tenant has not delivered any notice to Landlord regarding a default by
Landlord thereunder.
7.To Tenant's knowledge, there are no existing defenses or offsets, or, to the
undersigned's knowledge, claims that the undersigned has agaiilst Landlord, and,
to the undersigned's knowledge, no event has occurred and no condition exists,
which, with the giving of notice or the passage of time, or both, will
constitute a default under the Lease.
8.No rental has been paid more than thirty (30) days in advance and no security
deposit has been delivered to Landlord except as provided in the Lease.
9.If Tenant is a corporation, partnership or other business entity, each
individual executing this Estoppel Certificate on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the state in which the Premises are located and that
Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.

F - 3

--------------------------------------------------------------------------------




10.There are no actions pending against Tenant under any bankruptcy or similar
laws of the United States or any state.
11.To Tenant's knowledge, subject to the tenus of the Lease, all tenant
improvement work to be perfonued by Landlord under the Lease has been completed
in accordance with the Lease and has been accepted by the undersigned and all
reimbursements and allmyances due to the undersigned under the Lease in
connection with any tenant improvement work have been paid in full.
12.Nothing contained herein shall amend the Lease or limit or restrict Tenant's
audit rights set forth thereunder.


Tenant acknowledges that this Estoppel Certificate may be delivered to Landlord,
Landlord's Mortgagee or to a prospective mortgagee or prospective purchaser, and
their respective successors and assigns, and acknowledges that Landlord,
Landlord's Mortgagee and/or such prospective mortgagee or prospective purchaser
will be relying upon the statements contained herein in disbursing loan advances
or making a new loan or acquiring the property of which the Premises are a part
and that receipt by it of this certificate. is a condition of disbursing loan
advances or making such loan or acquiring such property. .
Executed as of_________________, 20____.
TENANT: ClENA CORPORATION, a Delaware corporation
TENANT:
CIENA CORPORATION, a Delaware corporation
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 




F - 4

--------------------------------------------------------------------------------




EXHIBIT G
PARKING
Tenant shall have the right to use up to four (4) unreserved parking spaces per
1,000 rentable square feet of Building 1 Premises or Building 2 Premises leased
in the parking facilities associated with the Building 1 Premises or Building 2
Premises, as applicable (the "Parking Area"), and Landlord shall provide such
unreserved parking spaces to Tenant during the Term and any extensions thereof,
subject to such terms, conditions and regulations as are from time to time
applicable to patrons of the Parking Area, at no additional charge during the
Term. Landlord shall use commercially reasonable efforts (as part of Operating
Costs) to reasonably light the parking areas for Building 1 and/or Building 2,
as applicable, from dusk until dawn seven (7) days per week.
Tenant shall at all times comply with all Laws respecting the use of the Parking
Area. Landlord reserves the right to adopt, modify, and enforce reasonable rules
and regulations governing the use of the Parking Area from time to time
including any key-card, sticker, or other reasonable identification or entrance
systems and hours of operations. Landlord may refuse to permit any person who
violates such rules and regulations to park in the Parking Area, and any
violation ofthe rules and regulations shall subject the car to removal from the
Parking Area.
Tenant may validate visitor parking by such method or methods as Landlord may
reasonably. approve. Unless specified to the contrary above, the parking spaces
provided hereunder shall be provided on an unreserved, "first-come, first
served" basis. Tenant acknowledges that Landlord has arranged or may arrange for
the Parking Area to be operated by an independent contractor, not affiliated
with Landlord.
There will be a replacement charge payable by Tenant equal to the amount posted
from time to time by Landlord for loss of any magnetic parking card or parking
sticker issued by Landlord. The storage or repair of vehicles in the Parking
Area shall be prohibited.. Landlord reserves the right to close the Parking Area
as necessary during periods of unusually inclement weather, maintenance,
cleaning or repair. In: the event of closure of the Parking Area, Landlord shall
use commercially reasonable efforts to minimize the period of closure. During
periods of closure over five (5) business days for reasons within Landlord's
reasonable control, Landlord shall provide Tenant with reasonable, convenient
alternative parking at no out-of-pocket cost (and not as an Operating Cost) to
Tenant (including shuttle service if such alternative parking is more than one
(1) block away); provided, however, if such closure of the Parking Area over
five (5) business days is for reasons outside of Landlord's reasonable control,
Landlord shall provide Tenant with reasonable, convenient alternative parking at
no direct out-of-pocket cost to Tenant (including shuttle service if such
alternative parking is more than one (1) block away) but such costs shall be
included in Operating Costs notwithstanding anything to the contrary. Landlord
shall, upon reasonable request from Tenant, use commercially reasonable efforts
to enforce Tenant's parking rights against other Complex tenants and any third
parties.
All motor vehicles (including all contents thereof) shall be parked in the
Parking Area at the sole risk of Tenant and each other Tenant Party, it being
expressly agreed and understood Landlord has no duty to insure any of said motor
vehicles (including the contents thereof), and Landlord is not responsible for
the protection and security of such vehicles. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN TillS LEASE, LANDLORD SHALL HAVE NO LIABILITY WHATSOEVER
FOR ANY PROPERTY DAMAGE OR LOSS WHICH MIGHT OCCUR ON THE PARKING AREA OR AS A
RESULT OF OR IN CONNECTION WITH THE PARKING OF MOTOR VEHICLES IN ANY OF THE
PARKING SPACES.



G - 1

--------------------------------------------------------------------------------




EXHIBIT H
RENEWAL OPTION
Provided no Event of Default exists under this Lease at the time of such
election, Tenant shall have the right to renew this Lease with respect to all or
a portion of the then-leased Premises for two (2) additional periods of five (5)
years each by delivering written notice of the exercise thereof to Landlord at
least twelve (12) months before the expiration of the Term (the "Renewal
Notice"). The Renewal Notice shall conclusively specify (in detail) the portion
of the then-leased Premises that Tenant is renewing (i.e., if less than all,
then the portion Tenant will occupy during the applicable renewal period). If
Tenant elects not to renew the term of this Lease with respect to all of the
then-leased Premises, then during the applicable renewal period, (i) Tenant must
pay actual out-of-pocket costs of construction of all necessary demising walls
(which walls shall be constructed by Landlord), (ii) Tenant must continue to
lease and occupy contiguous portions of the leased Premises (and if Tenant opts
to renew as to more than one (1) floor, such floors shall be contiguous floors,
as applicable, unless Tenant is not then leasing contiguous floors), and (iii)
the Terminated Space must be of a size and layout to allow Landlord to
reasonably re-lease such Terminated Space to a third party upon Tenant's
vacation of the Terminated Space as mutually agreed upon by Landlord and Tenant
(and, unless Tenant is doing so at the time of its renewal exercise, (i) in no
event will Tenant have the right to renew in order to occupy less than half (Yz)
of the rentable area on any floor partially occupied by Tenant, and (ii) in no
event will Tenant partially occupy more than one (1) floor in any Building). The
Basic Rent payable for each month during such extended Term shall be the
prevailing rental rate (the "Prevailing Rental Rate"), at the commencement of
such extended Term, for renewals of space or new leases for office space in the
building(s) of equivalent quality, size, efficiency, utility, age and location,
with the length of the extended Term, the credit standing of Tenant, current
market concessions, tenant improvement allowances for renewals or new leases of
office space, brokerage commissions, a new base year for additional rent
calculation, and other then-market economic considerations to be taken into
account. Within thirty (30) days after receipt of Tenant's notice to renew,
Landlord shall deliver to Tenant written notice of the Prevailing Rental Rate
and shall advise Tenant of the required adjustment to Basic Rent, if any, and
the other terms and conditions offered. Tenant shall, within fifteen (15)
business days after receipt of Landlord's notice, notify Landlord in writing
whether Tenant accepts or rejects Landlord's determination of the Prevailing
Rental Rate and whether Tenant elects to have the Prevailing Rental Rate
determined by a three-broker method. If Tenant timely notifies Landlord that
Tenant accepts Landlord's determination of the Prevailing Rental· Rate, then, on
or before the commencement date of the extended Term, Landlord and Tenant shall
execute an amendment to this Lease extending the Term on the same terms provided
in this Lease, except as follows:
(a) Basic Rent shall be adjusted to the Prevailing Rental Rate;
(b) Tenant shall have no further renewal option unless expressly granted by
Landlord in writing or as expressly set forth in this Exhibit; and
(c) Landlord shall lease to Tenant the Premises (or the applicable portion
thereof) in their then-current condition, and Landlord shall not provide to
Tenant any allowances (e.g., moving allowance, construction allowance, and the
like) or other tenant inducements except for any expressly set forth in the
Prevailing Rental Rate.


If Tenant fails to timely notify Landlord in writing that Tenant accepts or
rejects Landlord's determination of the Prevailing Rental Rate, time being of
the essence with respect thereto, Tenant's rights under this Exhibit shall
terminate and Tenant shall have no right to renew this Lease. If Tenant rejects
Landlord's determination of the Prevailing Rental Rate and fails to
affirmatively elect to use a three-broker method set forth herein to determine
the Prevailing Rental Rate, Tenant shall be deemed to have elected to use such
three-broker method. If Tenant timely elects to or is deemed to have elected to
use a three-broker method set forth herein to determine the Prevailing Rental
Rate, then:
(a) Landlord and Tenant shall, within ten (10) days after the expiration of the
foregoing fifteen (15) day period, each appoint a disinterested licensed real
estate broker who shall (i) be licensed as a broker in the State of Maryland,
(ii) have at least ten (10) years of experience in commercial real estate

H - 1

--------------------------------------------------------------------------------




leasing in the State of Maryland, (iii) have particular and current experience
in the first-class office market in the general market area, and (iv) be
recognized within the field as being reputable and ethical (collectively, an
"Appraiser"), provided, however, in no event shall any Appraiser be a broker
that either Landlord or Tenant (including any parent company, subsidiary or
affiliate of either Landlord or Tenant) has engaged pursuant to a written
agreement during the five (5) year period prior to appointment of such
Appraiser. Each party shall give writtennotice to the other within such ten (10)
day period. If either Landlord or Tenant shall fail timely to appoint an
Appraiser, then the single Appraiser appointed by one party shall proceed to
make the determination of the Prevailing Rental Rate, in accordance with the
terms and conditions therefor set forth in the preceding paragraph of this
Exhibit. Such Appraisers (or Appraiser) shall, within fifteen (15) days after
the appointment of the last of them to be timely appointed, complete their
written determinations of the Prevailing Rental Rate in accordance with the
terms and conditions therefor set forth in the preceding paragraph of this
Exhibit, and furnish the same to Landlord and Tenant. Each party shall pay the
fees and costs of the Appraiser appointed by it (however, if only one Appraiser
is timely appointed, the parties shall share the fees and costs of such
Appraiser equally) ..
(b) If the valuations taken as a whole vary by two percent (2%) or less of the
higher value, then the Prevailing Rental Rate shall be the average of the two
valuations. If the valuations (taken as a whole) vary by more than two percent
(2%) of the higher value, the two Appraisers shall within ten (10) days after
submission of the last appraisal report, appoint a third disinterested Appraiser
who shall meet all the criteria set forth in this Exhibit as an Appraiser with
the same qualifications set forth for the original two Appraisers described
above. Such third Appraiser shall, within fifteen (15) days after the
appointment, make a determination of which of the two (2) other Appraisers'
valuation shows the more correct Prevailing Rental Rate and that valuation shall
be binding upon Landlord and Tenant. All fees and costs incurred in connection
with'the determination of the Prevailing Rental Rate by the third Appraiser
shall be paid one half (Yz) by Landlord and one half (Yz) by Tenant.
Tenant's rights under this Exhibit shall automatically terminate if (1) this
entire Lease or Tenant's right to possession of the entire Premises has been
terminated, (2) Tenant assigns more than fifty percent (50%) of its, interest in
this Lease (other than to a Permitted Transferee), (3) Tenant sublets more than
fifty percent (50%) of the Premises (other than to a Permitted Transferee), (4)
Tenant has early terminated this Lease with respe'ct to more than fifty percent
(50%) of the entire initial Premises, or (5) Tenant fails to timely exercise its
option under this Exhibit, time being ofthe essence with respect to Tenant's
exercise thereof.
Tenant's rights under this Exhibit are personal to Ciena Corporation and any
Permitted Transferee that has assumed in writing all of Ciena Corporation's
obligations under this Lease in its entirety, and may be exercised only by Ciena
Corporation and such Permitted Transferee and not by any assignee or other
subtenant of Ciena Corporation.



H - 2

--------------------------------------------------------------------------------




EXHIBIT I
RIGHT OF FIRST OFFER
Subject to (i) those certain renewal or expansion options or other preferential
rights of other tenants in the Complex which are set forth in the leases of such
tenants and are set forth with particularity in Schedule 1 to this Exhibit I
attached hereto, and (ii) Landlord's right to renew or extend the terms of a
lease (regardless of whether such renewal or extension right exists in such
lease), and provided no Event of Default then exists, Landlord shall, prior to
offering any of the space in the Complex (the "Offer Space") to any party (other
than the then-current tenant or occupant therein), first offer to lease to
Tenant the Offer Space in an "AS-IS" condition; such offer shall (a) be in
writing, (b) specify the part of the Offer Space being offered to Tenant
hereunder (the "Designated Offer Space"), (c) have a term coterminous with the
Term of this Lease, and (d) specify the lease terms for the Designated Offer
Space, including the rent to be paid for the Designated Offer Space and the date
on which the Designated Offer Space shall be included in the Premises (the
"Offer Notice"). The Offer Notice shall be substantially similar to the Offer
Notice attached to this Exhibit. Tenant shall notify Landlord in writing whether
Tenant elects to lease the entire Designated Offer Space on the terms set forth
in the Offer Notice, within ten (10) business days after Landlord delivers to
Tenant the Offer Notice. If Tenant timely elects to lease the Designated Offer
Space, then Landlord and Tenant shall execute an amendment to this Lease,
effective as of the date the Designated Offer Space is to be included in the
Premises, on the terms set forth in the Offer Notice and, to the extent not
inconsistent with the Offer Notice terms, the terms of this Lease; however,
Tenant shall accept the Designated Offer Space in an "ASIS" condition and
Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements except as
specifically provided in the Offer Notice.
If Tenant fails or is unable to timely exercise its right hereunder with respect
to the Designated Offer Space, then such right shall lapse as to that Designated
Offer Space only, time being of the essence with respect to the exercise thereof
(it being understood that Tenant's right hereunder is a one-time right only as
to each Designated Offer Space the first time it is offered to Tenant
hereunder), and Landlord may lease all or a portion of the Designated Offer
Space to third parties on such terms as Landlord may elect. Notwithstanding the
foregoing terms of this Exhibit, (a) Landlord shall not lease the space to a
third party, within 180 days after the end of the foregoing ten (10) business
day period on monetary terms that are less than ninety percent (90%) of the net
effective terms identified in Landlord's last offer to Tenant (except as
provided herein below) and (b) if within one hundred eighty (180) days after the
end of the foregoing ten (10) business day negotiation period, Landlord intends
to offer the space to a third party on monetary terms that are less than ninety
percent (90%) of the net effective terms (in both cases taking into
consideration .the rent and other monetary components, such as tenant
improvement allowances and rent abatements) identified in Landlord's last offer
for the Offer Space, then prior to leasing the Designated Offer Space to such
third party; Landlord will again notify Tenant of the availability of such
Designated Offer Space upon such new terms and for a period of ten (10) business
days after receipt of such notice, Tenant shall again have the right to
exclusively negotiate with Landlord to lease the Designated Offer Space, but
neither Landlord nor Tenant will be obligated to enter into a lease for such
space; thereafter, Landlord may lease the Designated Offer Space to any party on
any terms Landlord determines in its sole discretion. Tenant may not exercise
its rights under this Exhibit if an Event of Default exists. In no event shall
Landlord be obligated to pay a commission with respect to any space leased by
Tenant under this Exhibit to more than one (1) broker of Tenant, and Tenant and
Landlord shall each indemnify the other against all costs, expenses, attorneys'
fees, and other liability for commissions or other compensation claimed by any
broker or agent claiming the same by, through, or under the indemnifying party.
Tenant's rights under this Exhibit shall terminate if (a) there are less than
two (2) full Lease Years left in the Term (and Tenant has not renewed the Lease
Term), (b) this Lease or Tenant's right to possession of the Premises is
terminated, (c) Tenant is then subletting (other than to a Permitted Transferee)
more than twenty-five percent (25%) of the initial Premises, (d) Tenant is
leasing less than seventy-five percent (75%) of the rentable square footage in
the Complex that Tenant leases on the date of this Lease, (e) Tenant assigns any
of its interest in this Lease (other than to a Permitted Transferee), (f) Tenant
has terminated this Lease as to more than fifty percent (50%) of the initial
Premises under the terms of Section 26 of this Lease, or (g) Tenant has elected
to renew the term of the Lease with respect to less than fifty percent (50%) of
the Premises initially leased by Tenant on the date of this Lease.

I - 1

--------------------------------------------------------------------------------




Tenant's rights under this Exhibit are personal to Ciena Corporation and any
Permitted Transferee that has assumed in writing all of Ciena Corporation's
obligations under this Lease in its entirety, and may be exercised only by
Ciena· Corporation and such Permitted Transferee and not by any assignee or
other subtenant of Ciena Corporation.



I - 2

--------------------------------------------------------------------------------




Schedule I
Other Tenant Rights
• Right of renewal granted to Transportation Security Administration



I - 3

--------------------------------------------------------------------------------




FORM OF OFFER NOTICE
[Insert Date of Notice ]
BY TELECOPY AND FEDERAL EXPRESS


 
 
 
[TENANT'S ADDRESS]
 
 
 
 
 
 
 
 
 
 
 
 
 
Re:
Lease Agreement (the "Lease") dated _______________,20____,between W2007 RDG
REALTY, L.L.C., a Delaware limited liability company ("Landlord"), and CIENA
CORPORATION, a Delaware corporation ("Tenant"). Capitalized terms used herein
but not defined shall be given the meanings assigned to them in the Lease.



Ladies and Gentlemen:
Pursuant to the Right of First Offer attached to the Lease, this is an Offer
Notice on Suite _______. The basic terms and conditions are as follows:
LOCATION:


LOCATION:
 
 
 
SIZE:
_____________ rentable square feet
 
 
BASIC RENT RATE:
$____________per month
 
 
TERM:
 
 
 
IMPROVEMENTS:
 
 
 
COMMENCEMENT:
 
 
 
PARKING TERMS:
 
 
 
OTHER MATERIAL TERMS:
 



Under the terms of the Right of First Offer, you must exercise your rights, if
at all, as to the Designated Offer Space on the depiction attached to this Offer
Notice within [ ] days after Landlord delivers such Offer Notice. Accordingly,
you have until 5:00PM local time on , 20_, to exercise your rights under the
Right of First Offer and accept the terms as contained herein, failing which
your rights under the Right of First Offer shall terminate and Landlord shall be
free to lease the Designated Offer Space to any third party. If possible, any
earlier response would be appreciated. Please note that your acceptance of this
Offer Notice shall be irrevocable and may not be rescinded.
Upon receipt of your acceptance herein, Landlord and Tenant shall execute an
amendment to the Lease memorializing the terms of this Otter Notice including
the inclusion of the Designated Otter Space in the Premises; provided, however,
that the failure by Landlord and Tenant to execute such amendment shall not
affect the inclusion of such Designated Offer Space in the Premises in
accordance with this Offer Notice.
THE FAILURE TO ACCEPT THIS OFFER NOTICE BY (1) DESIGNATING THE "ACCEPTED" BOX,
AND (2) EXECUTING AND RETURNING THIS OFFER NOTICE TO LANDLORD WITHOUT

I - 4

--------------------------------------------------------------------------------




MODIFICATION WITHIN SUCH TIME PERlOD SHALL BE DEEMED A WAIVER OF TENANT'S RlGHTS
UNDER THE RlGHT OF FIRST OFFER FOR SUCH DESIGNATED SPACE, AND TENANT SHALL HAVB
NO FURTHER RlGHTS TO THE DESIGNATED OFFER SPACE. THE FAILURE TO EXECUTE THIS
LETTER WITHIN SUCH TIME PERlOD SHALL BE DEEMED A WAIVER OF THIS OFFER NOTICE.
Should you have any questions, do not hesitate to call.
Sincerely,




 
 
 





[please check appropriate box}
ACCEPTED
o
REJECTED
o



CIENA CORPORATION, a Delaware corporation


By:
 
Name:
 
Title:
 
Date:
 



Enclosure [attach depiction a/Designated Offer Space]



I - 5

--------------------------------------------------------------------------------




EXHIBIT J
BUILDING 2 WORK LETTER AND BUILDING 2 BASE BUILDING DESCRIPTION
Landlord shall complete the base-building for Building 2 (the ''Building 2 Base
Building") in accordance with the specifications for such base-building
construction set forth in Schedule 1 attached hereto ("Building 2
Specifications") and plans specified on Schedule 2 attached hereto (the
''Building 2 Base Building Plans") in a good and workmanlike manner (the
"Building 2 Base Building Work"). Landlord shall pay all costs for designing the
Building 2 Base Building (excluding the tenant improvements) and, except as
expressly set forth to the contrary in Schedule 1, Landlord shall bear all costs
of the Building 2 Base Building Work (excluding the tenant improvements).
All terms and provisions regarding the Tenant Improvements to be constructed by
Landlord in the Building
2 Premises, as set forth in Exhibit D to this Lease (with the except~on of
Landlord's Design Allowance), shall be .applicable to the Building 2 Premises as
if the Building 2 Premises were the Building 1 Premises (and all references to
the Premises, Building, Tenant Improvements, Building Structure, Building
Systems, and similar terms shall be deemed to apply only to Building 2), except
that: (I) the following dates shall be substituted in Section 2(a) and Section 3
(a) for the Space Plans Delivery Deadline, the Working Drawings Delivery
Deadline and the Governmental Plan Approval Deadline, respectively:
2(a): Building 2 Space Plans Delivery Deadline -November 28,2011;
3(a): Building 2 Working Drawings Delivery Deadline -85% percent complete
drawings March.5, 2012;
(II) final (i.e., 100% complete) Working Drawings April 2, 2012 (and for the
purpose of this Subpart II, the terms of Section 3(a) of Exhibit D will apply to
both the 85% complete Working Drawings and the final (i.e., 100% complete)
Working Drawings as if restated in its entirety for both sets of plans);
and (III) the following text shall be added after the last sentence of Section
5: Notwithstanding the foregoing terms of this Section 5, Tenant may request
reasonable changes to the following three (3) matters, on or before the date
that the 85% complete Building 2 Working Drawings must be complete and, so long
as such changes do not materially impact the Building 2 Base Building or the
Building 2 Base Building Plans and Tenant uses diligent commercially reasonable
efforts to facilitate and cooperate with Landlord to promptly effectuate any
such requested changes, such change requests will not be deemed to be Tenant
Delay: (i) exhaust venting for computer lab space,
(ii) infrastructure for a kitchen/cafeteria space, and (iii) venting for a
kitchen/cafeteria space.
The Delay Penalties for the Work performed under this Exhibit J shall not exceed
Two Thousand Dollars ($2,000) for the first thirty (30) days of delay and Ten
Thousand ($10,000) for each day of delay from (and including) the thirty-first
(31st) day until (and including) the ninetieth (90th) day, and Twelve Thousand
Dollars ($12,000) for each day of delay thereafter.
The Construction Allowance for the Building 2 Premises (and the applicable
portions of the Work on Schedule 1) shall be Seventy Dollars ($70.00) per
rentable square foot in the Building 2 Premises. The Agent CM Fee shall be paid
for the Building 2 Work as set forth in Section 10 of Exhibit D (with respect to
the Building 2 Work), provided that the Construction Allowance (applicable to
the Building 2 Premises) may be used to fund the same as set forth in Section 10
of Exhibit D. Landlord shall not provide an additional design layout allowance
with respect to Building 2 and the amount specified therefor Exhibit D applies
to the same for both the Building 1 Premises and the Building 2 Premises
(notwithstanding anything to the contrary). Tenant may not begin drawing funds
from the Construction Allowance (applicable to Building 2) following the date of
this Lease as set forth in Exhibit D. ·Landlord and Tenant agree that the Agent
at Risk selected by Landlord (the "Building 2 Agent at Risk") for the Building 2
Base Building Work will be the same Agent at Risk selected by Landlord for the
Work with respect to the Building 2 Tenant Improvements. The Building 2 Agent at
Risk may, at Landlord's option, be different than the Agent at Risk that
performs the Work with respect to Building 1, but the Building 2 Agent at Risk
will be selected by Landlord from the list of parties identified on Schedule 1
of Exhibit D.

J - 1

--------------------------------------------------------------------------------






For the purpose of this Exhibit J, Substantial Completion of the Building 2
Tenant Improvements means that the Building 2 Base Building Work is
substantially completed, the Work (with respect to the Building 2 Tenant
Improvements) is substantially completed and (as selected by Landlord) either
Landlord's architect or Tenant's architect shall have certified the same on a
standard form AlA form 704 certificate or similar certification, and the
Building 2 Premises and the immediate parking areas associated with Building 2
shall be usable and accessible and substantially free of debris.
Notwithstanding. the foregoing terms of this paragraph, Substantial Completion
of the Work (with respect to the Building 2 Tenant Improvements) shall have
occurred even though minor details of construction, decoration, landscaping and
mechanical adjustments remain to be completed by Landlord, provided that the
same do not materially interfere with Tenant's business operations. For the
purpose of determining solely whether any of the Building 2 FF&E Condition,
and/or the Building 2 Lab Space, have achieved "Substantial Completion," the
same will deemed to have occurred when the same is substantially completed in
substantial accordance with the Working Drawings therefor, and either (as
selected by Landlord) Landlord's architect or Tenant's architect shall have
certified the same on a standard form AlA form 704 certificate or similar
certification . . If Landlord elects for Tenant's architect to make any such
certification of substantial completion as aforesaid, then Tenant agrees to
cause its architect to reasonably provide the same.



J - 2

--------------------------------------------------------------------------------




SCHEDULE l
BUILDING 2 BASE BUILDING SPECIFICATIONS
Unless otherwise expressly provided in this Schedule, all of the following work
shall be performed at Landlord's sole cost and expense.
Category
Item
Specifications
Energy
Efficiency
LEED Certification
Building 2 base building will be built to standards expected to earn it
certification as LEED Gold. The certification will not be obtained until
completion of the Building 2 base building.
Super
Structure
Structure
Reinforced concrete load-bearing exterior wall structure with structural steel
framing and composite concrete floor desks.
Column Spacing
30'-0" x 35'-0" (typical)
Floor Load
Floors 2 and 3 - 100 lbs. per square foot dead load (except as set forth below
in the next sentence).


Tenant's leased space for (i) 2 bays on floor 2 (as designated on Schedule 3 of
this Exhibit J), and the first floor, 250 lbs. per square foot live load.
Slab to Slab Height
14' - 0"
Ceiling Heights
11' finished ceiling in lobby and 9' finished ceiling in office areas.
Construction Code
To be Fully Sprinklered
Covered Walkway
Landlord shall design and construct at Landlord's expense a covered walkway
between the side of Building 1 and the side of Building 2 in accordance with the
plans attached hereto as Schedule 5.
Building
Envelope
Facade
Textured reinforced concrete load-bearing walls.
Fenestration
Aluminum storefront and curtain wall systems with 1" insulated vision and
spandrel glazing.
Roof
Single ply white reflective TPO roofing with R-30 insulation.
Access Control
Card readers for "after hours" access at primary building entrances, 1st floor
restrooms, and central stairs.
Base Building
Amenities
Loading Docks
Two 4' loading areas and 8' high dock door, as well as a dock leveler identified
by the manufacturer's specifications shown on Schedule 4 of this Exhibit J.
Parking
Four cars per 1,000 rentable square feet (subject to terms of the Lease).
Lobby Finishes
Architectural cherry millwork with polished stone base, polished travertine
flooring with black granite accents, painted gypsum wall and ceiling surfaces,
and cherry wood and glass tenant entrances.
Conduit
Conduit (consisting of two four-inch lines) for Tenant to install its
telecommunications, electric and generator supply between the two Buildings.
Such conduit shall be laid in a concrete bed with the lines separated by a
minimum of 12" and a minimum bend radius of 48" at building entry.


J - 3

--------------------------------------------------------------------------------




Mechanical Systems
Design Conditions
Installed equipment designed to provide the following: Summer Indoor - 75
degrees F.D.B. and 50% RH. Summer Outdoor - Based on local 2-1/2% design
conditions as specified in the latest edition of the "ASHRE Handbook of
Fundamentals". Winter Indoor - 70 degrees F.D.B. Winter Outdoor - Based on local
97-1/2 design conditions as specified in the latest edition of the "ASHRE
Handbook of Fundamentals".


Electrical Load - 4.0 watts/sf (lighting & power). Occupy - 1 person / 142
square feet. Ventilation Air (Outside Air) - 20 cfm per person.
RTUs
Six variable air volume (VAV) rooftop air conditioning units plus one constant
volume RTU for the lobby and one split system heat pump for the elevator machine
room. The six RTUs are complete with supply fan, exhaust fan, evaporator coils,
electric heating coil, compressors, condensing unit, comparative enthalpy air
economizer, heat wheel energy recovery section, isolation springs, roof curb and
controls interface.
Distribution and VAVs
Vertical insulated ductwork drops and main horizontal insulated ductwork loops;
VAV boxes (including controls), ducts and grills for finished common areas; and
52 fan powered boxes with electric re-heats in the tenant shell areas.


The remainder of the tenant distribution and tenant VAV boxes are to be provided
as part of the Construction Allowance.


VAVs installed by Tenant are to be fan powered, parallel type terminals with
electric heating coils at the building perimeter at a rate of one box per
approximately 30 linear feet of perimeter space in accordance with the base
building specifications; and shut off type terminals at a rate of approximately
one box per 1000 square feet of interior area in accordance with the base
building specifications.


If Tenant elects in writing on or before a date that does not delay the Work (as
defined in Exhibit D), Landlord will not install VAV, electrical connections,
controls, taps and spiral duct from trunk line to VAV at a credit of $2,025 per
VAV. Any such credit shall be in the form of an increase in the Construction
Allowance or a credit against Tenant's Basic Rent obligations for the Building 2
Premises first arising after the Building 2 Rent Commencement Date, as selected
by Landlord.
Controls & Instrumentation
DDC based automatic temperature control system.
Electrical Systems
Supply
3000 amp service at 277/480 voltage service.


Tenant may, at Tenant's sole cost, install one additional transformer in
Building 2 for future expansion. Tenant shall pay all costs for conduit, etc.
servicing the additional transformer.
Distribution
Building common areas are separately metered and distributed. Six tenant meters
are provided along with distribution to two electric closets per floor. Each
closet contains two 277 V panels with breakers, a step down transformer, and two
120 V panels with breakers.
Delivery of Current
Landlord shall cause electrical current to be delivered to the floors of
Building 2 in the following amounts (and for partial floors occupied by Tenant,
such amount shall be applicable to the portion of the floor leased by Tenant as
of the date of this Lease):
480Y/277V total power per floor: 640A, 531.8kVA, 478.7kW (0.9 PF), 17 W/sf
480Y/277V HVAC: 300A, 249kVA, 224kW (0.9 PF), 1 W/sf
208Y/120V power: 417A @ 208/120V, 150kVA, 143kW (0.95 PF), 5 W/sf
Spare capacity: 149A @ 480277V or 344A @ 208/120V; 124kVA, 112kW (0.9 PF) 4 W/sf
Plumbing
Systems
Storm Water
Roof storm water is collected via a series of roof drains, concealed vertical
leaders, and underground piping to an on-site storm drain system.
Rest Rooms
Landlord shall provide, at Landlord's sole cost, building-standard rest rooms on
each floor on Building 2, including dual flush toilet valves, ultra low flow
urinal flush valves, and low flow faucets, overflow drains, and containing
finishes substantially similar to those existing in the Building 1 rest rooms.
The first floor restroom shall include accessible showers. Electric water
coolers shall be provided on each floor.


J - 4

--------------------------------------------------------------------------------




Telecomm-
unications
Distribution
Three 4" telephone conduits are provided to each building from the Verizon
manhole in Corporate Center Drive terminating in Building 2's main telecom room.
Conduit is provided from this location to two stacked series of telephone
closets serving each floor.
Life Safety
Systems
Sprinkler System
Base building fire suppression system is a complete automatic, wet type
sprinkler system and includes service connection from the on-site main, control
valves, check valves, alarm actuating devices, fire department Siamese
connection, tamper switches, and standpipe. Finished common area heads are
installed as semi-concealed. Tenant area heads are installed "turned up" and are
to be modified by Tenant as part of the Construction Allowance.
Detection System
Building 2 is provided with a non-coded addressable, supervised, automatic fire
alarm system with central control panel and manual pull stations in the finished
common areas. Automatic heat and smoke detectors are provided in the base
building common elements as required by code. Tenant area detection devices are
to be provided by Tenant as part of the Construction Allowance.
Horns and Strobes
Horns and strobes are provided in the finished common areas and Tenant shall
install the same in Tenant areas as part of the Construction Allowance.
Vertical
Transport-
ation
Elevators
Three hydraulic 3,500 lb. capacity elevators, with removable protection pads for
tenant move-in and occupancy/operations.
Elevator
Lobbies
Multi-Tenant Floors
Multi-tenanted upper floor elevator lobbies will be finished with carpet, base,
painted gypsum board walls, ceilings, and lighting to match the first floor
lobby finished, with such work to be performed by Tenant as part of the
Construction Allowance.
Single-Tenant Floors
Single-tenanted upper floor elevator lobbies will be constructed by Tenant as
part of the Construction Allowance.


J - 5

--------------------------------------------------------------------------------




Tenant Shell
Spaces
Flooring
Landlord shall provide level concrete flooring prepared and ready for Tenant's
finished flooring. Concrete floor coverings will be furnished and installed by
Tenant as part of the Construction Allowance.
Perimeter Kneewall
Framed, insulated and drywalled perimeter wall and kneewall with aluminum window
sill.
Columns Enclosure
Interior columns enclosed in drywall.
Demising Walls
Tenant shall, at Tenant's cost (which may be paid from the Construction
Allowance), construct and finish all required demising walls on floors of which
Tenant is the sole occupant.


Landlord shall construct all required demising walls on multi-tenanted floors
and finish the common area-facing walls on such floors, and Tenant shall, at
Tenant's cost (which may be paid from the Construction Allowance), finish such
Tenant premises-facing walls.
Doors and Frames
Tenant shall install building standard 8'-0" x 3'0" hollow mental frames and
cherry wood doors as part of the Construction Allowance at Tenant interiors.


Tenant shall install cherry wood framed glass suite entry doors as part of the
Construction Allowance.
Ceiling Grid and Tile
Tenant shall install building standard 2'-0" x 2'-0" regular edge tiles with
7/8" wide massed white tees as part of the Construction Allowance.
Window Treatment
Landlord will provide and install Building standard horizontal aluminum window
blinds (SWF Color #630 Coconut or equivalent) at all exterior windows.
HVAC Distribution
Tenant shall install additional ductwork and terminals to meet base building
specifications (as noted above) as part of the Construction Allowance.
Fire Protection
Existing fire suppression loop and upright turned heads. Tenant shall make
modifications for the installation of semi-concealed heads as part of the
Construction Allowance. FM200 and/or Pre-action fire protection system will be
installed in data center area by Tenant as part of the Construction Allowance.
Lighting
Tenant shall install all building standard and specialty lighting as part of the
Construction Allowance. Building standard lighting shall consist of 2' x 2'
recessed perforated basket type fixtures with electronic ballast and two T-5
Lamps (Corelite Class R3 Rectangular Perforated Inlay or equal).
Tenant may install specialty lighting designated by Tenant in the applicable
specialty areas.
Light Switches
Tenant to install as required as part of the Construction Allowance.
Emergency Lighting
Tenant to install in the Building 2 Premises as required as part of the
Construction Allowance. Landlord to install in all common areas of Building 2.
Power Receptacles
Tenant to install in the Building 2 Premises as required as part of the
Construction Allowance.
Fire Alarm Devises
Tenant to install in the Building 2 Premises as required as part of the
Construction Allowance. Landlord to install in all common areas of Building 2.
Communications Wiring
Tenant to install at Tenant's sole cost.



Tenant shall have the right to locate, in a location adjacent to the Building
and reasonably acceptable to Landlord, condenser heat rejection units as
required for supplemental cooling units required for data center or lab spaces.



J - 6

--------------------------------------------------------------------------------




SCHEDULE 2
BUILDING 2 BASE BUILDING PLANS
[to be attached]



J - 8

--------------------------------------------------------------------------------




[picture7.jpg]



--------------------------------------------------------------------------------




SCHEDULE 3
FLOOR LOAD DESIGNATIONS
[to be attached]





J - 9

--------------------------------------------------------------------------------




[picture8.jpg]



--------------------------------------------------------------------------------




SCHEDULE 4
DOCK LEVELER
[see attached]



J - 10

--------------------------------------------------------------------------------




[picture9.jpg]





--------------------------------------------------------------------------------




[picture10.jpg]



--------------------------------------------------------------------------------




SCHEDULE 5
COVERED WALKWAY PLANS
[to be attached]
The plans attached to this exhibit are subject to the following:
1. Extent and requirement for railings is specifically addressed and approved by
Tenant in Tenant's reasonable discretion, subject to compliance with all
applicable codes including but not limited to ADA.
2. Coordination between canopy columns and existing sidewalk is specifically
addressed to eliminate columns from landing in the middle of sidewalks and
approved by tenant.
3.Costs for modifications to existing conditions to accommodate the current
layout as represented by the canopy drawings is included in the terms of the
lease covered by LL and not the Tenant. Existing conditions that may be impacted
by the final coordination include, but not limited to, existing sidewalks,
landscaping, site utilities, etc.



J - 13

--------------------------------------------------------------------------------




[picture11.jpg]





--------------------------------------------------------------------------------






[picture12.jpg]



--------------------------------------------------------------------------------




[picture13.jpg]





--------------------------------------------------------------------------------




[picture14.jpg]





--------------------------------------------------------------------------------




[picture15.jpg]





--------------------------------------------------------------------------------




[picture16.jpg]





--------------------------------------------------------------------------------




[picture17.jpg]





--------------------------------------------------------------------------------




[picture18.jpg]





--------------------------------------------------------------------------------




[picture19.jpg]





--------------------------------------------------------------------------------




[picture20.jpg]

--------------------------------------------------------------------------------




EXHIBIT K
CLEANING
[see attached]



K - 1

--------------------------------------------------------------------------------






[picture21.jpg]



--------------------------------------------------------------------------------




[picture22.jpg]





--------------------------------------------------------------------------------




[picture23.jpg]





--------------------------------------------------------------------------------




[picture24.jpg]

--------------------------------------------------------------------------------




EXHIBIT L


Intentionally Omitted



L - 1

--------------------------------------------------------------------------------




EXHIBIT M
Form of Subordination, Non-Disturbance and Attornment Agreement
NON-DISTURBANCE, ATTORNMENT
AND SUBORDINATION AGREEMENT
THIS NON-DISTURBANCE, ATTORNMENT AND SUBORDINATION AGREEMENT is made and entered
into as of ________ day of _______________, _____, by and between ClENA
CORPORATION,a Delaware corporation (the "Tenant"), whose address is 1201
Winterson Road, Linthicum, MD 21090, W2007 RDG REALTY, L.L.C., a Delaware
limited liability company (the "Landlord"), W2007 RDG HOLDCO, L.L.C., a Delaware
limited liability company (the "Borrower"), whose address is c/o Archon Group,
L.P., 6011 Connection Drive, Irving, Texas 75039, Attn: . General
Counsel-Station Ridge, and _____, as Agent (said Agent, together with any other
entity which may hereafter be appointed as Agent under the [Construction Loan
and Security Agreement] described below, is hereinafter referred to as the
"Agent"), whose address for purposes hereof is ________ . The Agent serves as
administrative agent for the financial institutions (the "Lenders") which are
now or may hereafter become parties to that certain [Construction Loan and
Security Agreement] executed or to be executed by and among the Agent, the
Lenders, Landlord and Borrower in connection with the refinancing of, and
construction of certain improvements on, the Land (as hereinafter defined).
RECITALS:
Landlord owns the land described in Exhibit A attached hereto and hereby made a
part hereof for all purposes (the "Land").
Reference is hereby made to that certain Lease Agreement dated effective
____________, 2011, between the Landlord, as landlord, and Tenant, as tenant,
said Lease not having been previously amended (said Lease Agreement shall herein
be referred to as the "Lease Agreement"). Pursuant to the terms of the Lease
Agreement, Tenant is the owner of a leasehold estate in a portion of the
improvements to hereafter be constructed upon the Land (such portion of the
Land, and the leased improvements thereon, being herein called the "Premises").
The Lease Agreement, together with all subsequent renewals, extensions and
modifications of the Lease Agreement which are made in accordance with the terms
hereof, are hereinafter collectively called the "Lease."
Landlord has executed or may execute an [Indemnity Deed of Trust, Assignment and
Security Agreement] (the "Mortgage") covering, among other property, the Land in
favor of the Agent, for the ratable benefit of the Lenders more particularly
described therein, as security for indebtedness of Borrower to the Agent and the
Lenders, which indebtedness is guaranteed by Landlord. .
As a condition to the extension by the Lenders to Borrower of the indebtedness
to be secured by the Mortgage, the Agent has required that Tenant subordinate
Tenant's leasehold interest in the Premises to all liens, security interests and
assignments securing payment of any and all indebtedness now or hereafter
secured by the Mortgage. Tenant is willing to proceed with such subordination of
its leasehold interest; provided, however, that as a condition to such
subordination, Tenant has required that Tenant's right of possession to the
Premises shall not be disturbed by the Agent, the Lenders or any third party in
the exercise of any of the Agent's or Lenders' rights under the Mortgage and all
other security instruments securing payment of any of the indebtedness of
Borrower secured by the Mortgage, which

M - 1

--------------------------------------------------------------------------------




protection the Agent and Lenders are willing to grant in order to induce Tenant
to proceed with such subordination.
AGREEMENTS:
In consideration of the premises and the sum of Ten Dollars ($10.00) paid by the
Agent to Tenant, and other consideration, the receipt and sufficiency of which
is hereby acknowledged, Tenant, Landlord, Borrower and Agent (for itself and on
behalf of the Lenders), mutually agree as follows:
1.Representations. Tenant hereby acknowledges to the Agent that the Lease is in
full force and effect and has not been changed since execution. As of the date
hereof, the Lease embodies the entire agreement between Landlord and Tenant and
there are no side letters or other ancillary agreements between Landlord and
Tenant. To Tenant's knowledge, as of the effective date hereof, there exists no
default on the part of Landlord or Tenant under the Lease.
2.Subordination. Tenant covenants and agrees with the Agent that, subject to the
terms and conditions of this Agreement, all of Tenant's right, title and
interest in and to the Premises and any other interest of Tenant in the Land and
any improvements thereon are and shall be subject, subordinate and inferior to
(a) the lien and security interests of the Mortgage and all renewals, increases,
replacements, extensions or modifications thereof and all other security
instruments securing payment of any indebtedness of Borrower secured by the
Mortgage, including any future advances made with respect to the Land and/or any
improvements thereon, and (b) all right, title and interest of the Agent in the
Land and the improvements thereon, including without limitation the Premises,
pursuant to the Agent's enforcement of the lien and security interest of the
Mortgage and/or any lien or security interest of any other security instruments
securing payment of any indebtedness of Borrower secured by the Mortgage.
3.Nondisturbance. The Agent covenants and agrees with Tenant that, so long as no
event of default by Tenant has occurred and is continuing under the Lease (after
the expiration of the applicable notice and curative periods contained therein,
if any), the Agent shall not disturb or interfere with Tenant's right of
possession to the Premises in the event that the Agent or the Agent's successors
or assigns, or any other purchaser at any foreclosure sale pursuant to the
Mortgage or any other security instrument (hereinafter referred to as a
"Foreclosure Transferee"), acquires title to all or any part of the Premises
pursuant to the exercise of any remedy provided for in the Mortgage or any other
security instrUment, nor shall Tenant be named as a party defendant to any
action to foreclose the liens and security interests of the Mortgage or any
other security instrument or otherwise for the purpose of terminating,
disturbing or interfering with Tenant's interest and estate under the Lease,
except to the extent required by applicable law.
4.Attornment. Tenant covenants and agrees to attorn to the Agent or any other
Foreclosure Transferee, as Tenant's new landlord, and agrees that the Lease
shall continue in full force and effect as a direct lease between Tenant and the
Agent or any other Foreclosure Transferee, if applicable, upon all of the terms,
covenants, conditions and agreements set forth in the Lease; provided, however,
the Agent, Lenders or such other Foreclosure Transferee shall not be:


(a) liable for any act, omission or breach of warranty or representation of any
prior landlord, including Landlord; provided, however, if Tenant has provided
Ageut a copy of any notices delivered to Landlord of a default by Landlord,
Agent or the Foreclosure Transferee, as the case may be, will be obligated under
the Lease for any default of Landlord stated in said notice delivered to Agent,
which is reasonably susceptible to being cured and which continues and remains
uncured at the time Agent or such other Foreclosure Transferee obtains
possession or title to the Land, in which case, Agent or the Foreclosure
Transferee will be afforded thirty (30) days from the later of (i) Agent or the
Foreclosure Transferee obtaining possession or title to the Land, or (ii)
Agent's or the Foreclosure Transferee's receipt of a notice from Tenant
specifying such default. Unless such default is of such a nature to reasonably
require more than thirty (30)

M - 2

--------------------------------------------------------------------------------




days to cure and then, Agent or the Foreclosure Transferee shall be permitted
such additional time as is reasonably necessary to effect such cure, if Agent or
the Foreclosure Transferee is proceeding diligently. to cure such default.
Notwithstanding the foregoing, Agent or the Foreclosure Transferee will not be
liable for any act, omission or breach of warranty or representation of any
prior landlord occurring prior to Agent filing a foreclosure· proceeding against
the Land, unless Tenant has given Agent written notice ofthe default prior to
such filing;
(b) subject to any offset, defense or counterclaim which Tenant might be
entitled to assert against any prior landlord, including Landlord; provided,
however, if (i) Tenant has complied with Tenant's obligations under the Lease
(if any) to preserve Tenant's rights in case of Landlord default by giving
Landlord written notice specifying such default and (ii) Tenant has provided
Agent a copy of such notification, Tenant shall be entitled to exercise any
contractual self-help and offset rights permitted under the Lease with respect
to any default of Landlord that (i) continues and remains uncured at the time
Agent or such other Foreclosure Transferee obtains possession, control or title
to the Premises, and (ii) that is not cured by Agent or the Foreclosure.
Transferee, as the case may be, within the cure period set forth in subsection
(a) above. Notwithstanding the foregoing, Tenant shall not be entitled to any
offsets rights against Agent or such Foreclosure Transferee which Tenant might
be entitled to assert against any prior landlord relating to acts or omissions
that occurred prior to Agent filing a foreclosure proceeding against the Land,
unless Tenant has given Agent written notice of the default prior to such
filing, but Tenant shall still have rights to self-help;
(c) bound by any payment of rent, additional rent or other sum made by Tenant to
Landlord for more than one (1) month in advance of its due date under the Lease;
(d) bound by any amendment or modification of the Lease, any assignment of the
Lease, or any subletting the Lease hereafter made without the prior written
consent of the Agent, to the extent such amendment or modification matenally and
adversely alters the rights, duties or obligations of Landlord under the Lease,
including without limitation, (i) a change in the initial or any renewal term of
the Lease,. (ii) a change in any renewal,expansion, purchase, refusal or first
offer rights under the Lease, (iii) a change in the description of the Demised
Premises, (iv) a modification of the prohibited business activities or uses set
forth in the Lease, (v) a change in the amount or calculation of Rent (as defmed
in the Lease) or any other sum which is due and payable under the provisions of
the Lease, or (vi) a modification of any other key economic factors or terms of
the Lease, except in all such events (1) any matter for which Landlord must not
expressly unreasonably withhold consent under the terms of the Lease, (2) any
modification or ·amendment to the Lease which implements the exercise of a
specific right of Tenant in the Lease to extend the term of the Lease pursuant
to any option to renew the Lease as ofthe date of this Agreement, or (3) as
otherwise approved by Agent in accordance with this Agreement (it being
understood and agreed that any other amendment or modification of the Lease does
not require the prior written consent of Agent, so long as Agent is furnished
with a complete copy of any such amendment or modification within a reasonable
time after the execution and delivery of the same by Landlord and Tenant);
(e) personally liable for any obligation under the Lease, it being understood
that any recovery of a judgment by Tenant against Agent, Lenders or such other
Foreclosure Transferee, as the case may be, shall be limited strictly to Agent,
Lenders or such Foreclosure Transferee's interest in the Land and the
improvements thereon;

M - 3

--------------------------------------------------------------------------------






(f) liable for the construction of any improvements required of Landlord under
the Lease; provided, however, if Tenant has provided Agent a copy of any notices
delivered to Landlord related to termination arising from construction
obligations, such lack of liability shall not affect any rights of self-help and
offset or termination described in the Lease in the event of such failure to
complete such improvements. Notwithstanding the foregoing, so long as the Lease
is in full force and effect and no party has acted to terminate the Lease, in
the event that a Foreclosure Transferee acquires title to all or any part of the
Premises pursuant to the exercise of any remedy provided for in the Mortgage or
any other security instrument, and (1) Tenant has complied with its obligation
to provide Agent a copy of any notices delivered to Landlord related to
termination arising from construction obligations, and (2) Foreclosure
Transferee fails to timely complete the construction of those improvements
required to be performed by Landlord under Exhibit D and Exhibit J of the Lease
(after the expiration of any applicable notice and cure period provided under
the Lease (if any)), then Tenant is hereby granted (x) the right to exercise
self-help to complete such construction in accordance with the terms of the
Lease as if Tenant was the "Landlord" thereunder, and (y) to the extent Landlord
was obligated under Exhibit D and Exhibit J of the Lease to pay such costs
(those costs that Landlord was so obligated to pay are hereinafter referred to
as the "Project Costs"), the right to set off from Tenant's rental obligations
all of Tenant's actual out-of-pocket costs and expenses incurred in the
completion of such construction (less any amounts Tenant receives from the L/C
(defined below). The parties acknowledge that Tenant has been provided a Letter
of Credit issued by JPMorgan Chase Bank, N.A., on the account of Borrower for
the benefit of Tenant in the original face amount of $6,500,000.00 (the "L/C"),
which L/C may be drawn upon by Tenant only if (a) a Foreclosure Transferee has
acquired title to all or any part of the Premises, (b) such Foreclosure
Transferee fails to timely complete the construction of those improvements
required to be performed by Landlord under Exhibit D and Exhibit J of the Lease
(after the expiration of any applicable notice and cure period provided under
the Lease (if any)), and (c) Tenant has provided Agent with a statement
certifying that Foreclosure Transferee has failed to timely complete the
construction of those improvements required to be performed by Landlord under
Exhibit D and Exhibit J of the Lease (the "Completion Work") (after the
expiration of any applicable notice and cure period provided under the Lease (if
any)) and specifying which improvements still need to be completed, provided
that draws are limited to Project Costs. The face amount of the L/C is subject
to reduction from time to time in accordance with the burn-down schedule
attached as an exhibit to the L/C. Tenant shall use the proceeds of the L/C to
pay for the Project Costs for which the disbursement is made (or to reimburse
Tenant for such Project Costs if Tenant has paid for same· out of its own
funds). All Project Costs shall be set forth in a budget based on the general
contractor's estimate of the cost to complete the Completion Work as reasonably
verified by Agent (the "Project Budget"). Agent shall not be obligated to
disburse more than the amount shown in the approved Project Budget for any item
of Project Costs. Disbursements from the L/C are not required to be made more
frequently than monthly. Agent shall have received the following in form and
substance satisfactory to Agent (collectively, a "Draw Package") at least ten
(10) business days prior to the date of the requested L/C disbursement: (i) a
request for funds under the L/C; (ii) a draw request certification from the
contractor covering the requested draw in the form of AlA Form G702 and G703 or
an equivalent form acceptable to Agent (with contractor's sworn statement and
application for payment attached thereto); (iii) to the extent required by
Agent, copies of partial lien waivers or releases of lien for all lienable work
done and materials delivered; (iv) a list of soft costs to be paid from the
requested draw, and copies of invoices for each item of soft costs in excess of
$25,000.00; (v) if requested by Agent, a copy of Tenant's then current change
order log; (vi) to the extent not previously delivered to Agent, copies of all
permits, certificates, licenses and approvals required under applicable legal
requirements for the construction of the Premises as of the date of the
requested draw and copies of all subcontracts; and (vii) additional
documentation reasonably requested by Agent.

M - 4

--------------------------------------------------------------------------------




(g) in any way responsible for any deposit or security that Tenant may have
given to any previous landlord which has not been delivered to the Agent or the
Foreclosure Transferee, as applicable.
5. Casualty and Condemnation Proceeds. If the Premises sustains a casualty loss
covered by insurance, or if the Premises or any part thereof is taken under the
power of eminent domain, any insurance proceeds payable to Landlord by reason of
the casualty loss to the Premises and any award or damages (direct or
consequential) payable to Landlord by reason of the taking of the Premises shall
be disposed of as follows:
(a) If the Lease obligates Landlord to repair and restore the Premises, or such
repairs and restoration are otherwise undertaken by agreement among the parties,
then the insurance or condemnation proceeds shall be deposited in a special
escrow account under Agent's exclusive control to be applied by Agent to the
repair and restoration of the Premises in substantially the same manner
construction loan proceeds are handled by Agent. Except to the extent otherwise
provided in the Lease, Landlord shall be responsible for repair and restoration
of the Premises. However, notwithstanding the foregoing, Agent may, at its
option, apply all or any part of the insurance or condemnation proceeds to the
satisfaction of \the indebtedness secured by the Deed of Trust if:
(1) An Event of Default exists under the Mortgage;
(2) Intentionally Deleted;
(3) The insurance or condemnation proceeds deposited to the escrow account are
insufficient to pay the anticipated costs of repairing and restoring the
Premises in full, and neither Landlord nor Tenant deposits such additional sums
to the escrow account as may be reasonably required by Agent to pay the
anticipated costs of the repair and restoration of the Premises in full;
(4) Neither Landlord nor Tenant provides at Agent's request evidence
satisfactory to Agent that (i) repair and restoration of the· Premises are
economically feasible, (ii) Agent's security for the ratable benefit of the
Lenders will not be significantly impaired by the repair and restoration of the
Premises, and (iii) the resulting value of the Premises after the completion of
all repairs and restoration will be equal to or greater than the value of the
Premises prior to the casualty loss or taking;
(5)     Landlord and/or Tenant fail to obtain Agent's prior written approval
(which will not be unreasonably withheld) of any plans and specifications,
general contractor and contracts or agreements for the repair or restoration of
the Premises;
(6) Repairs and restoration are not commenced, diligently pursued, and completed
within a· reasonable period of time; or
(7) The Lease is terminated as a result of the casualty loss or taking.
Neither Agent nor any Lender will be required to be a party to any contract or
agreement for the repair or restoration ofthe Premises. Agent may disburse
orre1ease funds from the escrow account to or for the benefit of Landlord and
shall not be responsible for the proper application or use of funds paid or
released from the escrow account. Any funds remaining in the escrow account
after the repair and restoration of the Premises may be applied by Agent towards
satisfaction of the indebtedness secured by the Mortgage, regardless of whether
the same is then payable. The application of insurance or condemnation proceeds
in the manner described above or towards the satisfaction of the

M - 5

--------------------------------------------------------------------------------




indebtedness secured by the Mortgage shall not extend or postpone the due date
of payments due under the terms of any obligation secured by the Mortgage.
(b) If the Lease does not obligate Landlord to repair and restore the Premises
or if such repairs and restoration are not undertaken by agreement among the
parties, any insurance or condemnation proceeds payable to Landlord shall be
disposed of in accordance with the terms of the Mortgage.
(c) Notwithstanding anything in this section to the contrary, Tenant shall be
entitled to any insurance or condemnation proceeds payable to Tenant to the
extent such proceeds are paid in compensation for damage to or the taking ofTen
ant's real, personal or tangible property.
(d) In the event of a foreclosure of the Mortgage, a deed in lieu of foreclosure
or any other transfer of title to the Premises in satisfaction of any
indebtedness or obligation secured thereby, all right, title and interest of
Landlord to (i) any insurance policies then in force, (ii) any insurance
proceeds resulting from damage to the Premises which occurred prior to such
foreclosure or transfer, and (iii) any condemnation proceeds payable by reason
of any taking under the power of eminent domain which occurred prior to such
foreclosure or transfer, shall pass to Bank or to its grantee or to the
Foreclosure Transferee.


6. Agent's Opportunity to Cure. Tenant hereby agrees to give written notice to
the Agent of any default of Landlord under the Lease, contemporaneously with
delivery of such notice to Landlord. It is further agreed that such notice will'
be given to any successor in interest of the Agent under the Mortgage, provided
that prior to any such default of Landlord, such successor in interest shall
have given written notice to Tenant of its acquisition of the Agent's interest
therein, and shall have designated the address to which such notice is to be
directed. Notwithstanding any provisions of·the Lease to the contrary, Tenant
may not terminate the Lease as a result of any default by Landlord without
affording to the Agent or its successors a period of time to remedy any such
default equal to the greater of (a) thirty (30) days or (b) the curative period
afforded Landlord for such default under the provisions of the Lease, such
period to commence upon the effective delivery date to the Agent of Tenant's
notice of such default pursuant to Section 9 oft his Agreement.


7. Assignment of Rents. After notice is given to Tenant by the Agent that an
Event of Default (as defined in other Mortgage) has occurred and that rentals
due and payable under the Lease should be paid directly to. the Agent pursuant
to the terms of one or more of the assignments of rents (collectively the "Rent
Assignments") executed and delivered or to be executed and delivered by Landlord
to the Agent in connection with the Mortgage, Tenant shall thereafter pay
directly to Lender all rentals and other monies due or to become due and payable
under the Lease. The Agent hereby represents and warrants to Tenant, and
Landlord acknowledges and agrees that under the terms of said Rent Assignments,
Landlord has expressly authorized Tenant to make such payments directly. to the
Agent and Landlord has released and discharged Tenant and does hereby release
and discharge Tenant from any liability to Landlord oil account of any such
payments made to the Agent in accordance with the Agent's written instructions
to Tenant.
8. Defined Terms. Any use of the terms "Landlord," "Tenant," "Lender" or "Agent"
are hereby deemed to refer to and include, not only the original party named if
this Agreement in such respective capacities, but also any and all heirs, legal
representatives, successors or assigns of any such parties with respect to such
parties' interest in the Lease, the Premises or in the indebtedness secured by
the Mortgage.
9. Notices. All notices, demands or requests provided for or permitted to be
given pursuant to this Agreement must be in writing and shall be given or served
by depositing in the United States Mail, postpaid, registered or certified,
return receipt requested, or by Federal Express or comparable overnight delivery
service, and addressed, as to the Agent, to the address set forth on the first
page hereof, and as to

M - 6

--------------------------------------------------------------------------------




Tenant, to the address set forth on the first page hereof. All notices, demands
and requests shall be deemed effective and received four (4) business days after
being deposited in the United States Mail or one (1) business day after being
deposited with Federal Express or comparable overnight delivery service for next
business day delivery. By giving ten (10) days prior written notice thereof
pursuant to the provisions. hereof, Tenant or the Agent shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses.
10. No Oral Amendments. This Agreement may not be discharged or modified orally
or in any manner other than by an agreement in writing specifically referred to
this Agreement and signed by all parties hereto.
11. Miscellaneous. The provisions hereof shall be self-operative and effective
without the necessity of execution of any further instruments on the part of any
party hereto or the respective heirs, legal representatives, successors or
assigns of any such party. This Agreement may be executed in multiple
counterparts.
12. Governing Law. This Agreement shall be governed by the laws of the State of
Maryland.


13. Tenant Right to Record. Tenant shall have the right to record this
Agreement.
14. Severability. If any clause or provision of this Agreement is illegal,
invalid or unenforceable under present or future laws, such clause or provision
shall be deemed to have been severed from this Agreement and shall not affect
the validity and enforceability of the remainder of the Agreement.
[SIGNATURE(S) ON FOLLOWING PAGE(S)]



M - 7

--------------------------------------------------------------------------------




EXHIBIT N
COMPETITOR LIST









N - 1

--------------------------------------------------------------------------------




EXHIBIT O
LANDLORD'S WIRING INSTRUCTIONS











O - 1

--------------------------------------------------------------------------------




EXHIBIT P
OPERATING COST EXCLUSIONS
1.
Leasing, sale or other brokerage commissions (whether employed in-house or not)
or marketing, advertising or promotional expenses of any kind in connection with
the sale or transfer of the Building or an interest therein or for the lease of
vacant space in the Building;

2.
The cost (including taxes) of performing work or furnishing utilities or
services to or for any tenant, other than Tenant, at Landlord's expense, to the
extent that such work, utilities or service is in excess of any work or service
provided to Tenant at Landlord's expense;

3.
Any unfunded pension or other benefits for any personnel which shall have
accrued prior to the Lease Commencement Date;

4.
Any rent, additional rent, imposition or other charge under any lease or
sublease to or assumed, directly or indirectly, by Landlord or any Landlord
Party (except with respect to any management office in the Complex as set forth
in Section 4(b)(2)(G));

5.
Ground rent under any lease;

6.
Any cost which would otherwise be an Operating Cost to the extent the same is
reimbursed to or for the benefit of Landlord by proceeds of insurance (or would
be reimbursable if Landlord maintained or caused to be maintained the insurance
required to be maintained by Landlord under the terms of the Lease),
condemnation award, refund, credit, warranty, service contract, or from any
tenant (including Tenant) of the Building, it being understood that any rent
payments or other payments by tenants in the nature of additional rent as
provided for under the terms of Section 4 of this Lease shall not be deemed
sources of reimbursement to Landlord for such costs;

7.
Any costs for the acquisition or leasing of sculptures, paintings or other
objects of art (but not for the Maintenance or insurance thereof);

8.
Accounting fees, other than those incurred directly in connection with the
preparation of statements required pursuant to the provisions of this Lease and
similar provisions of other leases of space in the Building;

9.
Interest or penalties resulting from late payment of any sum;

10.
Costs and expenses (including court costs, attorneys' fees and disbursements)
related to or arising under or in connection with disputes with tenants, any
lessor under a ground lease or any holder of a mortgage or deed of trust and any
cost incurred in connection with leasing, mortgaging, financing, refinancing,
sale, any ground lease or any payment or prepayment of debts;

11.
Any costs incurred in the removal, containment, encapsulation, or disposal of or
repair or cleaning of areas affected by asbestos, PCBs or other hazardous
substances, which are deemed by any applicable federal, state or municipal law,
order, rule or regulation to be hazardous to health, safety or the environment;

12.
Costs incurred in connection with a sale, lease, transfer or any testamentary
transfer or capital event involving all or any part of the Building or the land
on which a Building is constructed or any interest therein or any interest in
Landlord or in any person comprising, directly or indirectly, Landlord or in any
person having any control or equity interest, directly or indirectly, in
Landlord;

13.
Costs incurred to correct any misrepresentation by Landlord herein or arising
out of any indemnity obligation;

14.
Any expense arising by reason of the tortious acts or default under any written
agreement or lease by Landlord or Landlord's agents or contractors affecting the
Building or the Land or any portion thereof;


P - 1

--------------------------------------------------------------------------------




15.
Payments for rented equipment, the cost of which would constitute an excluded
capital expenditure if the equipment were purchased;

16.
Any compensation paid to clerks, attendants or other persons in concessions
operated for profit by Landlord or any of Landlord's agents or any Landlord
Affiliate;

17.
Any fines or penalties incurred as a result of violation by Landlord or the
Building of any legal requirement;

18.
The cost of any use of overtime labor in connection with the operation of the
Building to the extent such use is the result of Landlord's efforts to cure a
default by it under this Lease or any other lease of space in the Building;

19.
Costs which are attributable to the general overhead of Landlord, for which
Landlord receives a management fee, including without limitation, accounting,
legal, secretarial, bookkeeping, office furniture and equipment, office rent
(other than a management office within the COl,llp1ex), asset manager, audit,
software, computer hardware, and printer costs and expenses;

20.
The lost income to Landlord of any space in the Building which is utilized for
the management of the Building (provided that the fair market rental and other
costs of the management office for the Complex under Section 4(b)(2)(G) shall be
an Operating Cost);

21.
Taxes or franchise, transfer, inheritance or capital stock taxes or taxes
imposed upon or measured by the income or profits of Landlord or any fee, tax,
charge or other item specifically excluded from the definition of Taxes;

22.
Principal or interest on any debt;

23.
The cost of any services, alterations, additions, changes, decorations, repairs,
replacements or other items which are made or incurred in order to prepare space
for a tenant's initial occupancy or lease renewal or extension;

24.
Any amount paid to any Landlord Party to the extent such amounts are in excess
of the amount which would be paid at then-existing market rates in the absence
of such relationship for the provision of the same service;

25.
The cost of any reconstruction or restoration made in accordance with Section 15
(Fire or Other Casualty) of this Lease; provided, however Landlord may include
in Operating Costs the amount of a commercially reasonable deductible applied to
each such occurrence;

26.
Any cost or expense incurred for, or in connection with correcting defects in
the base Building or its design, development, construction, base building
equipment or base building systems or in order to comply with any legal
requirement existing on the date of this Lease; and

27.
All reserves, including bad debt loss or reserve and reserves for repairs,
maintenance, replacements or any other purpose.






P - 2

--------------------------------------------------------------------------------




EXHIBIT Q
APPROVED SIGNAGE



Q - 1

--------------------------------------------------------------------------------




[picture25.jpg]





--------------------------------------------------------------------------------






[picture26.jpg]

--------------------------------------------------------------------------------




EXHIBIT R
AUDITING FIRMS
The Robert Thomas Group
CB Richard Ellis
CyberLease, LLC
Lease Audit $avings
Deloitte & Touche, LP
PriceWaterhouseCoopers LLP
KBA Lease Services
The RBJ Group
APEX Analytix
LeaseProbe LLC
Commercial Tenant Services



R - 1